Execution Version Exhibit 10.13


Deal CUSIP Number: 10917YAA4
Facility CUSIP Number: 10917YAB2





--------------------------------------------------------------------------------

CREDIT AGREEMENT
dated as of
May 16, 2019
among
BRIGHAM RESOURCES, LLC
as Borrower,
The Financial Institutions Party Hereto,
as Banks,
WELLS FARGO BANK, N.A., as Administrative Agent,
and
WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner







--------------------------------------------------------------------------------



1



--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page No.


ARTICLE I TERMS DEFINED
 
1


Section 1.1
Terms Defined Above
1


Section 1.2
Definitions
1


Section 1.3
Accounting Terms and Determinations
33


Section 1.4
Classification of Loans and Borrowings
34


Section 1.5
Interpretation
34


Section 1.6
Rates
34


Section 1.7
Divisions
34


ARTICLE II THE CREDIT FACILITIES
 
34


Section 2.1
Commitments
34


Section 2.2
Method of Borrowing
39


Section 2.3
Method of Requesting Letters of Credit
40


Section 2.4
Notes
41


Section 2.5
Interest Rates; Payments; No Premiums
41


Section 2.6
Mandatory Prepayments
43


Section 2.7
Voluntary Prepayments
44


Section 2.8
Mandatory Termination of Commitments; Termination Date and Maturity
44


Section 2.9
Optional Termination and Voluntary Reduction of Aggregate Maximum Credit Amount
44


Section 2.10
Application of Payments
45


Section 2.11
Commitment Fee
45


Section 2.12
Letter of Credit Fees and Letter of Credit Fronting Fees
45


Section 2.13
Agency and Other Fees
45


Section 2.14
Reliance on Notices
45


Section 2.15
Increases, Reductions and Terminations of Aggregate Elected Commitment Amount
45


ARTICLE III GENERAL PROVISIONS
 
48


Section 3.1
Delivery and Endorsement of Notes
48


Section 3.2
General Provisions as to Payments
48


Section 3.3
Funding Losses
50


Section 3.4
Non-Receipt of Funds by Administrative Agent
51


Section 3.5
Defaulting Banks
51





2



--------------------------------------------------------------------------------




ARTICLE IV BORROWING BASE
 
52


Section 4.1
Reserve Reports; Proposed Borrowing Base
52


Section 4.2
Periodic Determinations of the Borrowing Base; Procedures and Standards
52


Section 4.3
Special Determination of Borrowing Base
53


Section 4.4
Borrowing Base Deficiency
53


Section 4.5
Initial Borrowing Base
54


Section 4.6
Automatic Adjustment – Asset Disposition
54


Section 4.7
Automatic Adjustment – Issuance of Permitted Additional Debt
55


ARTICLE V COLLATERAL AND GUARANTIES
 
55


Section 5.1
Security
55


Section 5.2
Title Information
57


Section 5.3
Guarantees
57


Section 5.4
Additional Guarantors
57


ARTICLE VI CONDITIONS PRECEDENT
 
58


Section 6.1
Conditions to Initial Borrowing and Participation in Letter of Credit Exposure
58


Section 6.2
Each Credit Event
61


ARTICLE VII REPRESENTATIONS AND WARRANTIES
 
62


Section 7.1
Existence and Power
62


Section 7.2
Corporate, Limited Liability Company, Partnership and Governmental
Authorization; Contravention
63


Section 7.3
Binding Effect
63


Section 7.4
Financial Information
63


Section 7.5
Litigation
63


Section 7.6
ERISA
64


Section 7.7
Taxes and Filing of Tax Returns
64


Section 7.8
Title to Properties; Liens
64


Section 7.9
Mineral Interests
65


Section 7.10
Business; Compliance
65


Section 7.11
Licenses, Permits, Etc
65


Section 7.12
Compliance with Law
65


Section 7.13
Solvency
66


Section 7.14
Full Disclosure
66





3



--------------------------------------------------------------------------------




Section 7.15
Organizational Structure; Nature of Business
66


Section 7.16
Environmental Matters
67


Section 7.17
Burdensome Obligations
67


Section 7.18
Government Regulations
68


Section 7.19
No Default
68


Section 7.20
Gas Balancing Agreements and Advance Payment Contracts
68


Section 7.21
Anti-Corruption Laws and Sanctions
68


Section 7.22
EEA Financial Institutions
68


ARTICLE VIII AFFIRMATIVE COVENANTS
 
68


Section 8.1
Information
68


Section 8.2
Business of Credit Parties
74


Section 8.3
Maintenance of Existence
74


Section 8.4
Right of Inspection; Books and Records
74


Section 8.5
Maintenance of Insurance
75


Section 8.6
Payment of Obligations
75


Section 8.7
Compliance with Laws and Documents
76


Section 8.8
Maintenance of Properties and Equipment
76


Section 8.9
Further Assurances
76


Section 8.10
Environmental Law Compliance and Indemnity
76


Section 8.11
ERISA Reporting Requirements
77


Section 8.12
Commodity Exchange Act Keepwell Provisions
78


Section 8.13
Unrestricted Subsidiaries
78


Section 8.14
Deposit Accounts; Commodity Accounts and Securities Accounts
79


Section 8.15
Post-Closing Delivery of Account Control Agreements
79


ARTICLE IX NEGATIVE COVENANTS
 
79


Section 9.1
Debt
79


Section 9.2
Restricted Payments and Redemptions of Permitted Additional Debt
80


Section 9.3
Liens; Negative Pledge
81


Section 9.4
Consolidations and Mergers
81


Section 9.5
Asset Dispositions
81


Section 9.6
Use of Proceeds
82


Section 9.7
Investments
82


Section 9.8
Transactions with Affiliates
82


Section 9.9
ERISA
82





4



--------------------------------------------------------------------------------




Section 9.10
Hedge Transactions
83


Section 9.11
Designation and Conversion of Restricted and Unrestricted Subsidiaries
84


Section 9.12
Amendments to Permitted Additional Debt Documents
85


Section 9.13
Holding Company..
85


ARTICLE X FINANCIAL COVENANTS
 
85


Section 10.1
Financial Covenants
85


ARTICLE XI DEFAULTS
 
86


Section 11.1
Events of Default
86


ARTICLE XII AGENTS
 
88


Section 12.1
Appointment and Authorization of Administrative Agent; Secured Hedge
Transactions
88


Section 12.2
Delegation of Duties
88


Section 12.3
Default; Collateral
89


Section 12.4
Liability of Administrative Agent
90


Section 12.5
Reliance by Administrative Agent
91


Section 12.6
Notice of Default
91


Section 12.7
Credit Decision; Disclosure of Information by Administrative Agent
92


Section 12.8
Indemnification of Agents
92


Section 12.9
Administrative Agent in its Individual Capacity
93


Section 12.10
Successor Administrative Agent and Letter of Credit Issuer
93


Section 12.11
Syndication Agent; Other Agents; Arranger
94


Section 12.12
Administrative Agent May File Proof of Claim
94


Section 12.13
Secured Hedge Transactions
95


Section 12.14
Collateral and Guaranty Matters
95


ARTICLE XIII PROTECTION OF YIELD; CHANGE IN LAWS
 
96


Section 13.1
Basis for Determining Interest Rate Applicable to Eurodollar Tranches Inadequate
96


Section 13.2
Illegality of Eurodollar Tranches
97


Section 13.3
Increased Cost of Eurodollar Tranche
97


Section 13.4
Adjusted Base Rate Tranche Substituted for Affected Eurodollar Tranche
99


Section 13.5
Taxes
99


Section 13.6
Discretion of Banks as to Manner of Funding
103





5



--------------------------------------------------------------------------------




Section 13.7
Mitigation Obligations; Replacement of Banks
103


ARTICLE XIV MISCELLANEOUS
 
104


Section 14.1
Notices; Effectiveness; Electronic Communications
104


Section 14.2
Waivers and Amendments; Acknowledgments
106


Section 14.3
Expenses; Indemnification
108


Section 14.4
Right and Sharing of Set-Offs
110


Section 14.5
Survival
110


Section 14.6
Limitation on Interest
111


Section 14.7
Invalid Provisions
112


Section 14.8
Successors and Assigns
112


Section 14.9
Applicable Law and Jurisdiction
114


Section 14.10
Counterparts; Effectiveness
115


Section 14.11
No Third Party Beneficiaries
115


Section 14.12
COMPLETE AGREEMENT
115


Section 14.13
WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC
115


Section 14.14
Confidential Information
116


Section 14.15
No Advisory or Fiduciary Responsibility
117


Section 14.16
USA Patriot Act Notice
117


Section 14.17
Headings
117


Section 14.18
Collateral Matters; Hedge Transactions
117


Section 14.19
EXCULPATION PROVISIONS
118


Section 14.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
118





6



--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    —    Form of Note
Exhibit B    —    Form of Request for Borrowing
Exhibit C    —    Form of Request for Letter of Credit
Exhibit D    —    Form of Rollover Notice
Exhibit E    —    Form of Assignment and Assumption Agreement
Exhibit F    —    Form of Financial Compliance Certificate
Exhibit     G    —    Form of Security Agreement
Exhibit H    —    Form of Facility Guaranty
Exhibit I-1
—    Form of U.S. Tax Compliance Certificate (Foreign Banks; not

partnerships)
Exhibit I-2
—    Form of U.S. Tax Compliance Certificate (Foreign Participants; not

partnerships)
Exhibit I-3
—    Form of U.S. Tax Compliance Certificate (Foreign Participants;

partnerships)
Exhibit I-4
—    Form of U.S. Tax Compliance Certificate (Foreign Banks;

partnerships)
Exhibit J    —    Form of Elected Commitment Increase Certificate
Exhibit K    —    Form of Additional Bank Certificate


SCHEDULES
Schedule 1    —    Banks; Elected Commitments and Maximum Credit Amount
Schedule 2    —    Litigation
Schedule 3    —    Organizational Information and Subsidiaries


7



--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT is entered into effective as of May 16, 2019, among
BRIGHAM RESOURCES, LLC, a Delaware limited liability company (“Borrower”), WELLS
FARGO BANK, N.A., a national banking association, as administrative agent (in
such capacity, together with its successors in such capacity, “Administrative
Agent”) and as Letter of Credit Issuer, and the financial institutions from time
to time party hereto as Banks.
RECITALS:
WHEREAS, Borrower has requested that Banks provide certain loans to and
extensions of credit on behalf of Borrower; and
WHEREAS, Banks have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Administrative Agent and Banks hereby agree as follows:
ARTICLE I
TERMS DEFINED
Section 1.1    Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.
Section 1.2    Definitions. The following terms, as used herein, have the
following meanings:
“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Administrative Agent, which grants Administrative
Agent “control” as defined in the Uniform Commercial Code in effect in the
applicable jurisdiction over any Deposit Account, Securities Account or
Commodity Account maintained by any Credit Party, in each case, among
Administrative Agent, the applicable Credit Party and the applicable financial
institution at which such Deposit Account, Securities Account or Commodity
Account is maintained.
“Additional Bank” has the meaning given to such term in Section 2.15(a).
“Additional Bank Certificate” has the meaning given to such term in Section
2.15(b)(vii).
“Adjusted Base Rate” means, on any day, the greatest of (a) the Base Rate in
effect on such day, (b) the sum of (i) the Federal Funds Rate in effect on such
day, plus (ii) one half of one percent (.5%), (c) the Adjusted LIBOR Rate for a
one month Interest Period on such day (or if such day is not a Eurodollar
Business Day, the immediately preceding Eurodollar Business Day) plus 1.0%, or
(d) zero percent (0%), provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate as published by the ICE
Benchmark Administration Limited, a United


8



--------------------------------------------------------------------------------




Kingdom company, or a comparable or successor quoting service approved by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market, at
approximately 11:00 a.m., London time, on such day (or the immediately preceding
Business Day if such day is not a Business Day), as the rate for dollar deposits
with a one month maturity. Each change in the Adjusted Base Rate shall become
effective automatically and without notice to Borrower or any Bank upon the
effective date of each change in the Federal Funds Rate, the Base Rate or the
Adjusted LIBOR Rate, as the case may be. If the Adjusted Base Rate is being used
as an alternate rate of interest pursuant to Section 13.1 hereof, then the
Adjusted Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Adjusted Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Adjusted Base Rate Borrowing” means any Borrowing which will constitute an
Adjusted Base Rate Tranche.
“Adjusted Base Rate Tranche” means the portion of the principal of any Loan
bearing interest with reference to the Adjusted Base Rate.
“Adjusted LIBOR Rate” applicable to any Interest Period, means the greater of
(a) a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the applicable LIBOR
Rate by (ii) 1.00 minus the Eurodollar Reserve Percentage, and (b) zero percent
(0%).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
“Advance Payment Contract” means any contract whereby (a) any Credit Party
receives or becomes entitled to receive (either directly or indirectly) any
payment (an “Advance Payment”) to be applied toward payment of the purchase
price of Hydrocarbons produced or to be produced from working interests in
Proved Mineral Interests owned by any Credit Party and which Advance Payment is
paid or to be paid in advance of actual delivery of such production to or for
the account of the purchaser regardless of such production, and (b) the Advance
Payment is, or is to be, applied as payment in full for such production when
sold and delivered or is, or is to be, applied as payment for a portion only of
the purchase price thereof or of a percentage or share of such production;
provided that inclusion of the standard “take or pay” provision in any gas sales
or purchase contract or any other similar contract shall not, in and of itself,
constitute such contract as an Advance Payment Contract for the purposes hereof.
“Affiliate” means, as to any Person, any Subsidiary of such Person, or any other
Person which, directly or indirectly, Controls, is Controlled by, or is under
common Control with, such Person; provided that Borrower and its Subsidiaries
shall not be considered “Affiliates” of other portfolio companies Controlled by
any Sponsor.
“Agent Parties” has the meaning given to such term in Section 14.1(c).


9



--------------------------------------------------------------------------------




“Agents” means, collectively, Administrative Agent and any syndication agent or
documentation agent appointed hereunder from time to time; and “Agent” means any
of them individually, as the context requires.
“Aggregate Elected Commitment Amount” means, at any time, an amount equal to the
sum of the Elected Commitments, as the same may be increased, reduced or
terminated pursuant to Section 2.15. As of the Effective Date, the Aggregate
Elected Commitment Amount is $120,000,000.
“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated from time to
time in accordance with the terms hereof. The initial Aggregate Maximum Credit
Amount of the Banks on the Effective Date is $500,000,000.
“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, and as the same may from time to time be amended, modified, supplemented
or restated.
“Annualized EBITDA” means, for the purposes of calculating the financial ratio
set forth in Section 10.1(b) for each Rolling Period ending on or prior to
December 31, 2019, Borrower’s actual Consolidated EBITDA for such Rolling Period
multiplied by the factor determined for such Rolling Period in accordance with
the table below:


Rolling Period Ending
Factor
June 30, 2019
4
September 30, 2019
2
December 31, 2019
4/3



“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Environmental Law” means any Law of any Governmental Authority
pertaining in any way to public health, the environment, the preservation or
reclamation of natural resources, or the management, Hazardous Discharge or
threatened Hazardous Discharge of any Hazardous Substance, in effect in any and
all jurisdictions in which Borrower or any Restricted Subsidiary is conducting,
or at any time has conducted, business, or where any Property of Borrower or any
Restricted Subsidiary is located, including, the Oil Pollution Act of 1990
(“OPA”), as amended, the Clean Air Act, as amended, the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980 (“CERCLA”), as
amended, the Federal Water Pollution Control Act, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Laws.


10



--------------------------------------------------------------------------------




“Applicable Margin” means, on any date, with respect to each Eurodollar Tranche
or Adjusted Base Rate Tranche, an amount determined by reference to the ratio of
Outstanding Revolving Credit to the Borrowing Base, on such date, in accordance
with the table below:
Pricing Level
Ratio of Outstanding Revolving Credit to Borrowing Base
Applicable Margin for Eurodollar Tranches
Applicable Margin for Adjusted Base Rate Tranches
I
≥90%
2.75%
1.75%
II
≥75% but<90%
2.50%
1.50%
III
≥50% but <75%
2.25%
1.25%
IV
≥25% but <50%
2.00%
1.00%
V
<25%
1.75%
0.75%



Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that, if at any time
Borrower fails to deliver a Reserve Report pursuant to Section 4.1, then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Ratio of Outstanding Revolving Credit to the Borrowing Base is at its highest
level until such Reserve Report is delivered.
“Applicable Percentage” means, with respect to any Bank at any time, the
fraction, expressed as a percentage, the numerator of which is such Bank’s
Maximum Credit Amount and the denominator of which is the Aggregate Maximum
Credit Amount.
“Approved Counterparty” means (a) any Bank or any Affiliate of a Bank and (b)
any other Person that either (i) has a long term senior unsecured debt rating of
BBB+/Baa1 by S&P or Moody’s (or their equivalent) or higher or (ii) is
guaranteed with respect to its Hedge Agreements with Credit Parties by a credit
support provider that has a long term senior unsecured debt rating of BBB+/Baa1
by S&P or Moody’s (or their equivalent) or higher.
“Approved Petroleum Engineer” means (a) Cawley, Gillespie & Associates, Inc.,
(b)Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company, L.P. and
(d) any other independent petroleum engineers as shall be selected by Borrower
and reasonably acceptable to Administrative Agent.
“Arranger” means Wells Fargo Securities, LLC, in its capacity as the sole lead
arranger and sole bookrunner hereunder.
“Asset Disposition” means (a) the sale, assignment, lease, transfer, exchange or
other disposition by any Credit Party of all or any portion of its right, title
and interest in any Borrowing Base Property, (b) the sale, assignment, transfer,
exchange or other disposition by any Credit Party of any Equity Interest in any
Restricted Subsidiary that owns any Borrowing Base Property or the issuance by
any Restricted Subsidiary that owns any Borrowing Base Property of any of its
Equity Interests to any Person other than a Credit Party, or (c) the termination
(other than at its scheduled maturity) or monetization by any Credit Party of
any Borrowing Base Hedge.
“Assignee” has the meaning given to such term in Section 14.8(c).


11



--------------------------------------------------------------------------------




“Assignment and Assumption Agreement” has the meaning given to such term in
Section 14.8(c).
“Authorized Officer” means, as to any Person, its Chairman, Chief Executive
Officer, Chief Financial Officer, Vice-Chairman, President, Executive Vice
President(s), Senior Vice President(s) or Vice President duly authorized to act
on behalf of such Person.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means (a) any financial institution listed on Schedule 1 hereto as having
a Commitment and (b) any Person that shall have become a party to this Agreement
as an Additional Bank pursuant to Section 2.15(b)(vii), and in each case, such
Bank’s successors and permitted assigns, and “Banks” means all Banks.
“Bank Products” means any of the following bank services: (a) commercial credit
cards, (b) stored value cards, and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
“Bank Products Provider” means any Bank or Affiliate of a Bank that provides
Bank Products to Borrower or any Guarantor.
“Base Rate” means the fluctuating rate of interest in effect for such day as
publicly announced from time to time by Wells Fargo Bank, N.A. as its “prime
rate” in effect at its principal office (which, as of the Effective Date, is
located in San Francisco, California). The “prime rate” is a rate set by Wells
Fargo Bank, N.A. based upon various factors including Wells Fargo Bank, N.A.’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
Bank, N.A. shall take effect at the opening of business on the day specified in
the public announcement of such change.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefitting Guarantor” means a Guarantor for which funds or other support are
required in order for such Guarantor to constitute an Eligible Contract
Participant.
“Borrower Materials” has the meaning given to such term in Section 8.1.


12



--------------------------------------------------------------------------------




“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Base” means, at any time, an amount determined in accordance with
Article IV, as the same may be adjusted from time to time pursuant to Section
4.6, Section 4.7 and Section 5.2.
“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
(a) the Outstanding Revolving Credit on such date, exceeds (b) the Borrowing
Base in effect on such date; provided that, for purposes of computing the
existence and amount of any Borrowing Base Deficiency, Letter of Credit Exposure
will not be deemed to be outstanding to the extent funds have been deposited
with Administrative Agent to secure such Letter of Credit Exposure pursuant to
Section 2.1(b).
“Borrowing Base Hedge” means, at any time, any Oil and Gas Hedge Transaction
that has been incorporated into the determination of the Borrowing Base (as
determined by Administrative Agent) then in effect.
“Borrowing Base Properties” means all Proved Mineral Interests of Borrower and
its Restricted Subsidiaries in the most recently delivered Reserve Report that
are evaluated by Banks for purposes of establishing the Borrowing Base then in
effect.
“Borrowing Date” means the Eurodollar Business Day or the Business Day, as the
case may be, upon which the proceeds of any Borrowing are made available to
Borrower or to satisfy the obligations of Borrower or any other Credit Party.
“Business Day” means any day except a Saturday, Sunday or other day on which
national banks in New York, New York, Houston, Texas or Austin, Texas are
authorized by Law to close.
“Capital Lease” means, subject to Section 1.3, for any Person as of any date,
any lease of Property, which would be capitalized on a balance sheet of the
lessee prepared as of such date in accordance with GAAP as in effect on the date
hereof.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) compliance by any Bank or the Letter of Credit
Issuer (or, for purposes of Section 13.3, by any lending office of such Bank or
by such Bank’s or the Letter of Credit Issuer’s holding company, if any) with
the making or issuance of any request, rule, guideline or directive (whether or
not having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case


13



--------------------------------------------------------------------------------




pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” means the occurrence of any of the following whether
voluntary or involuntary, including by operation of law:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) or
14(d) of the Exchange Act), other than the Permitted Holders (or any
intermediate entities owned directly or indirectly or Controlled by the
Permitted Holders), shall at any time have become the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of the greater of (i) 35% or more of the aggregate ordinary voting
power for the election of managers or directors of Parent and (ii) the
percentage of the ordinary voting power for the election of managers or
directors of Parent owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Holders;
(b)    the occupation of a majority of the seats (other than vacant seats) on
the board of directors of Parent by Persons who were neither (i) directors of
the Parent on the Effective Date, (ii) nominated, appointed or approved for
consideration by shareholders for election by (A) at least 51% of the then
directors of Parent or (B) a Sponsor pursuant to the Stockholders’ Agreement or
(iii) appointed by directors so nominated, appointed or approved;
(c)    Parent and the Permitted Holders, collectively, shall at any time cease
(i) to be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the outstanding
Equity Interests in Holdings or (ii) to Control Holdings;
(d)    Holdings shall at any time cease (i) to have beneficial ownership of 100%
of the outstanding Equity Interests in Borrower, (ii) to be the sole managing
member of Borrower or (iii) to Control Borrower; or
(e)    any “change of control”, “change in control” or similar events occurs
under any Permitted Additional Debt Documents evidencing Material Debt, and as a
result thereof the maturity of such Material Debt is accelerated, the obligor on
such Material Debt is obligated to offer to Redeem such Material Debt, or the
obligee on such Material Debt shall otherwise have the right to require the
obligor thereon to Redeem such Material Debt.
“Code” means the Internal Revenue Code of 1986, as amended (except as otherwise
provided herein).
“Commitment” means, with respect to any Bank, the commitment of such Bank to
make Loans and to acquire participations in Letters of Credit hereunder, as such
amount may be terminated, reduced or increased from time to time in accordance
with the provisions hereof. The amount representing each Bank’s Commitment shall
at any time be the least of (a) such Bank’s Maximum Credit Amount, (b) such
Bank’s Applicable Percentage of the then effective Borrowing Base and (c) such
Bank’s Elected Commitment.


14



--------------------------------------------------------------------------------




“Commitment Fee Percentage” means, on any date, the percentage determined
pursuant to the table below based on the ratio of the Outstanding Revolving
Credit on such date to the Borrowing Base on such date:


Pricing
Level


Ratio of Outstanding Revolving
Credit to Borrowing Base


Commitment Fee Percentage
I
≥90%
0.500%
II
≥75% but <90%
0.500%
III
≥50% but <75%
0.500%
IV
≥25% but <50%
0.375%
V
<25%
0.375%



“Commodity Account” shall have the meaning set forth in Article 9 of the UCC.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.    
“Consolidated Current Assets” means, at any time, the sum of (a) the current
assets of Borrower and its Consolidated Restricted Subsidiaries at such time,
plus (b) the Revolving Availability at such time. For purposes of this
definition, any non-cash assets resulting from the requirements of FASB ASC 815
for any period of determination shall be excluded from the determination of
current assets of Borrower and its Consolidated Restricted Subsidiaries.
“Consolidated Current Liabilities” means, at any time, the current liabilities
of Borrower and its Consolidated Restricted Subsidiaries at such time. For
purposes of this definition, any non-cash liabilities resulting from the
requirements of FASB ASC 815 for any period of determination, and any current
maturities under this Agreement, shall be excluded from the determination of
current liabilities of Borrower and its Consolidated Restricted Subsidiaries.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, (a) plus each of the following, to the extent deducted in determining
Consolidated Net Income: (i) any provision for (or less any benefit from) income
or franchise Taxes; (ii) Consolidated Interest Expense; (iii) depreciation,
depletion and amortization expense; (iv) actual transaction costs, expenses and
charges incurred prior to the Effective Date with respect to the Initial Public
Offering; (v) transaction costs, expenses and charges with respect to the
execution, delivery and performance of this Agreement and the other Loan Papers;
(vi) transaction costs, expenses and charges with respect to the acquisition or
disposition of Mineral Interests in an aggregate amount not to exceed $500,000
in any Fiscal Year; and (vii) other non-cash charges to the extent not already
included in the foregoing clauses (ii) through (vi), and (b) minus all non-cash
income to the extent included in determining Consolidated Net Income. For the
purposes of calculating Consolidated EBITDA for any Rolling Period for any
determination of the financial ratio contained in Section 10.1(b), if at any
time during such Rolling Period Borrower or any Consolidated Restricted
Subsidiary shall have


15



--------------------------------------------------------------------------------




made any material disposition or material acquisition, the Consolidated EBITDA
for such Rolling Period shall be calculated after giving pro forma effect
thereto as if such material disposition or material acquisition had occurred on
the first day of such Rolling Period, such pro forma adjustments to be
acceptable to Administrative Agent and Borrower. As referred to in the preceding
sentence, material disposition and material acquisition refer to any disposition
or acquisition that involves the receipt or payment of consideration by Borrower
and its Consolidated Restricted Subsidiaries in excess of a dollar amount equal
to the greater of $10,000,000 and five percent (5.0%) of the Borrowing Base.
“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of Borrower and its Consolidated Restricted Subsidiaries for
such period net of gross interest income of Borrower and its Consolidated
Restricted Subsidiaries, in each case determined on a consolidated basis in
accordance with GAAP plus (without duplication) to the extent not already
included in such total consolidated interest expense:
(a)    imputed interest on Debt attributable to Capital Leases and sale and
leaseback transactions of Borrower or any of its Consolidated Restricted
Subsidiaries for such period;
(b)    commissions, discounts and other fees and charges owed by Borrower or any
of its Consolidated Restricted Subsidiaries with respect to letters of credit
securing financial obligations and bankers’ acceptances for such period;
(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses; and
(d)    the interest portion of any deferred payment obligations of Borrower or
any of its Consolidated Restricted Subsidiaries for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Consolidated Restricted Subsidiaries for such period determined
in accordance with GAAP, but excluding: (a) the income of any other Person
(other than any Consolidated Restricted Subsidiary of Borrower) in which a
Credit Party has an ownership interest, unless received by such Credit Party in
a cash distribution; (b) any gains or losses attributable to “sales of
property”, as defined and reported in accordance with GAAP in Borrower’s
consolidated financial statements; and (c) to the extent not included in clauses
(a) and (b) above, any extraordinary gains or extraordinary losses.
“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.
“Consolidated Subsidiary” or “Consolidated Subsidiaries” means, for any Person,
at any time, any Subsidiary or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
as of such time.
“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.


16



--------------------------------------------------------------------------------




“Control” (including with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or partnership interests, or by contract or
otherwise.
“Conversion Date” has the meaning given to such term in Section 2.5(c).
“Credit Parties” means, collectively, Borrower and each Guarantor, and “Credit
Party” means any one of the foregoing.
“Current Financials” means the audited consolidated balance sheets of Borrower
as of the end of the Fiscal Year ending December 31, 2018 (but solely with
respect to Borrower and its Subsidiaries constituting Consolidated Subsidiaries
upon giving effect to the Initial Public Offering) and the related consolidated
statements of income and cash flows for such Fiscal Year, all reported on by
KPMG LLP.
“Current Ratio” means, as of any date of determination, the ratio of
Consolidated Current Assets to Consolidated Current Liabilities.
“Debt” of any Person means, without duplication:
(a)    obligations of such Person for borrowed money or evidenced by bankers’
acceptances, debentures, notes, bonds or other similar instruments;
(b)    obligations of such Person (whether contingent or otherwise) in respect
of letters of credit;
(c)    obligations of such Person with respect to Disqualified Capital Stock;
(d)    obligations of such Person under Capital Leases or constituting Purchase
Money Debt;
(e)    obligations of such Person to pay the deferred purchase price of
Property;
(f)    Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person;
(g)    Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made, including by
means of obligations to pay for goods or services even if such goods or services
are not actually taken, received or utilized) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; and


17



--------------------------------------------------------------------------------




(h)    Debt (as defined in the other clauses of this definition) of a
partnership for which such Person is liable either by agreement or by operation
of Law, but only to the extent of such liability;
provided, however, that “Debt” does not include (i) obligations with respect to
surety or performance and similar instruments incurred in the ordinary course of
business and obligations with respect to appeal bonds, (ii) trade accounts and
other similar accounts that are (x) not outstanding more than 90 days after the
invoice date or (y) being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP, or (iii)
obligations in respect of Hedge Agreements.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Default Rate” means, with respect to the amount of any Obligation under any
Loan Paper, a rate per annum during the period commencing on the due date until
such amount is paid in full equal to the sum of (a) two percent (2%), plus (b)
the Adjusted Base Rate plus the Applicable Margin then in effect for Adjusted
Base Rate Borrowings (provided that, if such amount in default is principal of a
Borrowing subject to a Eurodollar Tranche and the due date is a day other than
the last day of an Interest Period therefor, the “Default Rate” for such
principal shall be, for the period from and including the due date and to but
excluding the last day of the Interest Period therefor, (i) two percent (2%),
plus (ii) the Applicable Margin then in effect for Eurodollar Borrowings, plus
(iii) the LIBOR Rate for such Borrowing for such Interest Period as provided in
Section 2.5, and thereafter, the rate provided for above in this definition).
“Defaulting Bank” means any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder; (b) has notified Borrower or any other Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement or generally
under other agreements in which it commits to extend credit; (c) has failed,
within three (3) Business Days after request by Administrative Agent or a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Bank that it will comply with its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Bank shall cease to be a Defaulting Bank
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and Administrative Agent;
or (d) has (or whose bank holding company has) (i) become the subject of a
Bail-In Action or (ii) been placed into receivership, conservatorship or
bankruptcy; provided that a Bank shall not become a Defaulting Bank solely as a
result of the acquisition or maintenance of an ownership interest in such Bank
or Person controlling such Bank or the exercise of control (other than through
the appointment of a conservator or receiver) over a Bank or Person controlling
such Bank by a Governmental Authority or an instrumentality thereof, so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or


18



--------------------------------------------------------------------------------




writs of attachment on its assets or permit such Bank (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Bank.
“De Minimis Accounts” shall have the meaning assigned to such term in the
Security Agreement.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“Determination” means any Periodic Determination or Special Determination.
“Determination Date” means (a)(i) August 1, 2019, November 1, 2019 and February
1, 2020 and (ii) each May 1 and November 1 thereafter, commencing May 1, 2020
and (b) with respect to any Special Determination, the first day of the first
month which is not less than 30 days following the date of a request for a
Special Determination.
“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, Letter of
Credit Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Lending Office” means, as to each Bank, its office identified in such
Bank’s Administrative Questionnaire as its Domestic Lending Office or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to Borrower and Administrative Agent.
“Domestic Subsidiary” means any Restricted Subsidiary that is organized under
the laws of the United States of America or any state thereof or the District of
Columbia.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


19



--------------------------------------------------------------------------------




“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 6.1
are satisfied (or waived in accordance with Section 14.2).
“Elected Commitment” means, as to each Bank, the amount set forth opposite such
Bank’s name on Schedule 1 under the caption “Elected Commitment”, as the same
may be increased, reduced or terminated from time to time in connection with an
optional increase, reduction or termination of the Aggregate Elected Commitment
Amounts pursuant to Section 2.15.
“Elected Commitment Increase Certificate” has the meaning given to such term in
Section 2.15(b)(vi).
“Election Notice” has the meaning given to such term in Section 4.4.
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder.
“Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority or any
other party against any Credit Party involving (a) a Hazardous Discharge from,
onto or about any Property owned, leased or operated at any time by any Credit
Party, (b) a Hazardous Discharge caused, in whole or in part, by any Credit
Party or by any Person acting on behalf of or at the instruction of any Credit
Party, or (c) any violation of any Applicable Environmental Law by any Credit
Party.
“Equity Interests” in any Person means shares of capital stock issued by such
Person, or any partnership, profits, capital or membership interests in such
Person, or options, warrants or any other right to acquire the capital stock or
a partnership, profits, capital or membership interest in such Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.
“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with Borrower or any other Credit Party would be deemed to be a
“single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar Borrowing” means any Borrowing which will constitute a Eurodollar
Tranche.


20



--------------------------------------------------------------------------------




“Eurodollar Business Day” means any Business Day on which commercial banks are
open for international business (including dealings in dollar deposits) in
London.
“Eurodollar Lending Office” means, as to each Bank, its office, branch or
Affiliate located at its address identified in such Bank’s Administrative
Questionnaire as its Eurodollar Lending Office or such other office, branch or
Affiliate of such Bank as it may hereafter designate as its Eurodollar Lending
Office by notice to Borrower and Administrative Agent.
“Eurodollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York, New York in respect of “Eurocurrency Liabilities” (or in respect of
any other category of liabilities which includes deposits by reference to which
the interest rate on Eurodollar Tranches is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any Bank to United States residents). The Adjusted LIBOR Rate shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.
“Eurodollar Tranche” means, with respect to any Interest Period, any portion of
the principal amount outstanding under the Loans which bears interest at a rate
computed by reference to the Adjusted LIBOR Rate for such Interest Period.
“Event of Default” has the meaning given to such term in Section 11.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Obligations or other
obligation in respect of any Hedge Transaction if, and solely to the extent
that, all or a portion of the guarantee of such Credit Party of, or the grant by
such Credit Party of a security interest or other Lien to secure, such
Obligations or other obligation in respect of such Hedge Transaction (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an Eligible Contract Participant at
the time such guarantee or grant of a security interest or other Lien is entered
into or otherwise becomes effective with respect to, or any other time such
Credit Party is by virtue of such guarantee or grant of security interest or
other Lien otherwise deemed to enter into, such Obligations or other obligation
in respect of such Hedge Transaction (or guarantee thereof). If such an
obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such obligation that is
attributable to swaps the guarantee or grant of security interest or other Lien
for which (or for any guarantee of which) so is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each


21



--------------------------------------------------------------------------------




case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Bank, its applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Bank, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Bank with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Bank
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 13.7) or (ii) such Bank changes its
Lending Office, except in each case to the extent that, pursuant to Section
13.5, amounts with respect to such Taxes were payable either to such Bank’s
assignor immediately before such Bank became a party hereto or to such Bank
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure or inability to comply with Section 13.5(g) and (d) any U.S.
federal withholding Taxes imposed under FATCA.
“Exhibit” refers to an exhibit attached to this Agreement and incorporated
herein by reference, unless specifically provided otherwise.
“Facility Guaranty” means an agreement substantially in the form of Exhibit H
attached hereto executed by each existing and future Restricted Subsidiary of
Borrower in favor of Administrative Agent for the benefit of itself and the
other Secured Parties, pursuant to which each such Restricted Subsidiary
guarantees payment and performance in full of the Obligations, and each joinder
or supplement thereto now or hereafter executed.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement, treaty or convention among Governmental
Authorities and implementing such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
“Fee Letters” means (a) that certain letter agreement styled “Engagement Letter”
dated as of January 22, 2019, among the Arranger, Administrative Agent and
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time and (b) any other letter agreements entered into from
time to time between Borrower, Administrative Agent and the Arranger


22



--------------------------------------------------------------------------------




providing for the payments of fees to Administrative Agent and/or the Arranger
in connection with this Agreement or any transaction contemplated hereby.
“Fiscal Quarter” means a three-month period ending March 31, June 30, September
30 or December 31 of a Fiscal Year.
“Fiscal Year” means a twelve-month period ending December 31.
“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, and (d) the Flood Insurance Reform Act of 2004 and any regulations
promulgated thereunder.
“Foreign Bank” means a Bank that is not a U.S. Person.
“Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.3.
“Gas Balancing Agreement” means any agreement or arrangement whereby any Credit
Party, or any other party having an interest in any Hydrocarbons to be produced
from Mineral Interests in which any Credit Party owns an interest, has a right
to take more than its proportionate share of production therefrom as a result of
previous overproduction by such Credit Party or its predecessor in interest.
“Governmental Authority” means any court or governmental department, commission,
board, bureau, agency or instrumentality of any nation or of any province,
state, commonwealth, nation, territory, possession, county, parish or
municipality, whether now or hereafter constituted or existing (including any
central bank or any supra-national body exercising such powers or functions,
such as the European Union or the European Central Bank).
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions, by “comfort letter” or other similar undertaking
of support or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part), provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.


23



--------------------------------------------------------------------------------




“Guarantor” means each existing and future Domestic Subsidiary, if any, that
guarantees the Obligations pursuant to Section 5.3 or Section 5.4, as
applicable.
“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping of any Hazardous Substance from or onto any real property owned, leased
or operated at any time by any Credit Party or any real property owned, leased
or operated by any other party.
“Hazardous Substance” means any substance regulated or as to which liability
might arise under any Applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.
“Hedge Agreement” means, collectively, any agreement, instrument, arrangement or
schedule or supplement thereto evidencing any Hedge Transaction.
“Hedge Transaction” means any commodity, interest rate, currency or other swap,
option, collar, futures contract or other derivative contract pursuant to which
a Person hedges risks or costs related to commodity prices, interest rates,
currency exchange rates, securities prices or financial market conditions
(including any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act; provided
that, except for the purposes of the definitions of “Benefitting Guarantor”,
“Excluded Swap Obligation” and “Qualified ECP Guarantor”, “Hedge Transactions”
shall refer to the underlying agreement and not include any separate guaranty or
separate document granting a security interest or other Lien in respect of the
obligations under such underlying agreement). Hedge Transactions expressly
include Oil and Gas Hedge Transactions.
“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, and all other liquid and gaseous hydrocarbons produced
or to be produced in conjunction therewith, and all products, by-products and
all other substances derived therefrom or the processing thereof, and all other
minerals and substances produced in conjunction with such substances, including
sulphur, geothermal steam, water, carbon dioxide, helium, and any other
minerals, ores, or substances of value, and the products thereof.
“Indemnified Entity” has the meaning given to such term in Section 14.3(b).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Paper and (b) to the extent not otherwise described
in clause (a), Other Taxes.


24



--------------------------------------------------------------------------------




“Initial Borrowing Base” means a Borrowing Base in the amount of $120,000,000,
which shall be in effect during the period commencing on the Effective Date and
continuing until the first Determination or other adjustment to the Borrowing
Base hereunder after the Effective Date.
“Initial Public Offering” has the meaning given to such term in Section 6.1(b).
“Initial Reserve Report” means the Reserve Report audited by Cawley, Gillespie &
Associates, Inc. dated as of December 31, 2018, with respect to the Proved
Mineral Interests owned by Borrower and its Restricted Subsidiaries and utilized
by Administrative Agent and Banks in determining the Initial Borrowing Base
hereunder.
“Interest Option” has the meaning given to such term in Section 2.5(c).
“Interest Period” means, with respect to each Eurodollar Tranche, the period
commencing on the Borrowing Date or Conversion Date applicable to such Tranche
and ending one, two, three, six, or, if available to all Banks, twelve months
thereafter, as Borrower may elect in the applicable Request for Borrowing;
provided that: (a) any Interest Period which would otherwise end on a day which
is not a Eurodollar Business Day shall be extended to the next succeeding
Eurodollar Business Day unless such Eurodollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Eurodollar Business Day; (b) any Interest Period which begins on the
last Eurodollar Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clause (c) below, end on the last Eurodollar
Business Day of a calendar month; and (c) no Interest Period with respect to any
Eurodollar Tranche shall extend past the Termination Date.
“Investment” means, with respect to any Person, any loan, advance, extension of
credit, capital contribution to, investment in or purchase of the stock
securities of, or interests in, any other Person; provided that, “Investment”
shall not include current customer and trade accounts which are payable in
accordance with customary trade terms or negotiable instruments in the course of
collection. “Invested” has a meaning correlative thereto.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Holdings” means Brigham Minerals Holdings, LLC, a Delaware limited liability
company.
“Laws” means all applicable statutes, laws, codes, ordinances, regulations,
orders, writs, injunctions, decrees, determinations, rules, judgments,
franchises, permits, certificates, licenses, rules of common law,
authorizations, or other directive or requirement, whether now or hereinafter in
effect, of any state, commonwealth, nation, territory, possession, county,
township, parish, municipality or Governmental Authority.
“Lending Office” means, as to any Bank, its Domestic Lending Office or its
Eurodollar Lending Office, as the context may require.


25



--------------------------------------------------------------------------------




“Letter of Credit Application” has the meaning given to such term in Section
2.1(b).
“Letter of Credit Exposure” of any Bank means, collectively, such Bank’s
aggregate participation in (a) the unfunded portion of Letters of Credit
outstanding at any time, and (b) the funded but unreimbursed (by Borrower)
portion of Letters of Credit outstanding at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Letter of Credit Fee” means, for any date, with respect to any Letter of Credit
issued hereunder, a fee in an amount equal to a percentage of the average daily
aggregate amount of Letter of Credit Exposure of all Banks during the Fiscal
Quarter (or portion thereof) ending on the date such payment is due (calculated
on a per annum basis based on such average daily aggregate Letter of Credit
Exposure) determined by reference to the ratio of Outstanding Revolving Credit
to the Borrowing Base on such date, in accordance with the table below:
Pricing Level
Ratio of Outstanding Revolving Credit to Borrowing Base
Per Annum Letter of Credit Fee
I
≥90%
2.75%
II
≥75% but <90%
2.50%
III
≥50% but <75%
2.25%
IV
≥25% but <50%
2.00%
V
<25%
1.75%



Such fee shall be payable in accordance with the terms of Section 2.12.
“Letter of Credit Fronting Fee” means, with respect to any Letter of Credit
issued hereunder, a fee equal to the greater of (a) $500 or (b) 0.125% per annum
of the average daily amount available to be drawn under such Letter of Credit
during the Fiscal Quarter (or portion thereof) ending on the date the payment of
such fee is due.
“Letter of Credit Issuer” means Wells Fargo Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity. The
Letter of Credit Issuer may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of the Letter of Credit Issuer, in which
case the term “Letter of Credit Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
“Letter of Credit Period” means the period commencing on the Effective Date and
ending five (5) Business Days prior to the Termination Date.
“Letters of Credit” means, collectively, standby letters of credit issued for
the account of Borrower pursuant to Section 2.1(b), in each case as extended or
otherwise modified by the applicable Letter of Credit Issuer from time to time.
“LIBOR Rate” means, subject to the implementation of a Replacement Rate in
accordance with Section 13.1(b), with respect to any Eurodollar Borrowing for
any Interest Period, the rate as


26



--------------------------------------------------------------------------------




published by ICE Benchmark Administration Limited, a United Kingdom company, or
a comparable or successor quoting service approved by Administrative Agent for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market, at approximately 11:00 a.m., London time, two
Eurodollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not so published, then the “LIBOR Rate” with
respect to such Eurodollar Borrowing for such Interest Period shall be the rate
(rounded upwards, if necessary, to the next 1/100 of 1%) at which dollar
deposits of an amount comparable to such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
Administrative Agent (or any Affiliate of Administrative Agent) in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Eurodollar Business Days prior to the commencement of such
Interest Period. Notwithstanding the above, (a) unless otherwise specified in
any amendment to this Agreement entered into in accordance with Section 13.1(b),
in the event that a Replacement Rate with respect to the LIBOR Rate is
implemented then all references herein to the LIBOR Rate shall be deemed
references to such Replacement Rate and (b) if the LIBOR Rate or any Replacement
Rate shall be less than zero at any time, such rate shall be deemed to be zero
for purposes of this Agreement.
“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset.
For purposes of this Agreement, a Credit Party shall be deemed to own subject to
a Lien any asset which is acquired or held subject to the interest of a vendor
or lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
“Loan” means each loan made by a Bank to Borrower pursuant to this Agreement,
and “Loans” means all loans made by Banks to Borrower pursuant to this Agreement
in an aggregate amount not to exceed the amount of the Total Commitment then in
effect.
“Loan Papers” means this Agreement, the Notes, the Facility Guaranty, the
Mortgages, the Security Agreement, the other Security Instruments, each Letter
of Credit now or hereafter executed and/or delivered, each Fee Letter (excluding
any term sheets attached thereto), and all other certificates, agreements or
instruments delivered in connection with this Agreement by any Credit Party (or
any officer thereof), as the foregoing may be amended from time to time. Hedge
Agreements do not constitute Loan Papers.
“Majority Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Applicable Percentage of more than 50% of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding more than 50% of the Outstanding Revolving Credit,
subject in each case to Section 3.5(a); provided that, in each case, in the
event there are only two or three Banks, Majority Banks means at least two
Banks.
“Margin Regulations” mean Regulations T, U and X of the Board of Governors of
the Federal Reserve System, as in effect from time to time.
“Margin Stock” means “margin stock” as defined in Regulation U.


27



--------------------------------------------------------------------------------




“Material Adverse Change” means any circumstance or event that has caused a
Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, financial condition, or results of operations of the Credit
Parties, taken as a whole, (b) the right or ability of any Credit Party to
fully, completely and timely perform its obligations under the Loan Papers, (c)
the validity or enforceability of any Loan Papers against any Credit Party (to
the extent a party thereto), or (d) the validity, perfection or priority of any
Lien on a material portion of the assets intended to be created under or
pursuant to any Loan Paper to secure the Obligations.
“Material Agreement” means any material written or enforceable oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject.
“Material Debt” means Debt (other than the Obligations) of Borrower or any other
Credit Party with a principal amount in excess of the Threshold Amount.
“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which any Credit Party is a party or by which any working interest in Proved
Mineral Interests owned by any Credit Party is bound, aggregate net gas
imbalances representing liabilities of the Credit Parties, taken as a whole, in
excess of the Threshold Amount. Gas imbalances will be determined based on
written agreements, if any, specifying the method of calculation thereof, or,
alternatively, if no such agreements are in existence, gas imbalances will be
calculated by multiplying (x) the volume of gas imbalance as of the date of
calculation (expressed in thousand cubic feet) by (y) the heating value in Btu’s
per thousand cubic feet, times the Henry Hub average daily spot price for the
month immediately preceding the date of calculation.
“Maturity Date” means May 16, 2024.
“Maximum Credit Amount” means, as to any Bank, the amount set forth opposite
such Bank’s name on Schedule 1 under the caption “Maximum Credit Amount”, as
such amount may be terminated, reduced or increased from time to time in
accordance with the provisions hereof.
“Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if the context
so permits or requires, an amount calculated at such rate) of interest which, at
the time in question would not cause the interest charged on the portion of the
Loans owed to such Bank at such time to exceed the maximum amount which such
Bank would be allowed to contract for, charge, take, reserve, or receive under
applicable Law after taking into account, to the extent required by applicable
Law, any and all relevant payments or charges under the Loan Papers.
“Mineral Interests” means rights, estates, titles, and interests in and to oil
and gas leases, oil and gas mineral leases, oil and gas royalty interests and
overriding royalty interests, oil and gas production payments and net profits
interests, oil and gas fee interests, and other real property rights in and to
oil and gas reserves, including any reversionary or carried interests relating
to the foregoing and any rights, titles, and interests created by or arising
under the terms of any unitization,


28



--------------------------------------------------------------------------------




communitization, and pooling agreements or arrangements relating to the
foregoing, whether arising by contract, by order, or by operation of Law.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Mortgaged Property” means any Property owned by Borrower or any Guarantor which
is subject to the Liens existing and to exist under the terms of the Security
Instruments.
“Mortgages” means all mortgages, deeds of trust and similar instruments (and all
amendments thereto and amendments and restatements thereof) creating,
evidencing, or otherwise establishing the Liens on Mineral Interests that are
required by Article V as may have been heretofore or may hereafter be granted or
assigned to Administrative Agent to secure payment of the Obligations or any
part thereof, all as amended, supplemented, or otherwise modified from time to
time. All Mortgages shall be in form and substance reasonably satisfactory to
Administrative Agent.
“Net Cash Proceeds” means the remainder of (a) the gross cash proceeds received
by any Credit Party from any Asset Disposition (including any associated Hedge
Transaction termination receipts) less (b) underwriter discounts and
commissions, investment banking fees, legal, accounting and other professional
fees and expenses, Taxes paid or payable as a result thereof (including any
Permitted Tax Distributions), and other usual and customary transaction costs,
including associated Hedge Transaction termination payments, in each case only
to the extent paid or payable by a Credit Party in cash and related to such
Asset Disposition.
“Non-Consenting Bank” means any Bank that does not approve (a) any consent,
waiver or amendment that (i) requires the approval of all Banks or all affected
Banks in accordance with the terms of Section 14.2 (other than a proposed
Borrowing Base that would increase the then-current Borrowing Base) and (ii) has
been approved by the Required Banks or (b) a proposed Borrowing Base pursuant to
Section 4.2 or Section 4.3, as applicable, that would increase the then-current
Borrowing Base that has been approved by the Super Majority Banks.
“Note” means a promissory note of Borrower, payable to a Bank, in substantially
the form of Exhibit A hereto, evidencing the obligation of Borrower to repay to
such Bank its Applicable Percentage of the Loans, together with all
modifications, extensions, renewals and rearrangements thereof, and “Notes”
means all of the Notes.
“Obligations” means, collectively, all present and future indebtedness,
obligations and liabilities, and all renewals and extensions thereof, or any
part thereof, of each Credit Party (a) to any Bank or to any Affiliate of any
Bank arising pursuant to the Loan Papers, and all interest accrued thereon and
costs, expenses and reasonable attorneys’ fees incurred in the enforcement or
collection thereof (including any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any Credit Party (or could accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such case, proceeding or other action),
(b) to any Bank Products Provider in respect of Bank Products, and (c) arising
under or in connection with any Hedge Transaction entered into on or after the
date of this Agreement between any Credit Party


29



--------------------------------------------------------------------------------




and any counterparty that is or was, at the time such Hedge Transaction was
entered into, a Bank or an Affiliate of a Bank, in the case of this clause (c)
regardless of whether such counterparty ceases to be a Bank or an Affiliate of a
Bank and excluding any additional transactions or confirmations entered into
after such counterparty ceases to be a Bank or an Affiliate of a Bank, or after
assignment by such counterparty to another counterparty that is not a Bank or an
Affiliate of a Bank, regardless in the case of the foregoing clauses (a), (b)
and (c) of whether such indebtedness, obligations and liabilities are direct,
indirect, fixed, contingent, liquidated, unliquidated, joint, several or joint
and several; provided that solely with respect to any Guarantor that is not an
Eligible Contract Participant, any Excluded Swap Obligations of such Guarantor
shall in any event be excluded from the “Obligations” owing by such Guarantor.
“Oil and Gas Hedge Transactions” means a Hedge Transaction pursuant to which any
Person hedges the price to be received by it for future production of
Hydrocarbons; provided, that for the sole purpose of Section 9.10, the term “Oil
and Gas Hedge Transactions” shall be deemed to exclude all purchased put options
or price floors for Hydrocarbons.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Paper, or sold or assigned an interest in any Loan or Loan Paper).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Paper, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 13.7).
“Outstanding Revolving Credit” means, at any time, the sum of (i) the aggregate
Letter of Credit Exposure on such date, including the aggregate Letter of Credit
Exposure related to Letters of Credit to be issued on such date, plus (ii) the
aggregate outstanding principal balance of the Loans on such date, including the
amount of any Borrowing to be made on such date.
“Owl Rock Credit Agreement” means that certain First Lien Credit Agreement dated
as of July 27, 2018, among Borrower, as holdings, Brigham Minerals, LLC, as
borrower, Owl Rock Capital Corporation, as administrative agent and collateral
agent, and the lenders from time to time party thereto, as amended, restated,
supplemented or otherwise modified from time to time.
“Owl Rock Payoff” has the meaning given to such term in Section 6.1(a)(xiii).
“Parent” means Brigham Minerals, Inc., a Delaware corporation.
“Parent Audit Conditions” has the meaning given to such term in Section 8.1(a).


30



--------------------------------------------------------------------------------




“Participant” has the meaning given to such term in Section 14.8(b).
“Participant Register” has the meaning given to such term in Section 14.8(b).
“Payor” has the meaning given to such term in Section 3.4.
“Periodic Determination” means any determination of the Borrowing Base pursuant
to Section 4.2.
“Permitted Additional Debt” means any unsecured senior or unsecured senior
subordinated Debt for borrowed money of Borrower or any Credit Party incurred or
issued under Section 9.1(e).
“Permitted Additional Debt Documents” means any indenture or other loan
agreement governing any Permitted Additional Debt, all guarantees thereof and
all other agreements, documents or instruments executed and delivered by
Borrower or any other Credit Party in connection with, or pursuant to, the
incurrence or issuance of Permitted Additional Debt.
“Permitted Encumbrances” means with respect to any Property:
(a)    Liens securing the Obligations under the Loan Papers;
(b)    Liens for Taxes, assessments or other governmental charges or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
(c)    Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
(d)    landlords’, operators’, vendors’, carriers’, warehousemen’s, repairmen’s,
mechanics’, suppliers’, workers’, materialmen’s, construction or other like
Liens arising in the ordinary course of business or incident to the acquisition,
exploration, development, ownership, maintenance and selling, leasing or
otherwise disposing of, Mineral Interests, each of which is in respect of
obligations that are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
(e)    Liens which arise in the ordinary course of business under operating
agreements, joint venture agreements, oil and gas partnership agreements, oil
and gas leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims


31



--------------------------------------------------------------------------------




which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of any material Property covered by such Lien
for the purposes for which such Property is held by Borrower or any Restricted
Subsidiary or materially impair the value of any material Property subject
thereto;
(f)    banker’s liens, rights of set-off or similar rights and remedies arising
in the ordinary course of business and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account;
(g)    easements, restrictions, servitudes, permits, conditions, covenants,
exceptions, reservations, zoning and land use requirements and other title
defects in any Property of Borrower or any Restricted Subsidiary, that in each
case do not secure Debt and that in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by Borrower
or any Restricted Subsidiary or materially impair the value of such Property
subject thereto;
(h)    Liens to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations, obligations in
respect of workers’ compensation, unemployment insurance or other forms of
government benefits or insurance and other obligations of a like nature incurred
in the ordinary course of business;
(i)    Liens, titles and interests of lessors (including sub-lessors) of
property leased by such lessors to Borrower or any Restricted Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and Borrower’s or such Restricted Subsidiary’s interests
therein imposed by such leases, and Liens and encumbrances encumbering such
lessors’ titles and interests in such property and to which Borrower’s or such
Restricted Subsidiary’s leasehold interests may be subject or subordinate, in
each case, whether or not evidenced by Uniform Commercial Code financing
statement filings or other documents of record, provided that such Liens do not
secure Debt of Borrower or any Restricted Subsidiary and do not encumber
Property of Borrower or any Restricted Subsidiary other than the Property that
is the subject of such leases and items located thereon;
(j)    Liens, titles and interests of licensors of software and other intangible
property licensed by such licensors to Borrower or any Restricted Subsidiary,
restrictions and prohibitions on encumbrances and transferability with respect
to such property and Borrower’s or such Restricted Subsidiary’s interests
therein imposed by such licenses, and Liens and encumbrances encumbering such
licensors’ titles and interests in such property and to which Borrower’s or such
Restricted Subsidiary’s license interests may be subject or subordinate, in each
case, whether or not evidenced by Uniform Commercial Code financing statement
filings or other documents of record, provided that such Liens do not secure
Debt of Borrower or any Restricted Subsidiary and do not encumber Property of
Borrower or any Restricted Subsidiary other than the Property that is the
subject of such licenses;


32



--------------------------------------------------------------------------------




(k)    Liens securing Capital Leases and Purchase Money Debt permitted by
Section 9.1(d) but only on the Property under lease or the Property purchased,
constructed or improved with such Purchase Money Debt, together with any
improvements, fixtures or accessions to such Property and the proceeds of such
Property, improvements, fixtures or accessions;
(l)    judgment and attachment Liens not giving rise to an Event of Default; and
(m)    Liens of issuers of commercial letters of credit or similar undertakings
on the goods that are the subject of such letters of credit or undertakings.
Provisions in the Loan Papers allowing Permitted Encumbrances on any item of
Property shall be construed to allow such Permitted Encumbrances also to cover
any improvements, fixtures or accessions to such Property and the proceeds of
and insurance on such Property, improvements, fixtures or accessions. No
intention to subordinate any Lien granted in favor of Administrative Agent and
Banks is to be hereby implied or expressed by the permitted existence of any
Permitted Encumbrances. Notwithstanding anything to the contrary contained in
the foregoing, the term “Permitted Encumbrances” shall not include any Lien
securing Debt for borrowed money other than Debt described in the preceding
clauses (a) and (k).
“Permitted Holders” means, collectively, the Sponsors and members of management
of Borrower or Parent.
“Permitted Investment” means:
(a)    accounts receivable arising in the ordinary course of business;
(b)    direct obligations of the United States or any agency thereof, or
obligations fully guaranteed by the United States or any agency thereof, in each
case maturing within one year from the date of acquisition thereof;
(c)    commercial paper maturing within one year from the date of acquisition
thereof rated in the highest grade by S&P or Moody’s;
(d)    demand deposits and time deposits (including certificates of deposit)
maturing within one year from the date of creation thereof with any Bank or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 (or then equivalent grade) or P2 (or
then equivalent grade), as such rating is set forth from time to time, by S&P or
Moody’s, respectively;
(e)    shares of any SEC registered 2a-7 money market fund that has net assets
of at least $500,000,000 and the highest rating obtainable from either Moody’s
or S&P;
(f)    Investments made by a Credit Party in or to another Credit Party;


33



--------------------------------------------------------------------------------




(g)    subject to the limits of Section 8.2, Investments (including capital
contributions) in general or limited partnerships or other types of entities
(each a “venture”) entered into by any Credit Party with others in the ordinary
course of business; provided that (i) any such venture is engaged primarily in
oil and gas exploration, development, production, processing and related
activities, including transportation, (ii) the interest in such venture is
acquired in the ordinary course of business and on fair and reasonable terms,
and (iii) such venture interests acquired and capital contributions made (valued
as of the date such interest was acquired or the contribution made) do not
exceed, in the aggregate at any time outstanding, $5,000,000;
(h)    Investments made in connection with entering into or performing operating
agreements, mineral leases, processing agreements, farm-out agreements,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization agreements, pooling arrangements, area of mutual interest
agreements, production sharing agreements or other similar or customary
agreements, transactions or arrangements, in each case made or entered into in
the ordinary course of the oil and gas business, excluding, however, Investments
in Equity Interests issued by other Persons; provided that, none of the
foregoing shall involve the incurrence of any Debt not permitted by Section 9.1;
(i)    Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this definition, or owing to a
Credit Party as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or as a result of the enforcement of any Lien
in favor of such Credit Party; provided that such Credit Party shall give
Administrative Agent prompt written notice in the event that the aggregate
amount of all investments held at any one time under this clause (i) exceeds
$5,000,000;
(j)    Investments in Unrestricted Subsidiaries, provided that (i) the aggregate
unrecovered Invested amount of all such Investments shall not at any time exceed
the sum of (A) $5,000,000 plus (B) any additional amounts funded entirely by
capital contributions (other than proceeds of Disqualified Capital Stock)
received by Borrower from the holders of its Equity Interests within ten (10)
Business Days prior to the making of any such Investment and (ii) no Event of
Default or Borrowing Base Deficiency shall exist at the time of, or immediately
following, the making of such Investment; and
(k)    other Investments of any kind not to exceed at any time the Threshold
Amount in aggregate unrecovered Invested amount (provided that to the extent any
Investments are received as partial consideration for entering into contracts
for the gathering, processing, transportation or marketing of Hydrocarbons, such
Investments shall be deemed to have an unrecovered Invested amount of zero).
“Permitted Tax Distributions” means, with respect to any taxable period (or
portion thereof) during which Borrower is taxable as a partnership or is a
disregarded entity for United States federal income tax purposes, one or more
tax distributions to the member(s) of Borrower in an aggregate amount, with
respect to each such taxable period (or portion thereof), that does not exceed
the amount required to make a pro rata distribution to each direct or indirect
owner of Borrower equal


34



--------------------------------------------------------------------------------




to (a) the product of (i) the sum of the highest marginal United States federal
and New York state income tax rates applicable to individuals (or, if higher,
corporations) on ordinary income (including any tax rate imposed on “net
investment income” by Section 1411 of the Code, but without taking into account
the deductibility of state and local taxes), multiplied by (ii) the taxable
income (or estimates thereof) allocable to such direct or indirect owner of
Borrower as a result of the operations or activities of Borrower and its
Subsidiaries during such taxable period (or portion thereof) or (b) if higher,
in the case of Parent and its Consolidated Subsidiaries, an amount that will
enable Parent and its Consolidated Subsidiaries to timely satisfy all of their
U.S. federal, state and local tax liabilities (including estimates thereof)
arising solely from their direct or indirect interest in Borrower.
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
“Pine Brook Group” means Pine Brook BXP Intermediate, L.P., Pine Brook BXP II
Intermediate, L.P., Pine Brook PD Intermediate, L.P., any of the foregoing
Persons’ Affiliates (other than portfolio companies thereof), and any fund
managed or administered by any such Person or any of its Affiliates, and the
phrase “member of the Pine Brook Group” shall be construed accordingly.
“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, that is subject to Title IV of ERISA, section 302 of ERISA or section 412
of the Code and which (a) is currently or hereafter sponsored, maintained or
contributed to by Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any
time during the six calendar years preceding the Effective Date, sponsored,
maintained or contributed to by Borrower, a Credit Party or an ERISA Affiliate.
“Platform” has the meaning given to such term in Section 8.1.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.
“Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Non-producing Mineral Interests, and Proved Undeveloped
Mineral Interests.
“Proved Non-producing Mineral Interests” means all Mineral Interests to which
proved developed non-producing reserves of oil or gas are attributed.
“Proved Producing Mineral Interests” means all Mineral Interests to which proved
developed producing reserves of oil or gas are attributed.
“Proved Undeveloped Mineral Interests” means all Mineral Interests to which
proved undeveloped reserves of oil or gas are attributed.
“Public Bank” has the meaning given to such term in Section 8.1.


35



--------------------------------------------------------------------------------




“Purchase Money Debt” means Debt, the proceeds of which are used to finance the
acquisition, construction, or improvement of inventory, equipment or other
Property in the ordinary course of business; provided, however, that such Debt
is incurred no later than 120 days after such acquisition or the completion of
such construction or improvement.
“Qualified ECP Guarantor” means, with respect to any Benefitting Guarantor, in
respect of any Hedge Transaction, each Credit Party that, at the time the
guaranty by such Benefitting Guarantor of, or the grant by such Benefitting
Guarantor of a security interest or other Lien securing, obligations under such
Hedge Transaction is entered into or becomes effective with respect to, or at
any other time such Benefitting Guarantor is by virtue of such guaranty or grant
of a security interest or other Lien otherwise deemed to enter into, such Hedge
Transaction, constitutes an Eligible Contract Participant and can cause such
Benefitting Guarantor to qualify as an Eligible Contract Participant at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
“Recipient” means (a) Administrative Agent, (b) any Bank and (c) any Letter of
Credit Issuer, as applicable.
“Recognized Value” means, with respect to Proved Mineral Interests, the value
attributed to such Mineral Interests in the most recent Determination of the
Borrowing Base pursuant to Article IV (or for purposes of determining the
initial Borrowing Base in the event no such Determination has occurred), based
upon the present value discounted at 10% per annum of the estimated net cash
flow to be realized from the production of Hydrocarbons from such Mineral
Interests and taking into account the risk discounts applied by Banks to the
various categories of Proved Mineral Interests.
“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
“Register” has the meaning given to such term in Section 14.8(d).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.
“Replacement Rate” has the meaning given to such term in Section 13.1(b).
“Request for Borrowing” means a request by Borrower for a Borrowing in
accordance with Section 2.2.
“Request for Letter of Credit” means a request by Borrower for a Letter of
Credit in accordance with Section 2.3.
“Required Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Applicable Percentage of 66-2/3% or more of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding 66-2/3% or more


36



--------------------------------------------------------------------------------




of the Outstanding Revolving Credit, subject in each case to Section 3.5(a);
provided that, in each case, in the event there are only two or three Banks,
Required Banks means at least two Banks.
“Required Payment” has the meaning given to such term in Section 3.4.
“Required Reserve Value” means Proved Mineral Interests that have a Recognized
Value of not less than 80% of the Recognized Value of all Proved Mineral
Interests held by Borrower and its Restricted Subsidiaries.
“Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by Borrower and its Restricted Subsidiaries in form and
substance reasonably acceptable to Administrative Agent prepared in accordance
with customary and prudent practices in the petroleum engineering industry for
similarly-situated owners of non-operated Mineral Interests. Each Reserve Report
required to be delivered by March 31 of each year pursuant to Section 4.1 shall
be prepared by an Approved Petroleum Engineer. Each other Reserve Report may, at
Borrower’s option, be prepared by Borrower’s in-house staff or by an Approved
Petroleum Engineer. For purposes of Section 4.1, and until superseded, the
Initial Reserve Report shall be considered a Reserve Report.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in Borrower or
any of its Restricted Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interest in Borrower or any of its Restricted Subsidiaries.
“Restricted Subsidiary” means any Subsidiary of Borrower that is not an
Unrestricted Subsidiary.
“Revolving Availability” means, at any time: (a) the Total Commitment in effect
at such time minus (b) the Outstanding Revolving Credit at such time.
“Rolling Period” means (a) for each of the Fiscal Quarters ending June 30, 2019,
September 30, 2019 and December 31, 2019, the applicable period commencing on
April 1, 2019 and ending on the last day of such applicable Fiscal Quarter, and
(b) for each Fiscal Quarter ending thereafter, any period of four consecutive
Fiscal Quarters ending on the last day of such applicable Fiscal Quarter.
“Rollover Notice” has the meaning given to such term in Section 2.5(c).
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department


37



--------------------------------------------------------------------------------




of the Treasury or the U.S. Department of State, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“Schedule” means a “schedule” attached to this Agreement and incorporated herein
by reference, unless specifically indicated otherwise.
“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.
“Secured Hedge Provider” means any (a) Person that is a party to a Hedge
Transaction with a Credit Party that entered into such Hedge Transaction before
or while such Person was a Bank or an Affiliate of a Bank, whether or not such
Person at any time ceases to be a Bank or an Affiliate of a Bank, as the case
may be, or (b) assignee of any Hedge Transaction (by novation or otherwise) from
any Person described in clause (a) above so long as such assignee is a Bank or
an Affiliate of a Bank.
“Secured Parties” means, collectively, Administrative Agent, Banks, the Letter
of Credit Issuer, the Bank Products Providers and Secured Hedge Providers, and
“Secured Party” means any of them individually.
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Security Agreement” means a security and pledge agreement substantially in the
form of Exhibit G hereto to be executed by Borrower, and each existing and
future Restricted Subsidiary of Borrower, pursuant to which each Credit Party
grants a security interest in substantially all of its personal property
(subject to the exclusions provided therein) in favor of Administrative Agent
for the benefit of the Secured Parties to secure the Obligations, together with
each other joinder or supplement thereto delivered pursuant to Article V or
otherwise, in each case as amended, supplemented, or otherwise modified from
time to time.
“Security Instruments” means the Facility Guaranty, the Security Agreement, the
Mortgages, and any and all other agreements and instruments, now or hereafter
executed and delivered by Borrower or any Restricted Subsidiary as security for,
or as a guaranty of, the payment or performance of the Obligations, the Notes,
this Agreement, or reimbursement obligations under the Letters of Credit, as
such agreements or instruments may be amended, modified, supplemented or
restated from time to time. Hedge Agreements do not constitute Security
Instruments.
“Special Damages” has the meaning given to such term in Section 14.13.


38



--------------------------------------------------------------------------------




“Special Determination” means any determination of the Borrowing Base pursuant
to Article IV or Section 5.2 other than a Periodic Determination.
“Specified Parent Investment” means (a) any direct or indirect Investment made
by Parent or any of its Subsidiaries (including Holdings) in Borrower and its
Subsidiaries or (b) any other Investment made or asset owned by Parent or any of
its Subsidiaries (including Holdings but other than Borrower and its
Subsidiaries), so long as, with respect to this clause (b), the aggregate
unrecovered Invested amount of all such Investments and fair market value of all
such other assets does not at any time exceed $1,500,000.
“Sponsors” means each member of the Warburg Group, each member of the Pine Brook
Group and each member of the Yorktown Group.
“Stockholders’ Agreement” means that certain Stockholders’ Agreement dated as of
April 23, 2019 by and between the Sponsors and Parent as in effect on the
Effective Date.
“Subsidiary” means, for any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
(including that of a general partner or managing member) are at the time
directly or indirectly owned, collectively, by such Person and any Subsidiaries
of such Person. The term “Subsidiary” shall include Subsidiaries of Subsidiaries
(and so on).
“Super Majority Banks” means (a) as long as the Commitments are in effect, Banks
having an aggregate Applicable Percentage of 80% or more of the Aggregate
Maximum Credit Amount, and (b) following termination or expiration of the
Commitments, Banks holding 80% or more of the Outstanding Revolving Credit,
subject in each case to Section 3.5(a); provided that, in each case, as long as
there are less than three Banks, Super Majority Banks means all Banks.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges,
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the earlier of (a) the Maturity Date and (b) any
earlier date on which the Commitments, Aggregate Maximum Credit Amount or the
Aggregate Elected Commitment Amount are terminated in full or otherwise reduced
to zero, as the case may be, pursuant to Section 2.9, Section 2.15(f) or Section
11.1.
“Threshold Amount” means the greater of (a) $10,000,000 and (b) 7.5% of the
Borrowing Base then in effect; provided that the Threshold Amount shall not
exceed $20,000,000 at any time.
“Total Commitment” means the sum of all of the Banks’ Commitments.
“Total Net Funded Debt” means, at any date of determination, (a) the aggregate
principal amount of all Debt (without duplication) of Borrower and its
Consolidated Restricted Subsidiaries described in clauses (a), (b), (d) or (e)
of the definition of “Debt”, other than Debt with respect to


39



--------------------------------------------------------------------------------




letters of credit to the extent such letters of credit have not been drawn (and
subject to the proviso at the end of the definition of “Debt”) less (b) the
amount of unrestricted cash and cash equivalents of Borrower and its
Consolidated Restricted Subsidiaries on such date; provided that the amount
under this clause (b) shall not exceed $25,000,000.
“Tranche” means an Adjusted Base Rate Tranche or a Eurodollar Tranche and
“Tranches” means Adjusted Base Rate Tranches or Eurodollar Tranches or any
combination thereof.
“Type” means with reference to a Tranche, the characterization of such Tranche
as an Adjusted Base Rate Tranche or a Eurodollar Tranche based on the method by
which the accrual of interest on such Tranche is calculated.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any Secured
Party’s Lien pursuant to any Security Instrument.
“USA Patriot Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning given such term in Section
13.5(g).
“Unrestricted Subsidiary” means any Subsidiary of Borrower designated as such on
Schedule 3 or which Borrower has designated in writing to Administrative Agent
to be an Unrestricted Subsidiary pursuant to Section 9.11.
“Warburg Group” means Brigham Parent Holdings, L.P., Warburg Pincus Private
Equity (E&P) XI-A (Brigham), LLC, Warburg Pincus XI (E&P) Partners-A (Brigham),
LLC, WP Brigham Holdings, L.P., WP Energy Brigham Holdings, L.P., WP Energy
Partners Brigham Holdings, L.P., Warburg Pincus Energy (E&P) Partners-A
(Brigham), LLC, Warburg Pincus Energy (E&P)-A (Brigham), LLC, any of the
foregoing Persons’ Affiliates (other than portfolio companies thereof), and any
fund managed or administered by any such Person or any of its Affiliates, and
the phrase “member of the Warburg Group” shall be construed accordingly.
“Withholding Agent” means any Credit Party or Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yorktown Group” means Yorktown Energy Partners IX, L.P., Yorktown Energy
Partners X, L.P., Yorktown Energy Partners XI, L.P., YT Brigham Co Investment
Partners, LP, any of the foregoing Persons’ Affiliates (other than portfolio
companies thereof), and any fund managed or


40



--------------------------------------------------------------------------------




administered by any such Person or any of its Affiliates, and the phrase “member
of the Yorktown Group” shall be construed accordingly.
Section 1.3    Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statements delivered to Banks except (a) that,
notwithstanding GAAP and FASB ASC 842, Borrower’s and Parent’s accounting
treatment of capital leases and operating leases for covenant compliance
purposes hereunder shall be consistent with Borrower’s accounting treatment
thereof as was in effect on December 15, 2018 and (b) for changes in which
Borrower’s and/or Parent’s independent certified public accountants concur and
which are disclosed to Administrative Agent on the next date on which financial
statements are required to be delivered to Banks pursuant to Section 8.1(a) and
Section 8.1(b); provided that, unless Borrower and Majority Banks shall
otherwise agree in writing, no such change shall modify or affect the manner in
which compliance with the covenants contained in Article IX or Article X are
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods. Any financial ratios
required to be maintained by Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). Notwithstanding
anything herein to the contrary, for the purposes of calculating any of the
ratios tested under Section 10.1, and the components of each of such ratios, all
Unrestricted Subsidiaries, and their Subsidiaries (including their assets,
liabilities, income, losses, cash flows, and the elements thereof) shall be
excluded, except for any cash dividends or distributions actually paid by any
Unrestricted Subsidiary or any of its Subsidiaries to Borrower or any Restricted
Subsidiary, which shall be deemed to be income to Borrower or such Restricted
Subsidiary when actually received by it.
Section 1.4    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
Section 1.5    Interpretation. As used herein, the term “including” in its
various forms means including without limitation. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. The word “will” shall be construed to have the same meaning and effect
as the word “shall”. The word “or” is not exclusive. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth in the Loan Papers), (b) any reference herein to any
Law shall be construed as referring to such Law as amended, modified, codified
or reenacted, in whole or in part, and in effect from time to time, (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to the restrictions contained in the Loan
Papers), (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be


41



--------------------------------------------------------------------------------




construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Annexes, Exhibits and Schedules to, this Agreement. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). No provision of this Agreement or any
other Loan Paper shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
Section 1.6    Rates. Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate”.
Section 1.7    Divisions. For all purposes under the Loan Papers, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.
ARTICLE II    
THE CREDIT FACILITIES
Section 2.1    Commitments.
(a)    Subject to Section 2.1(c) and the other terms and conditions set forth in
this Agreement, each Bank severally agrees to lend to Borrower from time to time
prior to the Termination Date amounts not to exceed in the aggregate at any one
time outstanding, the amount of such Bank’s Commitment less such Bank’s Letter
of Credit Exposure, to the extent any such Loan would not cause the Outstanding
Revolving Credit to exceed the Total Commitment. Each Borrowing shall (i) be in
an aggregate principal amount of $500,000 or any larger integral multiple of
$100,000, and (ii) be made from each Bank ratably in accordance with its
respective Applicable Percentage. Subject to the foregoing limitations and the
other provisions of this Agreement, Borrower may borrow under this Section
2.1(a), repay amounts borrowed under this Section 2.1(a) and request new
Borrowings under this Section 2.1(a).
(b)    The Letter of Credit Issuer will issue Letters of Credit, from time to
time during the Letter of Credit Period upon request by Borrower, for the
account of Borrower, so long as (i) the sum of (A) the total Letter of Credit
Exposure of all Banks then existing, and (B) the amount of the requested Letter
of Credit, does not exceed the lesser of (x) $10,000,000 and (y) the Total
Commitment (i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the
then effective Borrowing Base and (z) the then effective Aggregate Elected
Commitment Amount), and (ii) Borrower would be entitled to a Borrowing under
Section 2.1(c) and Section 6.2 in the amount of the requested Letter of Credit;
provided that, the Letter of Credit Issuer shall not be under any obligation to
issue any Letter of Credit if a default of any Bank’s obligations to fund under
Section


42



--------------------------------------------------------------------------------




2.1 exists or any Bank is at such time a Defaulting Bank hereunder, unless the
Letter of Credit Issuer has entered into arrangements satisfactory to Letter of
Credit Issuer with Borrower or such Bank to eliminate the Letter of Credit
Issuer’s risk with respect to such Bank. Not less than three Business Days prior
to the requested date of issuance of any such Letter of Credit, Borrower shall
execute and deliver to the Letter of Credit Issuer, the Letter of Credit
Issuer’s customary letter of credit application (“Letter of Credit
Application”). Each Letter of Credit shall be in form and substance acceptable
to Letter of Credit Issuer. Unless otherwise expressly agreed by the Letter of
Credit Issuer and Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each standby Letter of Credit. No Letter of Credit shall have
an expiration date later than the earlier of (1) five Business Days prior to the
Termination Date and (2) one year from the date of issuance (subject to any
applicable automatic renewal provision) and no Letter of Credit shall be issued
in a currency other than U.S. Dollars. Upon the date of issuance of a Letter of
Credit, the Letter of Credit Issuer shall be deemed to have sold to each other
Bank, and each other Bank shall be deemed to have unconditionally and
irrevocably purchased from the Letter of Credit Issuer, a non-recourse
participation in the related Letter of Credit and Letter of Credit Exposure
equal to such Bank’s Applicable Percentage of such Letter of Credit and Letter
of Credit Exposure. Upon request of any Bank, Administrative Agent shall provide
notice to each Bank by telephone or facsimile setting forth each Letter of
Credit issued and outstanding pursuant to the terms hereof and specifying the
Letter of Credit Issuer, beneficiary and expiration date of each such Letter of
Credit, each Bank’s participation percentage of each such Letter of Credit and
the actual dollar amount of each Bank’s participation held by Letter of Credit
Issuer(s) thereof for such Bank’s account and risk. In connection with the
issuance of Letters of Credit hereunder, Borrower shall pay to Administrative
Agent in respect of such Letters of Credit (a) the applicable Letter of Credit
Fee in accordance with Section 2.12, (b) the applicable Letter of Credit
Fronting Fee in accordance with Section 2.12, and (c) all customary
administrative, issuance, amendment, payment, and negotiation charges of the
Letter of Credit Issuer; provided that, no such Letter of Credit Fee shall
accrue or be deemed to have accrued, or be owing or payable by Borrower to
Administrative Agent or any Letter of Credit Issuer for the account of any
Defaulting Bank with respect to its share of such Letter of Credit Fee in the
event Borrower has entered into an arrangement with or provided cash collateral
to the Letter of Credit Issuer with respect to the Letter of Credit Issuer’s
risk with respect to such Bank’s obligation to fund its Applicable Percentage
share of the aggregate existing Letter of Credit Exposure with respect to such
Letter of Credit. Administrative Agent shall distribute the Letter of Credit Fee
to Banks in accordance with their respective Applicable Percentages, and
Administrative Agent shall distribute the Letter of Credit Fronting Fee, and the
charges described in clause (c) of the immediately preceding sentence, to the
Letter of Credit Issuer for its own account. Any increase, renewal or extension
of any Letter of Credit shall be deemed to be the issuance of a new Letter of
Credit for purposes of this Section 2.1(b).
Upon the occurrence of an Event of Default, Borrower shall, on the next
succeeding Business Day, deposit with Administrative Agent such funds as
Administrative Agent may request, up to a maximum amount equal to the aggregate
existing Letter of Credit Exposure of all Banks. Any funds so deposited shall be
held by Administrative Agent for the ratable benefit of all Banks as security
for the outstanding Letter of Credit Exposure and the other Obligations, and
Borrower will, in connection therewith, execute and deliver such Security
Instruments with respect to such deposit of funds in form and substance
satisfactory to Administrative Agent which it may, in its


43



--------------------------------------------------------------------------------




discretion, require. As drafts or demands for payment are presented under any
Letter of Credit, Administrative Agent shall apply such funds to satisfy such
drafts or demands. When all Letters of Credit have expired and the Obligations
have been repaid in full (and the Commitments of all Banks have terminated) or
such Event of Default has been cured to the satisfaction of Majority Banks,
Administrative Agent shall release to Borrower any remaining funds deposited
under this Section 2.1(b). Whenever Borrower is required to make deposits under
this Section 2.1(b) and fail to do so on the day such deposit is due,
Administrative Agent or any Bank may, without notice to Borrower, make such
deposit (whether by application of proceeds of any collateral for the
Obligations, by transfers from other accounts maintained with any Bank or
otherwise) using any funds then available to any Bank of Borrower, any
guarantor, or any other Person liable for all or any part of the Obligations.
In the event there exists one or more Defaulting Banks, Borrower shall, on the
next succeeding Business Day following request from Administrative Agent,
deposit with Administrative Agent such funds as Administrative Agent may
reasonably request, up to a maximum Letter of Credit Exposure attributable to
such Defaulting Bank(s) as security for such Defaulting Bank’s Letter of Credit
Exposure. As drafts or demands for payment are presented under any Letter of
Credit, Administrative Agent shall apply such funds to satisfy drafts or demands
attributable to such Defaulting Bank(s). When there are no longer any Defaulting
Banks or no longer any Letters of Credit outstanding, Administrative Agent shall
release to Borrower any remaining funds deposited under this paragraph.
Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to reimburse the Letter of Credit Issuer, in immediately available funds,
for any payment or disbursement made by the Letter of Credit Issuer under any
Letter of Credit issued by it (x) on the same Business Day the Letter of Credit
Issuer makes demand for such reimbursement if such demand is made at or prior to
11:00 a.m. (New York, New York time) and (y) on the next Business Day after such
demand for reimbursement if such demand is made after 11:00 a.m. (New York, New
York time). Payment shall be made by Borrower with interest on the amount so
paid or disbursed by the Letter of Credit Issuer from and including the date
payment is made under any Letter of Credit to but excluding the date of payment,
at the lesser of (i) the Maximum Lawful Rate, or (ii) the Default Rate. The
obligations of Borrower under this paragraph will continue until all Letters of
Credit have expired and all reimbursement obligations with respect thereto have
been paid in full by Borrower and until all other Obligations shall have been
paid in full.
The reimbursement obligations of Borrower under this Section 2.1(b) shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of the Loan Papers (including any Letter of Credit
Application executed pursuant to this Section 2.1(b)) under and in all
circumstances whatsoever and Borrower hereby waives any defense to the payment
of such reimbursement obligations based on any circumstance whatsoever,
including in any case, the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, counterclaim, defense or other rights which Borrower or any other
Person may have at any time against any beneficiary of any Letter of Credit,
Administrative Agent, any Bank or any other Person, whether in connection with
any Letter of Credit or any unrelated transaction; (iii) any statement, draft or
other documentation presented under


44



--------------------------------------------------------------------------------




any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect whatsoever; (iv) payment by the Letter of Credit Issuer under any Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; or (v) any other circumstance
whatsoever, whether or not similar to any of the foregoing; provided that the
Letter of Credit Issuer shall not be excused from liability to Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by
applicable law) suffered by Borrower that are caused by the Letter of Credit
Issuer’s failure to exercise due care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or by
the Letter of Credit Issuer’s gross negligence or willful misconduct.
As among Borrower on the one hand, Administrative Agent, and each Bank, on the
other hand, Borrower assumes all risks of the acts and omissions of, or misuse
of Letters of Credit by, the beneficiary of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of Administrative
Agent, the Letter of Credit Issuer or any Bank shall be responsible for:
(i)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any Person in connection with the application for and
issuance of and presentation of drafts with respect to any Letter of Credit,
even if it should prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;
(ii)    the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign the Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason;
(iii)    the failure of the beneficiary of the Letter of Credit to comply duly
with conditions required in order to draw upon such Letter of Credit;
(iv)    errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, or otherwise, whether or not they be
in cipher;
(v)    errors in interpretation of technical terms;
(vi)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof;
(vii)    the misapplication by the beneficiary of the Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or
(viii)    any consequences arising from causes beyond the control of
Administrative Agent or any Bank.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Letter of Credit Issuer may, in its sole discretion, either


45



--------------------------------------------------------------------------------




accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
Borrower shall be obligated to reimburse the Letter of Credit Issuer through
Administrative Agent upon demand for all amounts paid under Letters of Credit as
set forth in the third paragraph of this Section 2.1(b); provided that, if
Borrower for any reason fails to reimburse the Letter of Credit Issuer in full
when such reimbursement is required under such paragraph, Banks shall reimburse
the Letter of Credit Issuer in accordance with each Bank’s Applicable Percentage
for amounts due and unpaid from Borrower as set forth herein below; provided
further that, no such reimbursement made by Banks shall discharge Borrower’s
obligations to reimburse the Letter of Credit Issuer. All reimbursement amounts
payable by any Bank under this Section 2.1(b) shall include interest thereon at
the Federal Funds Rate, from the date of the payment of such amounts by the
Letter of Credit Issuer to but excluding the date of reimbursement by such Bank.
No Bank shall be liable for the performance or nonperformance of the obligations
of any other Bank under this paragraph. The reimbursement obligations of Banks
under this paragraph shall continue after the Termination Date and shall survive
termination of this Agreement and the other Loan Papers.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that, with respect to any Letter of Credit that, by its
terms or the terms of any Letter of Credit Application or other document related
to such Letter of Credit, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.
(c)    No Bank will be obligated to lend to Borrower or incur Letter of Credit
Exposure under this Section 2.1, and Borrower shall not be entitled to borrow
hereunder or obtain Letters of Credit hereunder (i) if the amount of the
Outstanding Revolving Credit exceeds the Total Commitment at such time, or (ii)
in an amount which would cause the Outstanding Revolving Credit to exceed the
Total Commitment. Nothing in this Section 2.1(c) shall be deemed to limit any
Bank’s obligation to reimburse the Letter of Credit Issuer with respect to such
Bank’s participation in Letters of Credit issued by the Letter of Credit Issuer
as provided in Section 2.1(b).
Section 2.2    Method of Borrowing.
(a)    In order to request any Borrowing hereunder, Borrower shall hand deliver
or telecopy to Administrative Agent a duly completed Request for Borrowing (i)
prior to 10:00 a.m. (Central time) on the Borrowing Date of a proposed Adjusted
Base Rate Borrowing, and (ii) prior to 11:00 a.m. (Central time) at least three
(3) Eurodollar Business Days before the Borrowing Date of a proposed Eurodollar
Borrowing. Each such Request for Borrowing shall be substantially in the form of
Exhibit B hereto, and shall specify:


46



--------------------------------------------------------------------------------




(A)    whether such Borrowing is to be an Adjusted Base Rate Borrowing or a
Eurodollar Borrowing;
(B)    the Borrowing Date of such Borrowing, which shall be a Business Day in
the case of an Adjusted Base Rate Borrowing, or a Eurodollar Business Day in the
case of a Eurodollar Borrowing;
(C)    the aggregate amount of such Borrowing;
(D)    in the case of a Eurodollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period;
(E)    the Outstanding Revolving Credit exposure on the date thereof; and
(F)    the pro forma Outstanding Revolving Credit exposure (giving effect to the
requested Borrowing).
Each Request for Borrowing shall constitute a representation by Borrower that
the amount of the requested Borrowing shall not cause the total Outstanding
Revolving Credit to exceed the Total Commitment (i.e., the least of (x) the
Aggregate Maximum Credit Amounts, (y) the then effective Borrowing Base and (z)
the then effective Aggregate Elected Commitment Amount).
(b)    Upon receipt of a Request for Borrowing described in Section 2.2(a),
Administrative Agent shall promptly notify each Bank (as applicable) of the
contents thereof and the amount of the Borrowing to be loaned by such Bank
pursuant thereto, and such Request for Borrowing shall not thereafter be
revocable by Borrower.
(c)    Not later than 12:00 noon (Central time) on the date of each Borrowing,
each Bank shall make available its Applicable Percentage of such Borrowing, in
funds immediately available to Administrative Agent at its address set forth on
Schedule 1 hereto. Unless Administrative Agent determines that any applicable
condition specified in Section 6.2 has not been satisfied, Administrative Agent
will make the funds so received from Banks available to Borrower at
Administrative Agent’s aforesaid address or, if requested by Borrower, by wire
transfer of such funds as specified by Borrower.
Section 2.3    Method of Requesting Letters of Credit.
(a)    In order to request any Letter of Credit hereunder, Borrower shall hand
deliver or telecopy to the Letter of Credit Issuer with a copy to Administrative
Agent a duly completed Request for Letter of Credit prior to 10:00 a.m. (Central
time) at least three Business Days before the date specified for issuance of
such Letter of Credit. Each Request for Letters of Credit shall be substantially
in the form of Exhibit C hereto, shall be accompanied by the applicable Letter
of Credit Issuer’s duly completed and executed Letter of Credit Application and
shall specify:
(i)    the requested date for issuance of such Letter of Credit;


47



--------------------------------------------------------------------------------




(ii)    the terms of such requested Letter of Credit, including the name and
address of the beneficiary, the stated amount, the expiration date and the text
of the certificate to be presented along with drafts under such Letter of
Credit;
(iii)    the Outstanding Revolving Credit exposure on the date thereof; and
(iv)    the pro forma total Outstanding Revolving Credit exposure (giving effect
to the requested Letter of Credit issuance).
A Letter of Credit shall be issued, amended, renewed or extended only if (and
each Request for Letter of Credit in connection therewith shall constitute a
representation and warranty by Borrower that), after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (A) the sum
of (1) the total Letter of Credit Exposure of all Banks then existing and (2)
the amount of the issued, amended, renewed or extended Letter of Credit Exposure
does not exceed the lesser of (x) $10,000,000 and (y) the Total Commitment
(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amount) and (B) the total Outstanding Revolving Credit exposure shall not exceed
the Total Commitment (i.e., the least of (x) the Aggregate Maximum Credit
Amounts, (y) the then effective Borrowing Base and (z) the then effective
Aggregate Elected Commitment Amount).
(b)    Upon receipt of a Request for Letter of Credit described in Section
2.3(a), Administrative Agent shall promptly notify each Bank of the contents
thereof, including the amount of the requested Letter of Credit, and such
Request for Letter of Credit shall not thereafter be revocable by Borrower.
(c)    No later than 12:00 noon (Central time) on the date specified for the
issuance of such Letter of Credit, unless Administrative Agent notifies the
Letter of Credit Issuer that any applicable condition precedent set forth in
Section 6.2 has not been satisfied, the applicable Letter of Credit Issuer will
issue and deliver such Letter of Credit pursuant to the instructions of
Borrower.
Notwithstanding anything herein to the contrary, the Letter of Credit Issuer
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (1) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (2) if any order, judgment or decree of any
Governmental Authority or arbitrator, in either case, with jurisdiction over the
Letter of Credit Issuer, shall by its terms purport to enjoin or restrain the
Letter of Credit Issuer from issuing such Letter of Credit, or any Law relating
to the Letter of Credit Issuer or any Governmental Authority with jurisdiction
over the Letter of Credit Issuer shall prohibit, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
Letter of Credit Issuer with respect to such Letter of Credit any reserve or
capital requirement (for which the Letter of Credit Issuer is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
the Letter of Credit Issuer any unreimbursed loss, cost or expense which was not
applicable on the Effective Date and which the Letter of Credit Issuer in good
faith deems material to it or (3) if the issuance of such Letter of Credit would
violate one or


48



--------------------------------------------------------------------------------




more policies of the Letter of Credit Issuer applicable to letters of credit
generally under similar circumstances for similarly situated borrowers; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines, or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed not to be in effect on the Effective Date for
purposes of clause (2) above, regardless of the date enacted, adopted, issued or
implemented.
Section 2.4    Notes. Upon request by any Bank, the Loans made by such Bank
shall be evidenced by a single promissory note of Borrower in substantially the
form of Exhibit A, dated, in the case of (a) any Bank party hereto as of the
date of this Agreement, as of the date of this Agreement, (b) any Bank that
becomes a party hereto pursuant to an Assignment and Assumption Agreement, as of
the effective date of the Assignment and Assumption Agreement, or (c) any
Additional Bank that becomes a party hereto in connection with an increase in
the Aggregate Elected Commitment Amount pursuant to Section 2.15(b), as of the
effective date of such increase, in each case, payable to such Bank in a
principal amount equal to its Maximum Credit Amount as in effect on such date,
and otherwise duly completed. In the event that any Bank’s Maximum Credit Amount
increases or decreases for any reason, Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease (to the extent so
requested), a new Note payable to such Bank in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease, and
otherwise duly completed. Borrower will be obligated, as provided herein, to
repay the Loans made by each Bank regardless of whether or not such Bank
requests a Note.
Section 2.5    Interest Rates; Payments; No Premiums.
(a)    The principal amount of the Loans outstanding from day to day which is
the subject of an Adjusted Base Rate Tranche shall bear interest (computed on
the basis of actual days elapsed in a 365 or 366 day year, as applicable) at a
rate per annum equal to the sum of (i) the Adjusted Base Rate, plus (ii) the
Applicable Margin; provided that in no event shall the rate charged hereunder or
under the Notes exceed the Maximum Lawful Rate. Interest on any portion of the
principal of the Loans subject to an Adjusted Base Rate Tranche shall be payable
as it accrues on the last day of each Fiscal Quarter.
(b)    The principal amount of the Loans outstanding from day to day which is
the subject of a Eurodollar Tranche shall bear interest (computed on the basis
of actual days elapsed and as if each calendar year consisted of 360 days,
unless such computation would exceed the Maximum Lawful Rate in which case
interest shall be computed on the basis of actual days elapsed in a 365 or 366
day year, as applicable) for the Interest Period applicable thereto at a rate
per annum equal to the sum of (i) the Adjusted LIBOR Rate, plus (ii) the
Applicable Margin; provided, that in no event shall the rate charged hereunder
or under the Notes exceed the Maximum Lawful Rate. Interest on any portion of
the Loans subject to a Eurodollar Tranche having an Interest Period of six (6)
or twelve (12) months shall be payable on the last day of such Interest Period
and on the last


49



--------------------------------------------------------------------------------




day of the initial three-month period and, as applicable, each subsequent,
three-month period during such Interest Period.
(c)    So long as no Default or Event of Default shall be continuing, subject to
the provisions of this Section 2.5, Borrower shall have the option of having all
or any portion of the principal outstanding under the Loans borrowed by it be
the subject of an Adjusted Base Rate Tranche or one or more Eurodollar Tranches,
which shall bear interest at rates based upon the Adjusted Base Rate and the
Adjusted LIBOR Rate, respectively (each such option is referred to herein as an
“Interest Option”); provided that each Tranche shall be in a minimum amount of
$500,000 and shall be in an amount which is an integral multiple of $100,000.
Each change in an Interest Option made pursuant to this Section 2.5(c) shall,
for purposes of determining how much of the Loans are the subject of an Adjusted
Base Rate Tranche and how much of the Loans are the subject of Eurodollar
Tranches only (and for no other purpose), be deemed both a payment in full of
the portion of the principal of the Loans which was the subject of the Adjusted
Base Rate Tranche or Eurodollar Tranche from which such change was made and a
Borrowing (notwithstanding that the unpaid principal amount of the Loans is not
changed thereby) of the portion of the principal of the Loans which is the
subject of the Adjusted Base Rate Tranche or Eurodollar Tranche into which such
change was made. Prior to the termination of each Interest Period with respect
to each Eurodollar Tranche, Borrower shall give written notice (a “Rollover
Notice”) in the form of Exhibit D attached hereto to Administrative Agent of the
Interest Option which shall be applicable to such portion of the principal of
the Loans upon the expiration of such Interest Period. Such Rollover Notice
shall be given to Administrative Agent by the time a Request for Borrowing would
be required under Section 2.2 if Borrower were requesting a Borrowing of the
Type resulting from such election, prior to the termination of the Interest
Period then expiring. If Borrower shall specify a Eurodollar Tranche, such
Rollover Notice shall also specify the length of the succeeding Interest Period
(subject to the provisions of the definitions of such term) selected by
Borrower. Each Rollover Notice shall be irrevocable and effective upon
notification thereof to Administrative Agent. If the required Rollover Notice
shall not have been timely received by Administrative Agent, Borrower shall be
deemed to have elected that the principal of any Loan subject to the Interest
Period then expiring be the subject of an Adjusted Base Rate Tranche upon the
expiration of such Interest Period, and Borrower will be deemed to have given
Administrative Agent notice of such election. Subject to the limitations set
forth in this Section 2.5(c) on the minimum amount of Eurodollar Tranches,
Borrower shall have the right to convert all or part of the Adjusted Base Rate
Tranche to a Eurodollar Tranche by giving Administrative Agent a Rollover Notice
of such election at least three (3) Eurodollar Business Days prior to the date
on which Borrower elects to make such conversion (a “Conversion Date”). The
Conversion Date selected by Borrower shall be a Eurodollar Business Day.
Notwithstanding anything in this Section 2.5 to the contrary, no portion of the
principal of any Loan which is the subject of an Adjusted Base Rate Tranche may
be converted to a Eurodollar Tranche and no Eurodollar Tranche may be continued
as such when any Event of Default has occurred and is continuing, but each such
Tranche shall be automatically converted to an Adjusted Base Rate Tranche on the
last day of each applicable Interest Period. If at Borrower’s election any
Eurodollar Tranche is converted into an Adjusted Base Rate Tranche prior to the
end of an Interest Period, Borrower will make any payment required by Section
3.3. In no event shall more than ten (10) Interest Periods be in effect with
respect to the Loans at any time.


50



--------------------------------------------------------------------------------




(d)    Notwithstanding anything to the contrary set forth in Section 2.5(a) or
Section 2.5(b), all overdue principal of and, to the extent permitted by Law,
overdue interest on the Loans and all other Obligations which are not paid in
full when due (whether at stated maturity, by acceleration or otherwise), for
the period from and including the due date thereof to but excluding the date the
same is paid in full, shall bear interest, at a rate per annum equal to the
lesser of (i) the Default Rate, and (ii) the Maximum Lawful Rate. Interest
payable as provided in this Section 2.5(d) shall be payable from time to time on
demand.
(e)    Administrative Agent shall determine each interest rate applicable to the
Loans in accordance with the terms hereof. Administrative Agent shall promptly
notify Borrower and Banks by telecopy or e-mail of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
(f)    All prepayments made or required under this Agreement, whether mandatory
or voluntary or otherwise, shall be without premium or penalty, provided that
Borrower shall be obligated to make any payments required under Section 3.3.
Section 2.6    Mandatory Prepayments.
(a)    Promptly (and in any event within two Business Days) after the
consummation by any Credit Party of any Asset Disposition pursuant to Section
9.5 that creates a Borrowing Base Deficiency (or increase in any existing
Borrowing Base Deficiency) pursuant to Section 4.6, Borrower shall (i) apply a
portion of the Net Cash Proceeds equal to such Borrowing Base Deficiency (or
increase in any previously existing Borrowing Base Deficiency) as a mandatory
prepayment on the Loans and (ii) if a Borrowing Base Deficiency remains after
prepaying all of the Loans as a result of Letter of Credit Exposure, deposit
with Administrative Agent on behalf of the Banks an amount equal to such
Borrowing Base Deficiency (or increase in any previously existing Borrowing Base
Deficiency) to be held as cash collateral to the extent required pursuant to
Section 2.1(b); provided that the Borrowing Base Deficiency must be eliminated
on or prior to the Termination Date. Notwithstanding the foregoing, if an Event
of Default exists on the date of the consummation of any Asset Disposition,
then, unless Required Banks and Borrower agree otherwise, all Net Cash Proceeds
from any such Asset Disposition shall be applied as a mandatory prepayment on
the Loans in accordance with Section 3.2(c).
(b)    Promptly (and in any event within two Business Days) after the incurrence
or issuance by any Credit Party of any Permitted Additional Debt that creates a
Borrowing Base Deficiency pursuant to Section 4.7, Borrower shall (i) prepay the
Loans in an aggregate principal amount equal to such Borrowing Base Deficiency,
and (ii) if a Borrowing Base Deficiency remains after prepaying all of the Loans
as a result of Letter of Credit Exposure, deposit with Administrative Agent on
behalf of the Banks an amount equal to such Borrowing Base Deficiency to be held
as cash collateral to the extent required pursuant to Section 2.1(b); provided
that the Borrowing Base Deficiency must be eliminated on or prior to the
Termination Date. Notwithstanding the foregoing, if an Event of Default exists
on the date of the incurrence or issuance of the Permitted Additional Debt,
then, unless Required Banks and Borrower agrees otherwise, all proceeds from any
such Permitted Additional Debt shall be applied as a mandatory prepayment on the
Loans in accordance with Section 3.2(c).


51



--------------------------------------------------------------------------------




(c)    Upon any termination or reduction of the Aggregate Maximum Credit Amount
pursuant to Section 2.9 or any reduction in the Aggregate Elected Commitment
Amount pursuant to Section 2.15(f) that results in the Outstanding Revolving
Credit exceeding the Total Commitment, on the effective date of any such
termination or reduction, Borrower shall prepay the Loans (together with accrued
interest thereon) in an amount sufficient to cause the Outstanding Revolving
Credit to be equal to or less than the Total Commitment as thereby reduced (and
Administrative Agent shall distribute to each Bank in like funds that portion of
any such payment as is required to cause the principal balance of the Loans held
by such Bank to be not greater than its Commitment as thereby reduced), and any
such payment shall be accompanied by amounts due under Section 3.3).
Section 2.7    Voluntary Prepayments. Borrower may, subject to Section 3.3 and
the other provisions of this Agreement, upon (a) same-Business Day advance
notice (no later than 11:00 a.m. (Central time)) to Administrative Agent with
respect to Adjusted Base Rate Borrowings, and (b) three (3) Business Days
advance notice (no later than 11:00 a.m. (Central time)) to Administrative Agent
with respect to Eurodollar Borrowings, prepay the principal of the Loans in
whole or in part. Any partial prepayment shall be in a minimum amount of
$100,000 and shall be in an integral multiple of $100,000.
Section 2.8    Mandatory Termination of Commitments; Termination Date and
Maturity. The Total Commitment (and the Commitment of each Bank) shall terminate
on the Termination Date. The outstanding principal balance of the Loans, all
accrued but unpaid interest thereon, and all other Obligations shall be due and
payable in full on the Termination Date.
Section 2.9    Optional Termination and Voluntary Reduction of Aggregate Maximum
Credit Amount. Borrower may, by notice to Administrative Agent three (3)
Business Days prior to the effective date of any such termination or reduction,
terminate or permanently reduce the Aggregate Maximum Credit Amount; provided
that (i) any reduction shall be in amounts not less than $500,000 or any larger
multiple of $500,000 (or shall be in an amount equal to the entire Aggregate
Maximum Credit Amount) and (ii) upon any reduction of the Aggregate Maximum
Credit Amount that would otherwise result in the Aggregate Maximum Credit Amount
being less than the Aggregate Elected Commitment Amount, the Aggregate Elected
Commitment Amount shall be automatically reduced (ratably among all Banks in
accordance with each Bank’s Applicable Percentage) so that it equals the
Aggregate Maximum Credit Amount as so reduced. Notwithstanding the foregoing,
Borrower shall not be permitted to voluntarily reduce the Aggregate Maximum
Credit Amount to an amount less than the aggregate Letter of Credit Exposure of
all Banks.
Section 2.10    Application of Payments. Each repayment pursuant to Section 2.6,
Section 2.7, Section 2.8, Section 2.9 and Section 4.4 shall be made together
with accrued interest to the date of payment, and shall be applied to payment of
the Loans in accordance with Section 3.2 and the other provisions of this
Agreement.
Section 2.11    Commitment Fee. On the Termination Date, and on the last day of
each Fiscal Quarter prior to the Termination Date, and in the event the
Commitments are terminated in their entirety prior to the Termination Date, on
the date of such termination, commencing with the


52



--------------------------------------------------------------------------------




last day of the Fiscal Quarter ending on June 30, 2019, Borrower shall pay to
Administrative Agent, for the ratable benefit of each Bank based on each Bank’s
Applicable Percentage, a commitment fee equal to the Commitment Fee Percentage
(computed on the basis of actual days elapsed and as if each calendar year
consisted of 360 days) of the average daily Revolving Availability for the
Fiscal Quarter (or portion thereof) then ended; provided that, the
aforementioned commitment fee shall cease to accrue on the unfunded portion of
the Commitment of any Defaulting Bank.
Section 2.12    Letter of Credit Fees and Letter of Credit Fronting Fees. On the
Termination Date, and on the last day of each Fiscal Quarter prior to the
Termination Date, commencing with the last day of the Fiscal Quarter ending on
June 30, 2019, and, in the event the Commitments are terminated in their
entirety prior to the Termination Date, on the date of such termination,
Borrower shall pay to Administrative Agent (to be distributed by Administrative
Agent in accordance with Section 2.1(b)) (a) the Letter of Credit Fee which
accrued during such Fiscal Quarter (or portion thereof) and (b) the Letter of
Credit Fronting Fee which accrued during such Fiscal Quarter (or portion
thereof), in each case computed on the basis of actual days elapsed and as if
each calendar year consisted of 360 days.
Section 2.13    Agency and Other Fees. Borrower shall pay (a) to the Arranger,
Wells Fargo Bank, N.A. and their Affiliates such fees and other amounts as
Borrower shall be required to pay to such Persons from time to time pursuant to
any Fee Letter and (b) to Banks such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.
Section 2.14    Reliance on Notices. Administrative Agent shall be entitled to
rely upon, and shall be fully protected in relying upon, any Request for
Borrowing, Rollover Notice, Request for Letter of Credit or similar notice
executed and delivered by Borrower and believed by Administrative Agent to be
genuine. Administrative Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Administrative Agent has actual
knowledge to the contrary.
Section 2.15    Increases, Reductions and Terminations of Aggregate Elected
Commitment Amount.
(a)    Subject to the conditions set forth in Section 2.15(b), Borrower may
increase the Aggregate Elected Commitment Amount then in effect by increasing
the Elected Commitment of a Bank or by causing a Person that is acceptable to
Administrative Agent that at such time is not a Bank to become a Bank (any such
Person that is not at such time a Bank and becomes a Bank, an “Additional
Bank”). Notwithstanding anything to the contrary contained in this Agreement, in
no case shall an Additional Bank be Parent, Borrower, an Affiliate of Borrower
or a natural person.
(b)    Any increase in the Aggregate Elected Commitment Amount shall be subject
to the following additional conditions:
(i)    such increase shall not be less than $10,000,000 (or, in the event such
increase would otherwise exceed the Aggregate Maximum Credit Amount, such lesser
amount that would constitute the Aggregate Elected Commitment Amount being equal
to the Aggregate Maximum Credit Amount) unless Administrative Agent otherwise
consents, and no such increase


53



--------------------------------------------------------------------------------




shall be permitted if after giving effect thereto the Aggregate Elected
Commitment Amount exceed the Borrowing Base then in effect;
(ii)    following any Periodic Determination, Borrower may not increase the
Aggregate Elected Commitment Amount more than once before the next Periodic
Determination (for the sake of clarity, all increases in the Aggregate Elected
Commitment Amount effective on a single date shall be deemed a single increase
in the Aggregate Elected Commitment Amounts for purposes of this Section
2.15(b)(ii));
(iii)    no Default shall have occurred and be continuing on the effective date
of such increase;
(iv)    on the effective date of such increase, no Eurodollar Borrowings shall
be outstanding or if any Eurodollar Borrowings are outstanding, then the
effective date of such increase shall be the last day of the Interest Period in
respect of such Eurodollar Borrowings unless Borrower pays any compensation
required by Section 3.3;
(v)    no Bank’s Elected Commitment may be increased without the consent of such
Bank;
(vi)    if Borrower elects to increase the Aggregate Elected Commitment Amount
by increasing the Elected Commitment of an existing Bank, Borrower and such Bank
shall execute and deliver to Administrative Agent a certificate substantially in
the form of Exhibit J (an “Elected Commitment Increase Certificate”); and
(vii)    if Borrower elects to increase the Aggregate Elected Commitment Amount
by causing an Additional Bank to become a party to this Agreement, then Borrower
and such Additional Bank shall execute and deliver to Administrative Agent a
certificate substantially in the form of Exhibit K (an “Additional Bank
Certificate”), together with an Administrative Questionnaire and a processing
and recordation fee of $3,500, and Borrower shall (1) if requested by Additional
Bank, deliver a Note payable to such Additional Bank in a principal amount equal
to its Maximum Credit Amount, and otherwise duly completed and (2) pay any
applicable fees as may have been agreed to between Borrower and the Additional
Bank, and, to the extent applicable and agreed to by Borrower, Administrative
Agent.
(c)    Subject to acceptance and recording thereof pursuant to Section 2.15(d),
from and after the effective date specified in the Elected Commitment Increase
Certificate or the Additional Bank Certificate (or if any Eurodollar Borrowings
are outstanding, then the last day of the Interest Period in respect of such
Eurodollar Borrowings, unless Borrower has paid any compensation required by
Section 3.3): (i) the amount of the Aggregate Elected Commitment Amount shall be
increased as set forth therein, and (ii) in the case of an Additional Bank
Certificate, any Additional Bank party thereto shall be a party to this
Agreement and have the rights and obligations of a Bank under this Agreement and
the other Loan Papers. In addition, the increasing Bank or the Additional Bank,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Banks (and
such Banks hereby agree to sell and to take all such further action to
effectuate such sale) such that each Bank


54



--------------------------------------------------------------------------------




(including any Additional Bank, if applicable) shall hold its Applicable
Percentage of the outstanding Loans (and participation interests) after giving
effect to the increase in the Aggregate Elected Commitment Amount (and the
resulting modifications of each Bank’s Maximum Credit Amount pursuant to Section
2.15(e)).
(d)    Upon its receipt of a duly completed Elected Commitment Increase
Certificate or an Additional Bank Certificate, executed by Borrower and the
increasing Bank or by Borrower and the Additional Bank party thereto, as
applicable, the processing and recording fee referred to in Section
2.15(b)(vii), the Administrative Questionnaire referred to in Section
2.15(b)(vii) and the break-funding payments from Borrower, if any, required by
Section 3.3, if applicable, Administrative Agent shall accept such Elected
Commitment Increase Certificate or Additional Bank Certificate and record the
information contained therein in the Register required to be maintained by
Administrative Agent pursuant to Section 14.8(d). No increase in the Aggregate
Elected Commitment Amount shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section 2.15(d).
(e)    Upon any increase in the Aggregate Elected Commitment Amount pursuant to
this Section 2.15, (i) each Bank’s Maximum Credit Amount shall be automatically
deemed amended to the extent necessary so that each such Bank’s Applicable
Percentage equals the percentage of the Aggregate Elected Commitment Amount
represented by such Bank’s Elected Commitment, in each case after giving effect
to such increase, and (ii) Schedule 1 to this Agreement shall be deemed amended
to reflect the Elected Commitment of each Bank (including any Additional Bank)
as thereby increased, any changes in the Banks’ Maximum Credit Amounts pursuant
to the foregoing clause (i), and any resulting changes in the Banks’ Applicable
Percentages.
(f)    Borrower may from time to time terminate or reduce the Aggregate Elected
Commitment Amount; provided that (i) each reduction of the Aggregate Elected
Commitment Amount shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000 and (B) Borrower shall not reduce the Aggregate
Elected Commitment Amount if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.6(c), the Outstanding Revolving Credit
would exceed the Aggregate Elected Commitment Amount as reduced.
(g)    Borrower shall notify Administrative Agent of any election to terminate
or reduce the Aggregate Elected Commitment Amount under Section 2.15(f) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, Administrative Agent shall advise the Banks of
the contents thereof. Each notice delivered by Borrower pursuant to this Section
2.15(g) shall be irrevocable. Any termination or reduction of the Aggregate
Elected Commitment Amount shall be permanent and may not be reinstated, except
pursuant to Section 2.15(a). Each reduction of the Aggregate Elected Commitment
Amount shall be made ratably among the Banks in accordance with each Bank’s
Applicable Percentage.
(h)    Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (ratably among the
Banks in accordance with each Bank’s Applicable


55



--------------------------------------------------------------------------------




Percentage) so that they equal such redetermined Borrowing Base (and Schedule 1
of this Agreement shall be deemed amended to reflect such amendments to each
Bank’s Elected Commitment and the Aggregate Elected Commitment Amount).
(i)    Contemporaneously with any increase in the Borrowing Base pursuant to
this Agreement, if (i) Borrower elects to increase the Aggregate Elected
Commitment Amount and (ii) each Bank has consented to such increase in its
Elected Commitment, then the Aggregate Elected Commitment Amount shall be
increased (ratably among the Banks in accordance with each Bank’s Applicable
Percentage) by the amount requested by Borrower (subject to the limitations set
forth in Section 2.15(b)(i)) without the requirement that any Bank deliver an
Elected Commitment Increase Certificate or that Borrower pay any amounts under
Section 3.3, and Schedule 1 of this Agreement shall be deemed amended to reflect
such amendments to each Bank’s Elected Commitment and the Aggregate Elected
Commitment Amount. Administrative Agent shall record the information regarding
such increases in the Register required to be maintained by Administrative Agent
pursuant to Section 14.8(d).
ARTICLE III    
GENERAL PROVISIONS
Section 3.1    Delivery and Endorsement of Notes. Simultaneously with the
execution of this Agreement and in accordance with Section 2.4, Administrative
Agent shall deliver to each Bank the Note, if any, payable to such Bank. Each
Bank may record (and prior to any transfer of its Note shall record) on the
schedule attached to its Note appropriate notations to evidence the date and
amount of each advance of funds made by it in respect of any Borrowing, the
Interest Period (if any) applicable thereto, and the date and amount of each
payment of principal received by such Bank with respect to the Loans; provided
that the failure by any Bank to so record its Note shall not affect the
liability of Borrower for the repayment of all amounts outstanding under such
Notes together with interest thereon. Each Bank is hereby irrevocably authorized
by Borrower to record such notations on its Note and to attach to and make a
part of any Note a continuation of any such schedule as required.
Section 3.2    General Provisions as to Payments.
(a)    Borrower shall make each payment of principal of, and interest on, the
Loans and all fees payable by Borrower hereunder not later than 11:00 a.m.
(Central time) on the date when due, in funds immediately available to
Administrative Agent at its address set forth on Schedule 1 hereto.
Administrative Agent will promptly (and if such payment is received by
Administrative Agent by noon (Central time), and otherwise if reasonably
possible, on the same Business Day) distribute to each Bank its Applicable
Percentage of each such payment received by Administrative Agent for the account
of Banks. Whenever any payment of principal of, or interest on, that portion of
the Loans subject to an Adjusted Base Rate Tranche or of fees shall be due on a
day which is not a Business Day, the date for payment thereof shall be extended
to the next succeeding Business Day (subject to the definition of Interest
Period). Whenever any payment of principal of, or interest on, that portion of
the Loans subject to a Eurodollar Tranche shall be due on a day which is not a
Eurodollar Business Day, the date for payment thereof shall be extended to the
next succeeding Eurodollar Business Day (subject to the definition of Interest
Period). If the date for


56



--------------------------------------------------------------------------------




any payment of principal is extended by operation of Law or otherwise, interest
thereon shall be payable for such extended time. Borrower hereby authorizes
Administrative Agent to charge from time to time against Borrower’s account or
accounts with Administrative Agent any amount then due by Borrower. All amounts
payable by Borrower under the Loan Papers (whether principal, interest, fees,
expenses, or otherwise) shall be paid in full, without set-off or counterclaim.
(b)    Prior to the occurrence of an Event of Default, all principal payments
received by Banks with respect to the Loans shall be applied as instructed by
Borrower and, in the absence of such instructions, first to Eurodollar Tranches
outstanding under the Loans with Interest Periods ending on the date of such
payment, then to Adjusted Base Rate Tranches, then to Eurodollar Tranches
outstanding under the Loans next maturing, and then to Eurodollar Tranches
outstanding under the Loans next maturing until all such Eurodollar Tranches are
repaid until such principal payment is fully applied, with such adjustments in
such order of payment as Administrative Agent shall specify in order that each
Bank receives its ratable share of each such payment.
(c)    During the continuation of an Event of Default, all amounts collected or
received by Administrative Agent or any Bank from any Credit Party or in respect
of any of the assets of any Credit Party shall be applied in the following
order:
(i)    first, to the payment of all fees, indemnities, expenses and other
amounts payable to Administrative Agent (including fees, expenses, and
disbursements of counsel to Administrative Agent);
(ii)    second, to the payment of all fees, indemnities, expenses and other
amounts (other than principal, interest, and Letter of Credit Fees) payable to
Banks under the Loan Papers (including fees, expenses, and disbursements of
counsel to Banks), ratably among them in proportion to the respective amounts
described in this clause second payable to them;
(iii)    third, to the reimbursement of any advances made by Administrative
Agent or Banks as authorized hereunder to effect performance of any unperformed
covenants of any Credit Party under any of the Loan Papers;
(iv)    fourth, to payment of that portion of the Obligations constituting (A)
accrued and unpaid Letter of Credit Fees and interest on the Loans and other
Obligations, (B) unpaid principal of the Loans in the order specified in Section
3.2(b), (C) any amounts funded but unreimbursed under Letters of Credit, (D)
amounts owing under Hedge Agreements (to the extent such amounts are
Obligations), and (E) amounts owing under Bank Products (to the extent such
amounts are Obligations), ratably among the Banks, the Letter of Credit Issuer,
the Secured Hedge Providers and the Bank Products Providers in proportion to the
respective amounts described in this clause fourth payable to them;
(v)    fifth, pro rata to any other Obligations;
(vi)    sixth, to establish the deposits required by Section 2.1(b) if any; and


57



--------------------------------------------------------------------------------




(vii)    last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law.
All payments received by a Bank during the continuation of an Event of Default
for application to the principal of the Loans pursuant to this Section 3.2(c)
shall be applied by such Bank in the manner provided in Section 3.2(b).
Notwithstanding the foregoing, amounts received from any Guarantor that is not
an Eligible Contract Participant shall not be applied to any Obligations that
are Excluded Swap Obligations with respect to such Guarantor (it being
understood, that in the event that any amount is applied to Obligations other
than Excluded Swap Obligations as a result of this clause, Administrative Agent
shall make such adjustments as it determines are appropriate to distributions
pursuant to clause fourth above from amounts received from Eligible Contract
Participants to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect to Obligations described in clause fourth above by the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Obligations pursuant to clause fourth
above).
Section 3.3    Funding Losses. If Borrower makes or is deemed to make any
payment of principal subject to a Eurodollar Tranche (whether pursuant to
Section 2.6, Section 2.7, Section 2.8, Section 2.9, Section 4.4, Article XI or
Article XIII, whether as a voluntary or mandatory prepayment or otherwise) on
any day other than the last day of an Interest Period applicable thereto, or if
Borrower fails to borrow any Eurodollar Borrowing, after notice has been given
to any Bank in accordance with Section 2.2, Borrower shall reimburse each Bank
on demand for any resulting loss or expense incurred by it, including any loss
incurred in obtaining, liquidating or employing deposits from third parties, or
any loss arising from the reemployment of funds at rates lower than the cost to
such Bank of such funds and related costs, which in the case of the payment or
prepayment prior to the end of the Interest Period for any Eurodollar Tranche,
shall include the amount, if any, by which (a) the interest which such Bank
would have received for such Loan absent such payment or prepayment for the
applicable Interest Period at the applicable Adjusted LIBOR Rate, but excluding
the Applicable Margin, exceeds (b) the interest which such Bank would receive if
its Applicable Percentage of the amount of such Eurodollar Borrowing were
deposited, loaned, or placed by such Bank in the interbank eurodollar market on
the date of such payment or prepayment for the remainder of the applicable
Interest Period. Such Bank shall promptly deliver to Borrower and Administrative
Agent a certificate as to the amount of such loss or expense, which certificate
shall be conclusive in the absence of manifest error.
Section 3.4    Non-Receipt of Funds by Administrative Agent. Unless
Administrative Agent shall have been notified by a Bank or Borrower (as used in
this Section, “Payor”) prior to the date on which such Bank is to make payment
to Administrative Agent hereunder or Borrower is to make a payment to
Administrative Agent for the account of one or more Banks, as the case may be
(as used in this Section, such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that Payor does not
intend to make the Required Payment to Administrative Agent, Administrative
Agent may assume that the Required Payment has been made and may, in reliance
upon such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if Payor has not in fact
made the Required


58



--------------------------------------------------------------------------------




Payment to Administrative Agent, (a) the recipient of such payment shall, on
demand, pay to Administrative Agent the amount made available to it together
with interest thereon in respect of the period commencing on the date such
amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to the
Adjusted Base Rate then in effect for such period, and (b) Administrative Agent
shall be entitled to offset against any and all sums to be paid to such
recipient, the amount calculated in accordance with the foregoing clause (a).
Section 3.5    Defaulting Banks.
(a)    Notwithstanding anything to the contrary contained herein, the Maximum
Credit Amount of a Defaulting Bank shall not be included in determining whether
all Banks, the Majority Banks, the Required Banks or the Super Majority Banks
have taken or may take any action hereunder (including approval of any
redetermination of the Borrowing Base pursuant to Article IV and any consent to
any amendment or waiver pursuant to Section 14.2); provided that, any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which affects such Defaulting Bank differently than other affected Banks
shall require the consent of such Defaulting Bank; and provided further that in
no event shall (i) the Commitment, Elected Commitment or Maximum Credit Amount
of any Defaulting Bank be increased without the consent of such Defaulting Bank,
or (ii) the Termination Date or any date fixed for any payment of interest on
the Loans or any fees hereunder be postponed without the consent of such
Defaulting Bank.
(b)    If any Bank shall fail to make any payment referenced in clause (a) of
the definition of “Defaulting Bank”, then Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by Administrative Agent for the account of such Bank
and for the benefit of Administrative Agent or the Letter of Credit Issuer to
satisfy such Bank’s obligations hereunder until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Bank hereunder; in the case of each of (i) and (ii) above, in any order as
determined by Administrative Agent in its discretion.
(c)    Borrower shall not be obligated to pay any Defaulting Bank's ratable
share of the fees described in Section 2.11, Section 2.12 or Section 2.13
(notwithstanding anything to the contrary in such sections) for the period
commencing on the day such Defaulting Bank becomes a Defaulting Bank and
continuing for so long as such Bank continues to be a Defaulting Bank.
ARTICLE IV    
BORROWING BASE
Section 4.1    Reserve Reports; Proposed Borrowing Base. As soon as available
and in any event by (a) June 30, 2019, September 30, 2019 and December 31, 2019,
and (b) each March 31 and September 30 of each year thereafter, Borrower shall
deliver to each Bank a Reserve Report prepared (i) in the case of the Reserve
Reports required to be delivered on the dates in the foregoing clause (a), as of
the immediately preceding March 31, 2019, June 30, 2019 and September 30, 2019,
respectively, and (ii) in the case of the Reserve Reports required to be
delivered on the dates in the foregoing clause (b), as of the immediately
preceding December 31 and June 30, respectively.


59



--------------------------------------------------------------------------------




Simultaneously with the delivery to Administrative Agent and each Bank of each
Reserve Report, Borrower shall notify Administrative Agent of the Borrowing Base
which Borrower requested become effective for the period commencing on the next
Determination Date.
Section 4.2    Periodic Determinations of the Borrowing Base; Procedures and
Standards. Based in part on the Reserve Report made available to Banks pursuant
to Section 4.1, Banks shall redetermine the Borrowing Base on or prior to the
next Determination Date or such date promptly thereafter as reasonably possible
(i) based on the engineering and other information available to Banks, and (ii)
in accordance with, and consistent with, the subsequent provisions of this
Section 4.2. Any Borrowing Base which becomes effective as a result of any
Determination of the Borrowing Base shall be subject to the following
restrictions: (A) such Borrowing Base shall not exceed the Borrowing Base
requested by Borrower pursuant to Section 4.1 or Section 4.3 (as applicable),
(B) such Borrowing Base shall not exceed the Aggregate Maximum Credit Amount
then in effect, (C) to the extent such Borrowing Base represents an increase
from the Borrowing Base in effect prior to such Determination such Borrowing
Base shall be approved by all Banks, and (D) any Borrowing Base which represents
a decrease in the Borrowing Base in effect prior to such Determination, or a
reaffirmation of such prior Borrowing Base, shall require approval of Required
Banks. Administrative Agent shall propose such redetermined Borrowing Base to
Banks within fifteen (15) days following receipt by the Banks of a Reserve
Report (or such date promptly thereafter as reasonably practicable). After
having received notice of such proposal by Administrative Agent, Required Banks
(or all Banks in the event of a proposed increase) shall have fifteen (15) days
to agree or disagree with such proposal. If, in the case of any proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in
effect, at the end of such 15-day period, any Bank has not communicated its
approval or disapproval, such silence shall be deemed an approval. If, in the
case of any proposed Borrowing Base that would increase the Borrowing Base then
in effect, at the end of such 15-day period, any Bank has not communicated its
approval or disapproval, such silence shall be deemed disapproval. If sufficient
Banks notify Administrative Agent within such 15-day period of their disapproval
such that Required Banks have neither approved nor been deemed to approve such
Borrowing Base as herein provided (or, in the event of a proposed increase, any
Bank notifies Administrative Agent within such 15-day period of its
disapproval), Required Banks (or all Banks in the event of a proposed increase)
shall, within a reasonable period of time, agree on a new Borrowing Base.
In taking the above actions, Administrative Agent and the Banks shall act in
their sole discretion. It is further acknowledged and agreed that each Bank may
consider such other credit factors as it deems appropriate and shall have no
obligation in connection with any Determination to approve any change in the
Borrowing Base in effect prior to such Determination. Promptly following any
Determination of the Borrowing Base, Administrative Agent shall notify Borrower
of the amount of the Borrowing Base as redetermined, which Borrowing Base shall
be effective as of the date specified in such notice, and shall remain in effect
for all purposes of this Agreement until the next Determination.
Section 4.3    Special Determination of Borrowing Base. In addition to the
redetermination of the Borrowing Base pursuant to Section 4.2, and adjustments
of the Borrowing Base pursuant to Section 4.6, Section 4.7 and Section 5.2,
Borrower and Required Banks may each request one


60



--------------------------------------------------------------------------------




Special Determination of the Borrowing Base in any Fiscal Year. In addition,
Borrower may request Special Determinations from time to time as significant
acquisition opportunities are presented to Borrower or for significant
development and exploration of Borrower’s and its Restricted Subsidiaries’
Mineral Interests. In the event Required Banks request such a Special
Determination, Administrative Agent shall promptly deliver notice of such
request to Borrower and Borrower shall, within 20 days following the date of
such request, deliver to Banks (i) a Reserve Report prepared as of the last day
of the calendar month preceding the date of such request and (ii) such other
reports, data and supplemental information as may be reasonably requested by the
Required Banks. In the event Borrower requests a Special Determination, Borrower
shall deliver written notice of such request to Banks which shall include (A) a
Reserve Report prepared as of a date not more than 30 days prior to the date of
such request, (B) such other reports, data and supplemental information as may
be reasonably requested by the Required Banks and (C) the amount of the
Borrowing Base requested by Borrower and to become effective on the
Determination Date applicable to such Special Determination. Upon receipt of
such Reserve Report, Administrative Agent shall, subject to approval of Required
Banks, or all Banks in the event of a proposed increase in the Borrowing Base,
redetermine the Borrowing Base in accordance with the procedure set forth in
Section 4.2 which Borrowing Base shall become effective on the Determination
Date applicable to such Special Determination (or as soon thereafter as
Administrative Agent and Required Banks, or all Banks in the event of a proposed
increase in the Borrowing Base, approve such Borrowing Base and provide notice
thereof to Borrower).
Section 4.4    Borrowing Base Deficiency. If a Borrowing Base Deficiency exists
at any time (other than as a result of any reduction of the Borrowing Base
pursuant to Section 4.6 or Section 4.7), Borrower shall, within 30 days
following notice thereof from Administrative Agent, provide written notice (the
“Election Notice”) to Administrative Agent stating the action which Borrower
proposes to take to remedy such Borrowing Base Deficiency, and Borrower shall
thereafter, at its option, do one or a combination of the following: (a) within
45 days following the delivery of such Election Notice, make a prepayment of
principal on the Loans in an amount sufficient to eliminate 50% of such
Borrowing Base Deficiency, with a payment or payments to eliminate the remainder
of such Borrowing Base Deficiency due within 90 days following the delivery of
such Election Notice, and if such Borrowing Base Deficiency cannot be eliminated
by prepaying the Loans in full (as a result of outstanding Letter of Credit
Exposure), Borrower shall also at such time or times deposit with Administrative
Agent sufficient funds to be held by Administrative Agent as security for
outstanding Letter of Credit Exposure in the manner contemplated by Section
2.1(b) as necessary to eliminate the required portions of such Borrowing Base
Deficiency on the dates required therefor, (b) within 90 days following the
delivery of such Election Notice, submit additional oil and gas properties owned
by Borrower and its Restricted Subsidiaries for consideration in connection with
the determination of the Borrowing Base which Administrative Agent and Required
Banks deem sufficient in their sole discretion to eliminate such Borrowing Base
Deficiency, or (c) eliminate such deficiency by making six consecutive mandatory
prepayments of principal on the Loans, each of which shall be in the amount of
one sixth of the amount of such Borrowing Base Deficiency, commencing on the
date that is 30 days after notice of such Borrowing Base Deficiency is delivered
to Borrower and continuing thereafter on each monthly anniversary of such first
payment, and in connection therewith, Borrower shall dedicate a sufficient
amount (as determined by Administrative


61



--------------------------------------------------------------------------------




Agent) of the monthly cash flow from Borrower’s and the Restricted Subsidiaries’
Mineral Interests to satisfy such payments.
Section 4.5    Initial Borrowing Base. The Borrowing Base in effect during the
period from the Effective Date until the date of the first Special
Determination, Periodic Determination or other adjustment to the Borrowing Base
hereunder after the Effective Date shall be the Initial Borrowing Base.
Section 4.6    Automatic Adjustment – Asset Disposition. In addition to the
redeterminations of the Borrowing Base pursuant to Section 4.2 and Section 4.3,
and adjustments of the Borrowing Base pursuant to Section 4.7 and Section 5.2,
simultaneously with the completion by any Credit Party of any Asset Disposition
pursuant to Section 9.5 of the Borrowing Base Properties and/or Borrowing Base
Hedges which, when aggregated with the Borrowing Base Properties and/or
Borrowing Base Hedges subject to all other Asset Dispositions since the
Determination Date of the Borrowing Base then in effect, have a fair market
value in excess of 5% of the Borrowing Base then in effect, the Borrowing Base
shall be automatically reduced as set forth in this Section 4.6; provided, that,
for purposes of this Section 4.6, a termination or other monetization, in whole
or in part, of an Oil and Gas Hedge Transaction shall be deemed not to be an
“Asset Disposition” to the extent that (x) such Oil and Gas Hedge Transaction is
novated, in whole or in part, from the existing counterparty to another
counterparty, with Borrower or another Credit Party being the “remaining party”
for purposes of such novation, or (y) upon its termination, in whole or in part,
it is replaced, in a substantially contemporaneous transaction, with one or more
Oil and Gas Hedge Transactions covering Hydrocarbons of the type that were
hedged pursuant to such replaced Oil and Gas Hedge Transaction with notional
volumes, prices and tenors not less favorable to Borrower or such Credit Party
as those set forth in such replaced Oil and Gas Hedge Transaction, and without
cash payments to any Credit Party in connection therewith (except to the extent
that such cash payments are paid to the counterparties on such replacement
transactions upon the relevant Credit Party entering into such replacement
transactions). Such reduction shall be in an amount equal to the sum of (a) the
value, if any, assigned to such Borrowing Base Properties and/or Borrowing Base
Hedges (to the extent so terminated and not so replaced) subject to such Asset
Disposition in the Borrowing Base then in effect (such value as determined by
Administrative Agent (and approved by Required Banks) in good faith and
consistent with the manner of determination of such Borrowing Base pursuant to
Section 4.2 and taking into consideration any negative Borrowing Base value
attributed to any out-of-the money Borrowing Base Hedges so terminated), and (b)
the reduction in the Borrowing Base value realized or resulting from any such
replacement of Borrowing Base Hedges (such value as determined by Administrative
Agent (and approved by Required Banks) in good faith and consistent with the
manner of determination of such Borrowing Base pursuant to Section 4.2 and
taking into consideration any negative Borrowing Base value attributed to any
out-of-the-money Borrowing Base Hedges so replaced). Notwithstanding Section
4.4, upon any reduction of the Borrowing Base pursuant to this Section 4.6 which
results in a Borrowing Base Deficiency (or increase in any existing Borrowing
Base Deficiency), Borrower shall prepay the Loans and/or cash collateralize the
Letter of Credit Exposure in accordance with Section 2.6(a). For the sake of
clarity, the termination or other monetization of a Borrowing Base Hedge at its
scheduled maturity does not constitute an Asset Disposition and notwithstanding
anything to the contrary in this Section 4.6, the termination


62



--------------------------------------------------------------------------------




or monetization of a Borrowing Base Hedge at its scheduled maturity shall not
result in any reduction of the Borrowing Base.
Section 4.7    Automatic Adjustment – Issuance of Permitted Additional Debt. In
addition to the redeterminations of the Borrowing Base pursuant to Section 4.2
and Section 4.3, and adjustments of the Borrowing Base pursuant to Section 4.6
and Section 5.2, upon any incurrence or issuance of any Permitted Additional
Debt, the Borrowing Base then in effect shall automatically be decreased by an
amount equal to 25% of the aggregate stated principal amount of such Permitted
Additional Debt incurred or issued at such time. Such decrease in the Borrowing
Base shall occur automatically upon the incurrence or issuance of such Permitted
Additional Debt on the date of incurrence or issuance, without any vote of the
Banks or action by Administrative Agent and shall be effective and applicable to
Borrower, Administrative Agent, the Letter of Credit Issuer and the Banks on
such date until the next redetermination or other adjustment of the Borrowing
Base pursuant to this Agreement; provided, that, no such reduction of the
Borrowing Base shall occur with respect to any Permitted Additional Debt
incurred or issued to substantially simultaneously refinance or replace any then
existing Permitted Additional Debt (up to the principal amount of such
refinanced or replaced Permitted Additional Debt). Upon any such reduction in
the Borrowing Base, Administrative Agent shall promptly deliver notice thereof
to Borrower and the Banks. Notwithstanding Section 4.4, upon any reduction of
the Borrowing Base pursuant to this Section 4.7 which results in a Borrowing
Base Deficiency (or increase in any existing Borrowing Base Deficiency),
Borrower shall prepay the Loans and/or cash collateralize the Letter of Credit
Exposure in accordance with Section 2.6(b).
ARTICLE V    
COLLATERAL AND GUARANTIES
Section 5.1    Security.
(a)    On and after the Effective Date, the Obligations shall be secured by
first and prior Liens covering and encumbering (i) one hundred percent (100%) of
the issued and outstanding Equity Interests of each existing and future Domestic
Subsidiary of Borrower that are owned by a Credit Party, (ii) Proved Mineral
Interests owned by Borrower and its Restricted Subsidiaries that constitute not
less than the Required Reserve Value of all Proved Mineral Interests owned by
Borrower and its Restricted Subsidiaries and (iii) substantially all of the
other material personal property assets of the Credit Parties (subject to
certain exceptions as set forth in the Security Instruments), except that, in
each case, Permitted Encumbrances may exist. On or before the Effective Date,
Borrower shall deliver, or cause to be delivered, to Administrative Agent, for
the ratable benefit of each Bank, the Security Agreement and Mortgages in form
and substance acceptable to Administrative Agent and duly executed by such
Credit Party, together with such other assignments, conveyances, amendments,
agreements and other writings, including UCC-1 financing statements (each duly
authorized and, as applicable, executed) as Administrative Agent shall deem
necessary or appropriate to grant, evidence and perfect first and prior Liens in
all Borrowing Base Properties and other interests of Borrower and the other
Credit Parties as required by this Section 5.1(a). Borrower hereby authorizes
Administrative Agent, and its agents, successors and assigns, to file any and
all necessary financing statements under the Uniform Commercial Code,
assignments


63



--------------------------------------------------------------------------------




and/or continuation statements as necessary from time to time (in Administrative
Agent’s discretion) to perfect (or continue perfection of) the Liens granted
pursuant to the Loan Papers.
(b)    On or before each Determination Date after the Effective Date, and at
such other times as Administrative Agent or Required Banks shall reasonably
request, Borrower shall, and shall cause its Restricted Subsidiaries to, deliver
to Administrative Agent, for the ratable benefit of each Bank, Mortgages in form
and substance acceptable to Administrative Agent and duly executed by Borrower
and such Restricted Subsidiaries (as applicable) together with such other
assignments, conveyances, amendments, agreements and other writings, including
UCC-1 financing statements (each duly authorized and, as applicable, executed)
as Administrative Agent shall reasonably deem necessary or appropriate to grant,
evidence and perfect the Liens required by Section 5.1(a) above with respect to
Proved Mineral Interests then held by Borrower and such Restricted Subsidiaries
(as applicable) which are not the subject of existing first and prior, perfected
Liens securing the Obligations as required by Section 5.1(a). Borrower and its
Restricted Subsidiaries are not required to grant Liens on Mineral Interests
other than their Proved Mineral Interests.
(c)    Borrower will at all times cause the other material tangible and
intangible personal property of Borrower and each Restricted Subsidiary (to the
extent purported to be subject to the Security Agreement) to be subject to the
Lien of the Security Agreement including all Hedge Agreements and Hedge
Transactions entered into by Borrower and each Restricted Subsidiary and all
Equity Interests owned by Borrower and each Restricted Subsidiary.
(d)    Notwithstanding any provision in any of the Loan Papers to the contrary,
in no event is any Building (as defined in the applicable Flood Insurance
Regulations) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulations) owned by any Credit Party included in the Mortgaged
Property and no Building or Manufactured (Mobile) Home shall be encumbered by
any Security Instrument; provided, that (i) the applicable Credit Party’s
interests in all lands and Hydrocarbons situated under any such Building or
Manufactured (Mobile) Home shall be included in the Mortgaged Property and shall
be encumbered by the Security Instruments and (ii) Borrower shall not, and shall
not permit any of its Restricted Subsidiaries to, permit to exist any Lien on
any Building or Manufactured (Mobile) Home owned by them except Permitted
Encumbrances.
(e)    Notwithstanding that, by the terms of the various Security Instruments,
the Credit Parties are and will be assigning to Administrative Agent for the
benefit of the Secured Parties all of the Hydrocarbon production, products and
proceeds accruing to the property covered thereby and are and will be providing
to Administrative Agent various control agreements, powers of attorney and other
rights to exercise control over such collateral or any other collateral covered
by any of the Security Instruments, so long as no Event of Default has occurred
and is continuing the Credit Parties may continue to receive and collect all
such proceeds and Administrative Agent will not exercise its rights and remedies
under the control agreements, powers of attorney and other rights and remedies
to collect or control any of the collateral subject to the Security Instruments,
provided that such forbearance by Administrative Agent in not exercising its
rights and remedies under the control agreements, powers of attorney and other
rights and remedies to collect or control any of


64



--------------------------------------------------------------------------------




such collateral shall not constitute in any way a waiver, remission or release
of any of its rights or remedies under the Security Instruments or a release of
any Lien granted thereunder.
Section 5.2    Title Information. At any time Borrower or any of its Restricted
Subsidiaries are required to execute and deliver Mortgages to Administrative
Agent pursuant to Section 5.1, Borrower shall also deliver to Administrative
Agent (a) such evidence of title (including but not limited to any title
opinions available to Borrower) as Administrative Agent shall reasonably require
to verify Borrower’s or any such Restricted Subsidiary’s (as applicable) title
to an appropriate portion of Borrower’s and its Restricted Subsidiaries’ Proved
Mineral Interests (taking into account their nature as royalty interests or
non-operated working interests, as applicable); provided that to the extent the
Recognized Value of non-operated working interests owned by Borrower and its
Restricted Subsidiaries is greater than or equal to ten percent (10%) Recognized
Value of Borrower and its Restricted Subsidiaries’ Proved Minerals Interests,
then Borrower or any such Restricted Subsidiary shall deliver such satisfactory
evidence of title covering properties comprising not less than 80% of the
Recognized Value of all of Borrower’s and its Restricted Subsidiaries’
non-operated working interests, and (b) such opinions of counsel (addressed to
Administrative Agent) as Administrative Agent shall reasonably require to
address the validity and perfection of the Liens created by such Mortgages. If
Borrower fails to provide title information requested under this Section 5.2
within a 90-day period following a request therefor or if Borrower fails to cure
any title defect requested by Administrative Agent or the Banks to be cured
within a 90-day period following such request, such failure shall not be a
Default, but instead Administrative Agent and/or the Required Banks shall have
the right to exercise the following remedy in their sole discretion from time to
time, and any failure to so exercise this remedy at any time shall not be a
waiver as to future exercise of the remedy by Administrative Agent or the Banks.
To the extent that Administrative Agent or the Required Banks are not satisfied
with title to any Mineral Interest after the 90-day period has elapsed,
Administrative Agent may send a notice to Borrower and the Banks that the then
outstanding Borrowing Base shall be reduced by an amount reasonably determined
by the Required Banks in light of such failure to be in compliance with the
title requirement set forth in clause (a) of the first sentence of this Section
5.2. This new Borrowing Base shall become effective immediately after receipt of
such notice and any resulting Borrowing Base Deficiency shall be cured in
accordance with Section 4.4.
Section 5.3    Guarantees. Payment and performance of the Obligations shall be
fully guaranteed by each existing or hereafter acquired or formed Restricted
Subsidiary of Borrower, in each case, pursuant to the Facility Guaranty.
Section 5.4    Additional Guarantors. In connection with the acquisition or
organization of any new Domestic Subsidiary of Borrower or any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary pursuant to Section 9.11,
promptly (and in no event more than 30 days or such later date as Administrative
Agent may agree in its sole discretion) following such creation or acquisition,
Borrower (a) shall, or shall cause the applicable Restricted Subsidiary, to
execute and deliver a joinder to the Facility Guaranty and the Security
Agreement executed by such Restricted Subsidiary, (b) shall, or shall cause the
holder of the Equity Interests in such Restricted Subsidiary, to pledge all of
the Equity Interests of such Restricted Subsidiary (including delivery of any
stock certificates evidencing the Equity Interests of such Restricted
Subsidiary, together with appropriate


65



--------------------------------------------------------------------------------




undated stock powers for each certificate duly executed in blank by the
registered owner thereof), and (c) shall, or shall cause any other Credit Party,
to execute and deliver, such other additional UCC-1 financing statements,
closing documents, certificates, and legal opinions as shall reasonably be
requested by Administrative Agent, in the case of each of clause (a), (b), and
(c) above, in form and substance reasonably satisfactory to Administrative
Agent. Borrower shall cause any Person (including any Unrestricted Subsidiary)
that guarantees the obligations with respect to any Permitted Additional Debt to
become a Guarantor (if it is not already a Guarantor) by executing and
delivering to Administrative Agent a joinder to the Facility Guaranty.
ARTICLE VI    
CONDITIONS PRECEDENT
Section 6.1    Conditions to Initial Borrowing and Participation in Letter of
Credit Exposure. The obligations of each Bank to loan its Applicable Percentage
of the initial Borrowing hereunder, and the obligation of the Letter of Credit
Issuer to issue the initial Letter of Credit issued hereunder, is subject to the
satisfaction (or waiver in accordance with Section 14.2) of each of the
following conditions:
(a)    Closing Deliveries. Administrative Agent shall have received each of the
following documents, instruments and agreements, each of which shall be in form
and substance and executed in such counterparts as shall be acceptable to
Administrative Agent and each of which shall, unless otherwise indicated, be
dated the Effective Date:
(i)    this Agreement, duly executed and delivered by Borrower, each Bank, the
Letter of Credit Issuer, and Administrative Agent;
(ii)    a Note payable to each Bank requesting a Note in the amount of such
Bank’s Maximum Credit Amount, in each case duly executed and delivered by
Borrower;
(iii)    the Facility Guaranty, duly executed and delivered by each Guarantor;
(iv)    the Security Agreement, duly executed and delivered by Borrower and each
other Credit Party;
(v)    the Mortgages, each duly executed and delivered by the appropriate Credit
Party, together with such other assignments, conveyances, amendments, merger
and/or name change affidavits, agreements and other writings, including UCC-1
financing statements, as may reasonably be requested by Administrative Agent;
(vi)    certificates, together with undated, blank stock powers (or the
equivalent for Persons that are not corporations) for each certificate,
representing all of the certificated issued and outstanding Equity Interests of
each direct or indirect Subsidiary of Borrower owned by a Credit Party;
(vii)    copies of the certificate of incorporation or certificate of formation,
and all amendments thereto, of each Credit Party accompanied by a certificate
that such copy is


66



--------------------------------------------------------------------------------




true, correct and complete issued by the appropriate Governmental Authority of
the state of formation for such Credit Party and accompanied by a certificate of
the Secretary or comparable Authorized Officer of such Credit Party that such
copy is true, correct and complete as of the Effective Date;
(viii)    copies of the bylaws or limited liability company agreement, and all
amendments thereto, of each Credit Party, accompanied by a certificate of the
Secretary or comparable Authorized Officer of each Credit Party that such copy
is true, correct and complete as of the Effective Date;
(ix)    certain certificates and other documents issued by the appropriate
Governmental Authorities of the state of formation and the other states listed
on Schedule 3 hereto, as applicable, relating to the existence of each Credit
Party and to the effect that such Credit Party is organized or qualified to do
business in such jurisdiction is in good standing with respect to the payment of
franchise and similar Taxes and is duly qualified to transact business in such
jurisdictions;
(x)    a certificate of incumbency of all officers of each Credit Party who will
be authorized to execute or attest to any Loan Paper, dated the Effective Date,
executed by the Secretary or comparable Authorized Officer of such Credit Party;
(xi)    copies of resolutions or comparable authorizations and consents
approving the Loan Papers and authorizing the transactions contemplated by this
Agreement and the other Loan Papers, duly adopted by the Board of Managers (or
similar managing body) of each Credit Party, accompanied by certificates of the
Secretary or comparable officer of such Credit Party that such copies are true
and correct copies of resolutions duly adopted by the Board of Managers (or
similar managing body) of each Credit Party, and that such resolutions have not
been amended, modified, or revoked in any respect, and are in full force and
effect as of the Effective Date;
(xii)    such UCC and county level Lien search reports as Administrative Agent
shall reasonably require, conducted in such jurisdictions and reflecting such
names as Administrative Agent shall reasonably request reflecting no prior Liens
encumbering the Properties of Borrower and its Restricted Subsidiaries other
than those being assigned or released on or prior to the Effective Date or
Permitted Encumbrances;
(xiii)    a duly executed payoff letter dated on or prior to the Effective Date
with respect to the Owl Rock Credit Agreement and evidence satisfactory to it
(including mortgage releases and UCC-3 financing statement terminations) that
the Owl Rock Credit Agreement has been repaid in full and the commitments
thereunder have been terminated and that the Liens securing the Owl Rock Credit
Agreement have been released, subject only to the filing of applicable
terminations and releases (the “Owl Rock Payoff”);
(xiv)    to the extent applicable, certificates from the Credit Parties’
insurance providers setting forth the insurance maintained by the Credit
Parties, showing that insurance meeting the requirements of Section 8.5 is in
full force and effect and that all premiums due with respect thereto have been
paid, showing Administrative Agent as loss payee with respect to all such
property or casualty policies and as additional insured with respect to all such
liability policies, and


67



--------------------------------------------------------------------------------




stating that such insurer will provide Administrative Agent with at least 30
days’ advance notice (or, if less, the maximum notice that such insurer will
provide) of cancellation of any such policy;
(xv)    an opinion of (A) Thompson & Knight LLP, special counsel to the Credit
Parties and (B) local counsel in the States of Colorado, North Dakota and
Oklahoma, in each case, in form and substance reasonably satisfactory to
Administrative Agent;
(xvi)    a solvency certificate of the chief financial officer or chief
executive officer of Borrower, certifying the solvency of Borrower and its
Restricted Subsidiaries, on a consolidated basis, after giving effect to the
transactions on the Effective Date; and
(xvii)    a certificate of any Authorized Officer of Borrower, dated as of the
Effective Date, certifying that attached to such certificate, is a true,
accurate and complete copy of the Stockholders’ Agreement (including any
amendments thereto), duly executed by the Sponsors and Parent.
(b)    Initial Public Offering. Administrative Agent shall have received
evidence satisfactory to it of (i) the issuance by the Parent of its common
Equity Interests generating gross proceeds exceeding $200,000,000, in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (the “Initial
Public Offering”) and (ii) the contribution of 100% of the net cash proceeds
thereof to Borrower.
(c)    Fees and Expenses. All fees of Administrative Agent, the Arranger, the
Banks and their respective Affiliates in connection with the credit facilities
provided herein (including those payable pursuant to Section 2.13), and all
expenses of Administrative Agent and the Arranger in connection with such credit
facilities, shall have been paid.
(d)    Know Your Customer Documentation. Administrative Agent and each of the
Banks shall have received from the Credit Parties, to the extent requested by
Administrative Agent or such Bank at least five (5) Business Days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.
(e)    Beneficial Ownership Regulation. To the extent requested by any Bank or
Administrative Agent from Borrower directly at least five (5) Business Days
prior to the Effective Date, Borrower, to the extent qualifying as a “legal
entity customer” under the Beneficial Ownership Regulation, shall deliver to
each such Bank or Administrative Agent a Beneficial Ownership Certification at
least two (2) Business Days prior to the Effective Date.
(f)    No Legal Prohibition. The transactions contemplated by this Agreement and
the other Loan Papers shall be permitted by applicable Law and such Laws shall
not subject Administrative Agent, any Bank, or any Credit Party to any Material
Adverse Change.


68



--------------------------------------------------------------------------------




(g)    No Litigation. No litigation, arbitration or similar proceeding shall be
pending which calls into question the validity or enforceability of this
Agreement and/or the other Loan Papers.
(h)    Due Diligence. Administrative Agent shall have received, and
satisfactorily completed its review of, all due diligence information regarding
Borrower and its Subsidiaries as Administrative Agent shall have requested.
(i)    Title Review. Administrative Agent or its counsel shall have completed a
review of title regarding that portion of the Borrowing Base Properties which
results in evidence of title satisfactory to Administrative Agent and its
counsel.
(j)    Review of Properties. Administrative Agent or its counsel shall have
completed a due diligence review of the Credit Parties’ Mineral Interests and
other operations. Administrative Agent shall also be reasonably satisfied with
the environmental condition of the Credit Parties’ Mineral Interests.
(k)    Collateral Security. Administrative Agent shall be reasonably satisfied
that the requirements of Section 5.1 are satisfied as of the Effective Date.
(l)    Initial Financial Statements and the Initial Reserve Report.
Administrative Agent shall have received the Current Financials and the Initial
Reserve Report.
(m)    Revolving Availability. After giving effect to the transactions
contemplated hereby, including the Owl Rock Payoff, the amount of the
Outstanding Revolving Credit shall not exceed $0.00.
(n)    No Material Adverse Change. As of the Effective Date, no Material Adverse
Change has occurred.
(o)    Other Matters. All matters related to this Agreement, the other Loan
Papers and any Credit Party shall be acceptable to Administrative Agent, and
Borrower shall have delivered to Administrative Agent and each Bank such
evidence as Administrative Agent shall request to substantiate any matters
related to this Agreement, the other Loan Papers or any Credit Party.
For purposes of determining compliance with the conditions specified in this
Section 6.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 6.1 to be consented to or approved by
or acceptable or satisfactory to a Bank unless Administrative Agent shall have
received notice from such Bank prior to the Effective Date specifying its
objection thereto. All documents executed or submitted pursuant to this Section
6.1 by and on behalf of Borrower or any of its Restricted Subsidiaries shall be
in form and substance satisfactory to Administrative Agent and its counsel.
Administrative Agent shall notify the Banks of the Effective Date, and such
notice shall be conclusive and binding.


69



--------------------------------------------------------------------------------




Section 6.2    Each Credit Event. The obligation of each Bank to loan its
Applicable Percentage of each Borrowing and the obligation of any Letter of
Credit Issuer to issue Letters of Credit on the date any Letter of Credit is to
be issued is subject to the further satisfaction of the following conditions:
(a)    timely receipt by Administrative Agent of a Request for Borrowing or
Request for Letter(s) of Credit (as applicable);
(b)    immediately before and after giving effect to such Borrowing or issuance
of such Letter(s) of Credit, no Default or Event of Default shall have occurred
and be continuing and neither such Borrowing nor the issuance of such Letter(s)
of Credit (as applicable) shall cause a Default or Event of Default;
(c)    the representations and warranties of each Credit Party contained in this
Agreement and the other Loan Papers shall be true and correct in all material
respects on and as of the date of such Borrowing or the issuance of such
Letter(s) of Credit (as applicable), except (i) to the extent such
representations and warranties are expressly stated as of a certain date, in
which case such representations and warranties shall be true and correct in all
material respects as of such date and (ii) to the extent that any such
representation and warranty is expressly qualified by materiality or by
reference to Material Adverse Effect, such representation and warranty (as so
qualified) shall continue to be true and correct in all respects;
(d)    the funding of such Borrowing or the issuance of such Letter(s) of Credit
(as applicable) and all other Borrowings to be made and/or Letter(s) of Credit
to be issued (as applicable) on the same day under this Agreement, shall not
cause the total Outstanding Revolving Credit to exceed the Total Commitment
(i.e., the least of (x) the Aggregate Maximum Credit Amounts, (y) the then
effective Borrowing Base and (z) the then effective Aggregate Elected Commitment
Amount); and
(e)    following the issuance of any Letter(s) of Credit, the aggregate Letter
of Credit Exposure of all Banks shall not exceed the lesser of (x) $10,000,000
and (y) the Total Commitment (i.e., the least of (x) the Aggregate Maximum
Credit Amounts, (y) the then effective Borrowing Base and (z) the then effective
Aggregate Elected Commitment Amount).
(f)    Each Borrowing and the issuance of each Letter of Credit hereunder shall
constitute a representation and warranty by Borrower that on the date of such
Borrowing or issuance of such Letter of Credit (as applicable) the statements
contained in subclauses (b), (c), (d) and (e) above are true.
ARTICLE VII    
REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to Banks that:
Section 7.1    Existence and Power. Each of the Credit Parties (a) is a
corporation, limited liability company or partnership duly incorporated or
organized (as applicable), and is validly


70



--------------------------------------------------------------------------------




existing and in good standing under the Laws of its jurisdiction of
incorporation or organization (as applicable), (b) has all corporate, limited
liability company or partnership power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, foreign limited
liability company or foreign partnership (as applicable) in each jurisdiction
where a failure to be so qualified could reasonably be expected to have a
Material Adverse Effect.
Section 7.2    Corporate, Limited Liability Company, Partnership and
Governmental Authorization; Contravention. The execution, delivery and
performance of this Agreement, the Notes, the Mortgages and the other Loan
Papers by each Credit Party (as applicable) (a) are within such Credit Party’s
corporate, partnership, or limited liability company powers (as applicable), (b)
have been duly authorized by all necessary corporate, partnership, or limited
liability company action (as applicable), (c) except to the extent that such
performance requires actions or filings in connection with the conduct of a
Credit Party’s business or maintenance of its existence or good standing,
require no action by or in respect of, or filing with, any Governmental
Authority or official, (d) do not contravene, or constitute a default under, the
articles of association, partnership agreement, certificate of limited
partnership, articles of incorporation, certificate of incorporation, bylaws,
regulations or other organizational documents (as applicable) of any such Credit
Party or the Margin Regulations, (e) do not in any material respect contravene,
or constitute a default under, any provision of applicable Law or any provision
of any agreement, judgment, injunction, order, decree or other instrument
binding upon any such Credit Party, and (f) do not result in the creation or
imposition of any Lien on any asset of any such Credit Party except Liens
securing the Obligations.
Section 7.3    Binding Effect. (a) Each of this Agreement and the Notes
constitutes a valid and binding agreement of Borrower; (b) the Mortgages, the
Security Agreement, the Facility Guaranty, the other Security Instruments and
the other Loan Papers when executed and delivered in accordance with this
Agreement, will then constitute valid and binding obligations of each Credit
Party party thereto; and (c) each Loan Paper is enforceable against each Credit
Party party thereto in accordance with its terms except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar Laws
affecting creditors’ rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general applicability.
Section 7.4    Financial Information.
(a)    The Current Financials fairly present, in conformity with GAAP (except to
the extent that GAAP does not address consolidating financial statements), the
consolidated financial position of Borrower and its consolidated results of
operations and cash flows (but solely with respect to Borrower and its
Subsidiaries constituting Consolidated Subsidiaries upon giving effect to the
Initial Public Offering) as of the date and for the periods covered thereby.
(b)    There has been no Material Adverse Change in the business, assets,
liabilities, financial condition or results of operations of the Credit Parties,
taken as a whole, relative to that set forth in the Current Financials as of
December 31, 2018.


71



--------------------------------------------------------------------------------




Section 7.5    Litigation. Except for matters disclosed on Schedule 2 hereto,
there is no action, suit or proceeding pending against, or to the knowledge of
any Credit Party, threatened against or affecting any Credit Party before any
court, arbitrator, Governmental Authority or official in which there is a
reasonable possibility of an adverse decision that would have a Material Adverse
Effect.
Section 7.6    ERISA.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect:
(i)    Each Credit Party and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan, if any.
(ii)    Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.
(iii)    No act, omission or transaction has occurred which could result in
imposition on any Credit Party or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i), (l) or (m) of section 502 of ERISA or a tax imposed pursuant to Chapter 43
of Subtitle D of the Code or (ii) breach of fiduciary duty liability damages
under section 409 of ERISA.
(iv)    Full payment when due has been made of all amounts which the Credit
Parties or any ERISA Affiliate is required under the terms of each Plan or
applicable Law to have paid as contributions to such Plan as of the Effective
Date.
(b)    Neither any Credit Party nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by any Credit Party or
any ERISA Affiliate in its sole discretion at any time without any material
liability.
(c)    Neither any Credit Party nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the
Effective Date sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.
Section 7.7    Taxes and Filing of Tax Returns. Each Credit Party has filed all
material tax returns required to have been filed and has paid all material Taxes
shown to be due and payable on such returns and all other material Taxes which
are payable by such party, to the extent the same have become due and payable.
Borrower knows of no proposed material Tax assessment against any Credit Party,
and each Credit Party maintains adequate reserves in accordance with GAAP with
respect to all of its Tax liabilities of and those of its predecessors. Except
as disclosed in writing to Banks, no Tax liability of any Credit Party, or any
of their predecessors, has been asserted by the Internal Revenue Service for
Taxes, in excess of those already paid.


72



--------------------------------------------------------------------------------




Section 7.8    Title to Properties; Liens. Each Credit Party has good and valid
title to all material assets purported to be owned by it except for Permitted
Encumbrances. Without limiting the foregoing, Borrower and/or its Restricted
Subsidiaries have good, valid and defensible title to all Borrowing Base
Properties (except for Borrowing Base Properties disposed of in compliance with,
and to the extent permitted by Section 9.5 to the extent this representation and
warranty is made or deemed made after the Effective Date), free and clear of all
Liens, except for Permitted Encumbrances.
Section 7.9    Mineral Interests. All Borrowing Base Properties are valid,
subsisting, and in full force and effect in all material respects, and all
rentals, royalties, and other amounts due and payable in respect thereof have
been duly paid or provided for in all material respects (except for those
amounts being contested by a Credit Party in good faith or held in suspense in
accordance with oil industry practice); provided that, to the extent Mineral
Interests owned by any such Credit Party are operated by operators other than
such Credit Party or an Affiliate of such Credit Party, Borrower has no
knowledge that any such obligation remains unperformed in any material respect
and the appropriate Person has enforced the contractual obligations of such
operators in accordance with reasonable commercial practices in the oil industry
in order to ensure performance. Except as may be provided in any consent or
non-consent provisions of any joint operating agreement covering any Credit
Party’s Proved Mineral Interests, to the extent applicable, each Credit Party’s
share of (a) the costs attributable to each Borrowing Base Property is not
greater than the decimal fraction set forth in the most recently delivered
Reserve Report, before and after payout, as the case may be, and described
therein by the respective designations “working interests”, “WI”, “gross working
interest”, “GWI”, or similar terms, and (b) production from, allocated to, or
attributed to each such Borrowing Base Property is not less than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the designations “net revenue interest,” “NRI,”
or similar terms.
Section 7.10    Business; Compliance. Each Credit Party has performed and abided
by all obligations required to be performed under each license, permit, order,
authorization, grant, contract, agreement, or regulation to which such Credit
Party is a party or by which such Credit Party or any of the assets of such
Credit Party are bound to the extent a failure to perform and abide by such
obligations could reasonably be expected to have a Material Adverse Effect;
provided that, to the extent Mineral Interests owned by any such Credit Party
are operated by operators other than such Credit Party or an Affiliate of such
Credit Party, Borrower has no knowledge that any such obligation remains
unperformed in any material respect and the appropriate Person has enforced the
contractual obligations of such operators in accordance with reasonable
commercial practices in the industry in order to ensure performance.
Section 7.11    Licenses, Permits, Etc. Each Credit Party possesses such valid
franchises, certificates of convenience and necessity, operating rights,
licenses, permits, consents, authorizations, exemptions and orders of tribunals,
as are necessary to carry on its businesses as now being conducted except to the
extent a failure to obtain any such item would not reasonably be expected to
have a Material Adverse Effect; provided that, to the extent Mineral Interests
owned by any Credit Party are operated by operators other than such Credit Party
or an Affiliate of such Credit Party, Borrower has no knowledge that possession
of such items has not been obtained.


73



--------------------------------------------------------------------------------




Section 7.12    Compliance with Law. The business and operations of each Credit
Party have been and are being conducted in accordance with all applicable Laws,
rules and regulations including all Margin Regulations, of all tribunals and
Governmental Authorities, other than Laws, the violation of which could not
(either individually or collectively) reasonably be expected to have a Material
Adverse Effect; provided that to the extent Mineral Interests owned by any
Credit Party are operated by operators other than any Credit Party or an
Affiliate of any Credit Party, Borrower has no knowledge of non-compliance and
the appropriate Person has enforced all contractual obligations of such
operators in accordance with reasonable commercial practices in the industry in
order to achieve compliance.
Section 7.13    Solvency. After giving effect to the transactions contemplated
hereby, including each Borrowing made hereunder and each issuance, amendment,
renewal or extension of a Letter of Credit, (a) the aggregate assets (after
giving effect to amounts that could reasonably be expected to be received by
reason of indemnity, offset, insurance or any similar arrangement), at a fair
valuation, of Borrower and its Restricted Subsidiaries, taken as a whole, exceed
the aggregate Debt of Borrower and its Restricted Subsidiaries on a consolidated
basis, (b) each of Borrower and its Restricted Subsidiaries has not incurred and
does not intend to incur, and does not believe that it has incurred, Debt beyond
its ability to pay such Debt (after taking into account the timing and amounts
of cash it reasonably expects could be received and the amounts that it
reasonably expects could be payable on or in respect of its liabilities, and
giving effect to amounts that could reasonably be expected to be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures, and (c) each of Borrower and its Restricted
Subsidiaries does not have (and does not have reason to believe that it will
have thereafter) unreasonably small capital for the conduct of its business.
Section 7.14    Full Disclosure.
(a)    All information, taken as a whole, heretofore furnished by or on behalf
of any Credit Party to Administrative Agent, the Arranger, or any Bank for
purposes of or in connection with this Agreement or any transaction contemplated
hereby is, and all such information hereafter furnished by or on behalf of any
Credit Party to Administrative Agent, the Arranger, or any Bank will be, true,
complete, and accurate in every material respect and based on reasonable
estimates on the date as of which such information is stated or certified (it
being understood that actual results may vary materially from the financial
projections provided hereunder). There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the
Mineral Interests and production and cost estimates contained in each Reserve
Report are necessarily based upon professional opinions, estimates and
projections and that the Credit Parties do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.
(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.
Section 7.15    Organizational Structure; Nature of Business. The primary
business of the Credit Parties is the acquisition, ownership, maintenance and
selling, leasing or otherwise disposing


74



--------------------------------------------------------------------------------




of Mineral Interests; provided that, for the avoidance of doubt, neither
Borrower nor any of its Restricted Subsidiaries operates, explores or develops
Mineral Interests; provided, further that the foregoing proviso shall not be
construed to prohibit actions incidental to any such Person’s ownership of
non-operated working interests. As of the Effective Date, Schedule 3 hereto
accurately reflects (a) the jurisdiction of incorporation or organization of
each Credit Party, (b) each jurisdiction in which each Credit Party is qualified
to transact business as a foreign corporation, foreign partnership or foreign
limited liability company and (c) the authorized, issued and outstanding Equity
Interests of each Credit Party (other than Borrower) and each Subsidiary of each
Credit Party, including, the names of (and number of Equity Interests held by)
the record and beneficial owners of such Equity Interests. Except as set forth
in this Section 7.15 and in Schedule 3 hereto, as of the Effective Date, no
Person holds record or beneficial ownership of any Equity Interest in any Credit
Party (other than Borrower) or any Subsidiary of any Credit Party. No Credit
Party presently holds any Investments other than Permitted Investments. Except
as set forth in Schedule 3 hereto, as of the Effective Date, no Credit Party has
any Subsidiaries, and no Credit Party is a partner or joint venturer in any
partnership or joint venture or a member of any unincorporated association.
Section 7.16    Environmental Matters. No Property owned or leased by any Credit
Party (including Mineral Interests) and no operations conducted thereon, and no
operations of any prior owner, lessee or operator of any such Properties, is or
has been in violation of any Applicable Environmental Law other than violations
which neither individually nor in the aggregate will have a Material Adverse
Effect, nor is any such Property or operation the subject of any existing,
pending or, to Borrower’s knowledge, threatened Environmental Complaint which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. All notices, permits, licenses, and similar
authorizations, if any, required to be obtained or filed in connection with the
ownership or operation of any and all real and personal property owned, leased
or operated by any Credit Party, including notices, licenses, permits and
authorizations required in connection with any past or present treatment,
storage, disposal, or release of Hazardous Substances into the environment, have
been duly obtained or filed except to the extent the failure to obtain or file
such notices, licenses, permits and authorizations would not reasonably be
expected to have a Material Adverse Effect. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, none of the Properties of any Credit Party contain or
have contained any: (a) underground storage tanks; (b) asbestos-containing
materials; (c) landfills or dumps; (d) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (e) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law. There have been no Hazardous Discharges which were not in compliance
with Applicable Environmental Laws other than Hazardous Discharges which would
not, individually or in the aggregate, have a Material Adverse Effect. No Credit
Party has any contingent liability in connection with any Hazardous Discharges
which could reasonably be expected to have a Material Adverse Effect.
Notwithstanding anything to the contrary in this Section 7.16, to the extent
Mineral Interests owned by any Credit Party are operated by operators other than
any Credit Party or an Affiliate of any Credit Party, Borrower has no knowledge
of non-compliance.
Section 7.17    Burdensome Obligations. No Credit Party is a party to or bound
by any agreement (other than the Loan Papers), or subject to any Law of any
Governmental Authority,


75



--------------------------------------------------------------------------------




which prohibits or restricts in any way (a) the right of such party to grant
Liens to Administrative Agent and Banks on or in respect of their Properties to
secure the Obligations and the Loan Papers or (b) the right of any Restricted
Subsidiary to make Restricted Payments to any other Credit Party that owns
Equity Interests in such Restricted Subsidiary.
Section 7.18    Government Regulations. No Credit Party is subject to regulation
under the Federal Power Act, the Interstate Commerce Act, the Investment Company
Act of 1940 (as any of the preceding acts have been amended) or any other Law
that limits the incurrence of Debt by such Credit Party, including Laws relating
to common carriers or the sale of electricity, gas, steam, water or other public
utility services.
Section 7.19    No Default. Neither a Default nor an Event of Default has
occurred and is continuing.
Section 7.20    Gas Balancing Agreements and Advance Payment Contracts. Solely
to the extent Borrower or any Restricted Subsidiary owns any working interests
in any Proved Mineral Interests, except as set forth on the most recent
certificate delivered pursuant to Section 8.1(c), there are no Material Gas
Imbalances or Advance Payment Contracts which would require Borrower or any of
its Restricted Subsidiaries to deliver Hydrocarbons produced from their
Borrowing Base Properties comprised of working interests in Proved Mineral
Interests at some future time without then or thereafter receiving full payment
therefor exceeding one-half bcf of gas (on an mcf equivalent basis) in the
aggregate; provided that to the extent any such working interests in Proved
Mineral Interests owned by any Credit Party are operated by operators other than
any Credit Party or an Affiliate of any Credit Party, Borrower has no knowledge
of non-compliance based upon information available to Borrower from such
operators.
Section 7.21    Anti-Corruption Laws and Sanctions. Each Credit Party has
implemented and maintains in effect policies and procedures designed to achieve
compliance by such Credit Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Credit Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Credit Party,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) any Credit Party, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any such Credit Party or Subsidiary, any agent of such
Credit Party or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, is a Sanctioned Person.
No Borrowing or Letter of Credit, use of proceeds, or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.
Section 7.22    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.
ARTICLE VIII    
AFFIRMATIVE COVENANTS


76



--------------------------------------------------------------------------------




Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any Loan or any other
amount payable under any Note remains unpaid or any Letter of Credit remains
outstanding:
Section 8.1    Information. Borrower will deliver, or cause to be delivered, to
each Bank:
(a)    (i)     at any time when (x) Parent and its Subsidiaries (including
Holdings but other than Borrower and its Subsidiaries) own no assets other than
Specified Parent Investments and have no other operations other than those
ancillary to their ownership of such Specified Parent Investments and (y)
Borrower is a Consolidated Subsidiary of Parent (the foregoing clauses (x) and
(y), the “Parent Audit Conditions”), as soon as available and in any event
within 120 days (or with respect to the delivery of the financial statements of
Parent required to be delivered pursuant to clauses (A) and (C) herein, as soon
as available and in any event within 90 days (or, if earlier, on the date on
which such financial statements are required to be filed with the SEC after
giving effect to any permitted extensions pursuant to Rule 12b-25 under the
Exchange Act)) after the end of each Fiscal Year of Parent and Borrower,
commencing with Fiscal Year ending December 31, 2019, (A) audited consolidated
balance sheets of Parent as of the end of such Fiscal Year and the related
consolidated statements of income and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Parent
and its Consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, as applicable, (B) unaudited consolidated balance
sheets of Borrower as of the end of such Fiscal Year and the related
consolidated statements of income and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all certified by the chief financial officer, principal accounting officer,
treasurer, controller or chief executive officer of Borrower as presenting
fairly in all material respects the financial condition and results of
operations of Borrower and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to the absence of
footnotes; and (C) unaudited consolidating balance sheets of Parent, separating
out Borrower by a specific column, as of the end of such Fiscal Year and the
related consolidating statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by the chief financial officer, principal accounting
officer, treasurer, controller or chief executive officer of Borrower as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its Consolidated Subsidiaries on a consolidating
basis in accordance with GAAP consistently applied, subject to the absence of
footnotes; and
(ii)    at any other time, as soon as available and in any event within 120 days
after the end of each Fiscal Year of Borrower, commencing with Fiscal Year
ending December 31, 2019, audited consolidated balance sheets of Borrower as of
the end of such Fiscal Year and the related consolidated statements of income
and cash flows for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or


77



--------------------------------------------------------------------------------




exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, as applicable.
(b)    as soon as available and in any event within 60 days (or with respect to
the delivery of the financial statements of Parent in this clause (b), as soon
as available and in any event within 45 days (or, if earlier, on the date on
which such financial statements are required to be filed with the SEC after
giving effect to any permitted extensions pursuant to Rule 12b-25 under the
Exchange Act)) after the end of each of the first three Fiscal Quarters of each
Fiscal Year of Borrower and Parent, commencing with the Fiscal Quarter ending
June 30, 2019, (i) consolidated balance sheets of Borrower and consolidated
balance sheets of Parent, in each case as of the end of such Fiscal Quarter,
(ii) the related consolidated statements of income and cash flows for such
Fiscal Quarter and for the portion of Borrower’s Fiscal Year or Parent’s Fiscal
Year, as applicable, ended at the end of such Fiscal Quarter, and (iii) at any
time the Parent Audit Conditions are satisfied, consolidating balance sheets of
Parent, separating out Borrower by a specific column, as of the end of such
Fiscal Quarter and the related consolidating statements of income and cash flows
for such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s or Parent’s, as applicable, previous Fiscal Year;
(c)    simultaneously with the delivery of each set of financial statements of
Borrower referred to in Section 8.1(a) and Section 8.1(b), a certificate of the
chief financial officer, principal accounting officer, treasurer, controller or
chief executive officer of Borrower substantially in the form of Exhibit F
hereto, (i) setting forth in reasonable detail (either in attachments thereto or
in spreadsheets delivered in connection therewith) the calculations required to
establish whether Borrower was in compliance with the requirements of Article X
on the date of such financial statements (it being understood that,
notwithstanding anything to the contrary herein, the calculations required to
establish whether Borrower was in compliance with the requirements of Article X
shall be based on either (A) at any time the Parent Audit Conditions are
satisfied, the unaudited consolidating financial statements of Parent delivered
to the Banks pursuant to Section 8.1(a) and Section 8.1(b) and (B) at any other
time, the audited or unaudited, a applicable, consolidated financial statements
of Borrower delivered to the Banks pursuant to Section 8.1(a) and Section
8.1(b)), (ii) stating whether there exists on the date of such certificate any
Default and, if any Default then exists, setting forth the details thereof and
the action which Borrower is taking or proposes to take with respect thereto,
(iii) stating whether or not such financial statements fairly present in all
material respects the results of operations and financial condition of Borrower
as of the date of such financial statements and for the period covered thereby,
(iv) to the extent Borrower or any Restricted Subsidiary owns any working
interest in any Proved Mineral Interests, setting forth as of the date of such
financial statements (A) whether there is a Material Gas Imbalance and, if so,
setting forth the estimated amount of net gas imbalances under Gas Balancing
Agreements to which any Credit Party is a party or by which any working
interests in Proved Mineral Interests owned by any Credit Party are bound, and
(B) the aggregate amount of all Advance Payments in excess of the Threshold
Amount received under Advance Payment Contracts to which Borrower or any
Restricted Subsidiary is a party or by which any working interests in Proved
Mineral Interests owned by any Credit Party are bound which have not been
satisfied by delivery of production, if


78



--------------------------------------------------------------------------------




any, (v) setting forth as of the date of such financial statements, a true and
complete list of all Hedge Transactions of Borrower and each Restricted
Subsidiary, the counterparties thereto, the material terms thereof (including
the type, term, effective date, termination date and notional amounts or
volumes), the estimated net mark-to-market value therefor, any credit support
agreements relating thereto other than the Loan Papers, and any margin required
or supplied under any such credit support document, and (vi) to the extent
Borrower has any Unrestricted Subsidiaries, having consolidating spreadsheets
attached thereto (or delivered in connection therewith) that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of Borrower;
(d)    at any time the financial statements delivered pursuant Section 8.1(a) or
Section 8.1(b) are not prepared in accordance with clause (a) of Section 1.3
with respect to capital leases and operating leases, then concurrently with any
such delivery of financial statements, a certificate of the chief financial
officer, principal accounting officer, treasurer, controller or chief executive
officer of Borrower setting forth and certifying as to internally prepared
financial statements reflecting the accounting treatment of capital leases and
operating leases pursuant to clause (a) of Section 1.3;
(e)    promptly upon any Authorized Officer of any Credit Party becoming aware
of the occurrence of any Default under any of the Loan Papers, including a
Default under Article X, a certificate of an Authorized Officer of Borrower
setting forth the details thereof and the action which Borrower is taking or
propose to take with respect thereto;
(f)    simultaneously with the delivery of each Reserve Report prepared as of
December 31 of each Fiscal Year pursuant to Section 4.1, a corporate model for
Borrower and its Restricted Subsidiaries for such fiscal year, including the
projected monthly production of Mineral Interests by Borrower and its Restricted
Subsidiaries and the assumptions used in calculating such projections, the
projected capital expenditures to be incurred by Borrower and its Restricted
Subsidiaries and projected cash flows, and such other information as may be
reasonably requested by Administrative Agent; it being understood that
projections concerning volumes attributable to the Mineral Interests of Borrower
and its Restricted Subsidiaries and production and cost estimates contained in
such projections are necessarily based upon professional opinions, estimates and
projections and that Borrower and its Restricted Subsidiaries do not warrant
that such opinions, estimates and projections will ultimately prove to have been
accurate;
(g)    prompt notice of any Material Adverse Change in the financial condition
of the Credit Parties, taken as a whole;
(h)    promptly upon receipt of same, any written notice received by any Credit
Party from a Governmental Authority indicating any potential, actual or alleged
(i) non-compliance with or violation of the requirements of any Applicable
Environmental Law which could result in liability to any Credit Party for fines,
clean up or any other remediation obligations or any other liability in excess
of the Threshold Amount in the aggregate; (ii) Hazardous Discharge or threatened
Hazardous Discharge of any Hazardous Substance which Hazardous Discharge would
impose on any Credit Party a duty to report to a Governmental Authority or to
pay cleanup costs or to take remedial action under any Applicable Environmental
Law which could result in liability to any


79



--------------------------------------------------------------------------------




Credit Party for fines, clean-up and other remediation obligations or any other
liability in excess of the Threshold Amount in the aggregate; or (iii) the
existence of any Lien arising under any Applicable Environmental Law securing
any obligation to pay fines, clean up or other remediation costs or any other
liability in excess of the Threshold Amount in the aggregate;
(i)    prompt notice of any actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened in writing, whether at law, in equity, in arbitration or before any
Governmental Authority, by or against any Credit Party or against any of their
Properties that (i) purport to affect or pertain to this Agreement or any other
Loan Paper or the transactions hereunder or thereunder, or (ii) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect;
(j)    as soon as available and in any event no later than 60 days after the end
of each Fiscal Quarter, a report setting forth, for each calendar month during
such Fiscal Quarter, the volume of production and sales attributable to
production (and the prices at which such sales were made and the revenues
derived from such sales) for each such calendar month from the Borrowing Base
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month, such information being reported in form and substance
acceptable to Administrative Agent;
(k)    prompt notice of any material change in accounting policies or financial
reporting practices by any Credit Party;
(l)    from time to time such additional information regarding the financial
position or business of each Credit Party (including any Plan and any reports or
other information required to be filed with respect thereto under the Code or
under ERISA and a list of all Persons purchasing Hydrocarbons from any Credit
Party) as Administrative Agent, at the request of any Bank, may reasonably
request;
(m)    promptly following any reasonable request therefor, information and
documentation reasonably requested by Administrative Agent or any Bank for
purposes of compliance with the Beneficial Ownership Regulation or applicable
“know your customer” requirements under the USA Patriot Act or other applicable
anti-money laundering laws;
(n)    prompt written notice, and in any event within three (3) Business Days
(or such longer period of time as Administrative Agent may agree to in its
discretion), of (i) the occurrence of any material loss, casualty or other
insured damage to, or any nationalization, taking under power of eminent domain
or by condemnation or similar proceeding of, any property of Borrower or any
other Credit Party having a fair market value in excess of the Threshold Amount
or (ii) the commencement of any action or proceeding that could reasonably be
expected to result in a such an event;
(o)    as soon as available and in any event no later than 60 days after the end
of each Fiscal Quarter, a schedule of all Proved Mineral Interests sold or
assigned by Borrower or any other Credit Party during such Fiscal Quarter to any
purchaser or assignee other than a Credit Party;


80



--------------------------------------------------------------------------------




(p)    no later than five (5) Business Days (or such shorter period of time as
Administrative Agent may agree to in its discretion) prior to any Asset
Disposition that will cause a reduction in the Borrowing Base pursuant to
Section 4.6, written notice of such Asset Disposition, in such detail as
Administrative Agent may request;
(q)    prior written notice of the intended incurrence of any Permitted
Additional Debt, the anticipated amount thereof, and the anticipated date of
closing and promptly when available a copy of the preliminary offering
memorandum (if any) and the final offering memorandum (if any);
(r)    promptly, but in any event within five (5) Business Days (or such longer
period of time as Administrative Agent may agree to in its discretion) after the
execution thereof, copies of any amendment, modification or supplement to the
certificate or articles of incorporation, by-laws, any preferred stock
designation or any other organic document of Borrower or any other Credit Party
that could reasonably be expected to adversely affect the interests of the Banks
in any material respect;
(s)    prompt written notice (and in any event no less than 30 days prior
thereto, or such shorter period of time as Administrative Agent may agree to in
its discretion) of any change (1) in Borrower’s or any other Credit Party’s
corporate, partnership or company name, (2) in the location of Borrower’s or any
other Credit Party’s chief executive office or, if it has none, its principal
place of business, (3) in Borrower’s or any other Credit Party’s identity or
corporate structure, (4) in Borrower’s or any other Credit Party’s jurisdiction
of organization or such Person’s organizational identification number in such
jurisdiction of organization, and (5) in Borrower’s or any other Credit Party’s
federal taxpayer identification number;
(t)    prompt written notice of the acquisition or organization of any new
Domestic Subsidiary of Borrower (and thereupon Borrower will comply, and cause
such Domestic Subsidiary to comply, with Section 5.4);
(u)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Borrower or any
Subsidiary (including any Plan and any reports or other information required to
be filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Paper, as Administrative Agent or
any Bank acting through Administrative Agent may reasonably request; and
(v)    prompt written notice (such notice to include reasonably detailed
information regarding the account number, purpose and applicable bank or other
institution in respect of such Deposit Account, Commodity Account or Securities
Account) to Administrative Agent of any Deposit Account, Commodity Account or
Securities Account (other than a De Minimis Account) intended to be opened by
Borrower or any Guarantor.
Solely the financial statements of Parent required to be delivered pursuant to
Section 8.1(a)(i) and Section 8.1(b) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (x) on which
Parent posts such financial statements, or provides a link thereto


81



--------------------------------------------------------------------------------




on Parent’s public website; or (y) on which such financial statements are posted
on Parent’s behalf on an Internet or intranet website, if any, to which each
Bank and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent); provided that: (1)
Borrower shall deliver, or cause Parent to deliver, paper copies of such
financial statements to Administrative Agent or any Bank upon its request to
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Bank and (2)
Borrower shall notify Administrative Agent and each Bank of the posting of any
such financial statements and provide to Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such financial statements.
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the financial statements referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request by a Bank for delivery, and each Bank shall be solely responsible
for requesting delivery to it or maintaining its copies of such financial
statements.
Borrower hereby acknowledges that (a) Administrative Agent and/or the Arranger
will make available to Banks and the Letter of Credit Issuer materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of Banks (each, a
“Public Bank”) may have personnel who do not wish to receive material non-public
information with respect to Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.
Borrower hereby agrees that, as reasonably requested by any Bank, (i) Borrower
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Banks; (ii) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (iii) by marking Borrower Materials “PUBLIC,” Borrower shall
be deemed to have authorized Administrative Agent, the Arranger, the Letter of
Credit Issuer and Banks to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to Borrower or its securities for purposes of United States Federal
and state securities laws (provided that, to the extent such Borrower Materials
constitute confidential information subject to Section 14.14, they shall be
treated as set forth in Section 14.14); (iv) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (v) Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
Section 8.2    Business of Credit Parties. The primary business of the Credit
Parties will continue to be the acquisition, ownership, maintenance and selling,
leasing or otherwise disposing of Mineral Interests; provided that, for the
avoidance of doubt, neither Borrower nor any of its Restricted Subsidiaries
operates, explores or develops Mineral Interests; provided, further that the
foregoing proviso shall not be construed to prohibit actions incidental to any
such Person’s ownership of non-operated working interests.


82



--------------------------------------------------------------------------------




Section 8.3    Maintenance of Existence. Borrower shall, and shall cause each of
the other Credit Parties to, at all times (a) maintain its corporate,
partnership or limited liability company existence (as applicable) in its state
of organization, and (b) maintain its good standing and qualification to
transact business in all jurisdictions where the failure to maintain good
standing or qualification to transact business could reasonably be expected to
have a Material Adverse Effect; provided that, the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
9.4.
Section 8.4    Right of Inspection; Books and Records.
(a)    Borrower will permit, and will cause each other Credit Party to permit,
any officer, employee or agent of Administrative Agent or any Bank to visit and
inspect any of the assets of any Credit Party, examine each Credit Party’s books
of record and accounts, take copies and extracts therefrom, and discuss the
affairs, finances and accounts of each Credit Party with any of such Credit
Party’s officers, accountants and auditors, all upon reasonable advance notice
and at such reasonable times and as often as Administrative Agent or any Bank
may desire, all at the expense of Borrower; provided that, (i) any inspection by
any Bank shall be coordinated through and together with Administrative Agent and
(ii) prior to the occurrence of an Event of Default, neither Administrative
Agent nor any Bank will require any Credit Party to incur any unreasonable
expense as a result of the exercise by Administrative Agent or any Bank of its
rights pursuant to this Section 8.4.
(b)    Borrower will, and will cause each other Credit Party to, maintain proper
books of record and account, in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of Borrower or such
other Credit Party, as the case may be.
Section 8.5    Maintenance of Insurance. Borrower will, and will cause each
other Credit Party to, at all times maintain or cause to be maintained (a) all
insurance policies (including self-insurance where appropriate) sufficient for
the compliance by each of them with all material Laws and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are customarily insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of Borrower and its Restricted
Subsidiaries. All lender loss payable clauses or provisions in all policies of
insurance maintained by the Credit Parties pursuant to this Section 8.5 shall be
endorsed in favor of and made payable to Administrative Agent for the ratable
benefit of Banks, as their interests may appear. Administrative Agent shall be
named an additional insured with respect to all of the Credit Parties’ liability
policies to the extent permitted by Law. Whenever an Event of Default has
occurred and is continuing, Administrative Agent for the ratable benefit of
Banks shall have the right to collect, and Borrower hereby assigns to
Administrative Agent for the ratable benefit of Banks, any and all monies that
may become payable under any such policies of property and casualty insurance by
reason of damage, loss or destruction of any property which stands as security
for the Obligations or any part thereof, and Administrative Agent may, at its
election (which election shall be made in the reasonable discretion of
Administrative Agent with the consent of Majority Banks), either apply for the
ratable benefit of Banks all or any part of the sums so collected toward payment
of the


83



--------------------------------------------------------------------------------




Obligations (or the portion thereof with respect to which such property stands
as security), whether or not such Obligations are then due and payable, in such
manner as Administrative Agent may elect or release same to Borrower.
Section 8.6    Payment of Obligations. Borrower will, and will cause each other
Credit Party to, pay and discharge as the same shall become due and payable, all
its material obligations and liabilities, including (a) all material Taxes
imposed upon it or any of its assets or with respect to any of its franchises,
business, income or profits, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Credit Party, (b)
all material claims (including claims for labor, services, materials and
supplies) for sums which have become due and payable and which by Law have or
might become a Lien (other than a Permitted Encumbrance) on any of its assets,
and (c) all Debt, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such Debt.
Section 8.7    Compliance with Laws and Documents. Borrower will, and will cause
each other Credit Party to, comply with all Laws, its articles or certificate of
incorporation, certificate of limited partnership, partnership agreement,
bylaws, regulations and similar organizational documents and all Material
Agreements to which any Credit Party is a party, if a violation, alone or when
combined with all other such violations, could reasonably be expected to have a
Material Adverse Effect. Each Credit Party will maintain in effect and enforce
policies and procedures designed to achieve compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions.
Section 8.8    Maintenance of Properties and Equipment.
(a)    Borrower will, and will cause each other Credit Party to, maintain,
preserve and keep its Borrowing Base Properties, and observe and comply with all
of the terms and provisions, express or implied, of all oil and gas leases
relating to such properties so long as such oil and gas leases are capable of
producing Hydrocarbons and accompanying elements in paying quantities, to the
extent that the failure to so observe and comply could reasonably be expected to
have a Material Adverse Effect.
(b)    Borrower will, and will cause each other Credit Party to, comply in all
respects with all contracts and agreements applicable to or relating to its
Borrowing Base Properties or the production and sale of Hydrocarbons and
accompanying elements therefrom, except to the extent a failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
(c)    With respect to the Borrowing Base Properties of any Credit Party which
are operated by operators other than such Credit Party, no Credit Party shall be
obligated itself to perform any undertakings contemplated by the covenants and
agreements contained in this Section 8.8 which are performable only by such
operators and are beyond the control of such Credit Party, but shall be
obligated to seek to enforce such operators’ material contractual obligations to
maintain, develop and operate the Borrowing Base Properties in accordance with
such operating agreements.


84



--------------------------------------------------------------------------------




Section 8.9    Further Assurances. Borrower will, and will cause each other
Credit Party to, execute and deliver or cause to be executed and delivered such
other and further instruments or documents and take such further action as in
the judgment of Administrative Agent may be required to carry out the provisions
and purposes of the Loan Papers, including to create, preserve, protect and
perfect the Liens of Administrative Agent for the ratable benefit of the Banks
and other holders of Obligations as required by Article V.
Section 8.10    Environmental Law Compliance and Indemnity. (a)     Borrower
will, and will cause each other Credit Party to, comply with all Applicable
Environmental Laws, including (i) all licensing, permitting, notification and
similar requirements of Applicable Environmental Laws, and (ii) all provisions
of Applicable Environmental Law regarding storage, discharge, release,
transportation, treatment and disposal of Hazardous Substances, except in each
case where the failure to comply could not reasonably be expected to have a
Material Adverse Effect. Borrower will, and will cause each other Credit Party
to, promptly pay and discharge when due all debts, claims, liabilities and
obligations with respect to any clean-up or remediation measures necessary to
comply in all material respects with Applicable Environmental Laws. Borrower
hereby indemnifies and agrees to defend and hold Banks and their successors and
assigns harmless from and against any and all claims, demands, causes of action,
loss, damage, liabilities, costs and expenses (including reasonable attorneys’
fees and court costs) of any and every kind or character, known or unknown,
fixed or contingent, asserted against or incurred by any Bank at any time and
from time to time, including those asserted or arising subsequent to the payment
or other satisfaction of the Loans, by reason of or arising out of the
ownership, construction, occupancy, operation, use and maintenance of any of the
collateral for the Loans, including matters arising out of the negligence of any
Bank; provided that, this indemnity shall not apply with respect to matters
caused by or arising out of (A) with respect to each Bank, the gross negligence
or willful misconduct of such Bank, as determined by a court of competent
jurisdiction in a final, non-appealable judgment (IT BEING THE EXPRESS INTENTION
HEREBY THAT BANKS SHALL BE INDEMNIFIED FROM THE CONSEQUENCES OF THEIR ORDINARY
NEGLIGENCE); and (B) the construction, occupancy, operation, use and maintenance
of the collateral for the Loans by any owner, lessee or party in possession of
the collateral for the Loans subsequent to the ownership of the collateral for
the Loans by Borrower; provided further that, this subclause (B) shall not
exclude from the foregoing indemnity and agreement, liability, claims, demands,
causes of action, loss, damage, costs and expenses imposed by reason of the
ownership of the collateral for the Loans by Banks after purchase by Banks at
any foreclosure sale or transfer in lieu thereof from any Credit Party in
partial or entire satisfaction of the Loans (unless the same shall be solely
attributable to the subsequent use of the collateral by Banks during their
ownership thereof). The foregoing indemnity and agreement applies to the
violation of any Applicable Environmental Law prior to the payment or other
satisfaction of the Loans and any act, omission, event or circumstance existing
or occurring on or about the collateral for the Loans (including the presence on
the collateral for the Loans or release from the collateral for the Loans of
asbestos or other Hazardous Substances disposed of or otherwise present in or
released prior to the payment or other satisfaction of the Loans). It shall not
be a defense to the covenant of Borrower to indemnify that the act, omission,
event or circumstance did not constitute a violation of any Applicable
Environmental Law at the time of its existence or occurrence. The provisions of
this Section 8.10 shall survive the repayment of the Loans and shall continue
thereafter in full force and effect. In the event of the transfer of the Loans


85



--------------------------------------------------------------------------------




or any portion thereof, Banks or any prior holder of the Loans and any
participants shall continue to be benefited by this indemnity and agreement with
respect to the period of such holding of the Loans.
(b)    With respect to the Borrowing Base Properties of any Credit Party which
are operated by operators other than such Credit Party, no Credit Party shall be
obligated itself to perform any undertakings contemplated by the covenants and
agreements contained in this Section 8.10 which are performable only by such
operators and are beyond the control of such Credit Party, but shall be
obligated to seek to enforce such operators’ material contractual obligations to
maintain, develop and operate the Borrowing Base Properties in accordance with
such operating agreements.
Section 8.11    ERISA Reporting Requirements. Borrower will promptly furnish and
will cause the other Credit Parties and any ERISA Affiliate to promptly furnish
to Administrative Agent (i) promptly upon request from the Administrative Agent,
copies of the most recent annual and other reports with respect to each Plan or
any trust created thereunder, and (ii) promptly upon becoming aware of the
occurrence of any “prohibited transaction,” as described in section 406 of ERISA
or in section 4975 of the Code, in connection with any Plan or any trust created
thereunder, a written notice signed by the chief executive officer or the chief
financial officer of the Credit Party or the ERISA Affiliate, as the case may
be, specifying the nature thereof, what action Borrower, such Credit Party or
ERISA Affiliate is taking or proposes to take with respect thereto, and, when
known, any action taken or proposed by the Internal Revenue Service or the
Department of Labor with respect thereto.
Section 8.12    Commodity Exchange Act Keepwell Provisions.
(a)    Borrower hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Benefitting Guarantor in order for such Benefitting Guarantor to honor its
obligations under the Facility Guaranty and any other Loan Paper with respect to
Hedge Transactions (provided, however, that Borrower shall only be liable under
this Section 8.12(a) for the maximum amount of such liability that can be hereby
incurred without rendering their obligations under this Section 8.12(a), or
otherwise under this Agreement or any Loan Paper, as it relates to such
Benefitting Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of Borrower under this Section 8.12(a) shall remain in full force
and effect until all Obligations are paid in full to Banks, Administrative Agent
and all other Secured Parties to whom Obligations are owing, and all of Banks’
Commitments are terminated. Borrower intends that this Section 8.12(a)
constitute, and this Section 8.12(a) shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Benefitting Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
(b)    Notwithstanding any other provisions of this Agreement or any other Loan
Paper, the Obligations guaranteed by any Guarantor, or secured by the grant of
any Lien by such Guarantor under any Loan Paper, shall exclude all Excluded Swap
Obligations with respect to such Guarantor.


86



--------------------------------------------------------------------------------




Section 8.13    Unrestricted Subsidiaries. Borrower:
(a)    will cause the management, business and affairs of Borrower and each of
its Restricted Subsidiaries to be conducted in such a manner (including by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries to creditors and potential creditors thereof and by
not permitting Properties of Borrower and its respective Restricted Subsidiaries
to be commingled) so that each Unrestricted Subsidiary that is a corporation
will be treated as a corporate entity separate and distinct from Borrower and
its Restricted Subsidiaries;
(b)    will not, and will not permit any of the Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries; and
(c)    will not permit any Unrestricted Subsidiary to hold any Equity Interest
in, or any Debt of, Borrower or any Restricted Subsidiary.
Section 8.14    Deposit Accounts; Commodity Accounts and Securities Accounts.
Borrower and each Guarantor will cause each of their respective Deposit
Accounts, Commodity Accounts or Securities Accounts (in each case, other than De
Minimis Accounts) to at all times be subject to an Account Control Agreement in
accordance with and to the extent required by the Security Agreement.
Section 8.15    Post-Closing Delivery of Account Control Agreements.
Notwithstanding the requirements set forth in Section 8.14, with respect to each
Deposit Account, Commodity Account and Securities Account of the Credit Parties
in existence on the Effective Date (other than, in each case, De Minimis
Accounts), Borrower and each Restricted Subsidiary shall, no later than thirty
(30) days after the Effective Date (or such later date as Administrative Agent
may agree in its sole discretion), deliver to Administrative Agent duly executed
Account Control Agreements in accordance with and to the extent required by the
Security Agreement.
ARTICLE IX    
NEGATIVE COVENANTS
Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any Loan or any other
amount payable under any Note remains unpaid or any Letter of Credit remains
outstanding:
Section 9.1    Debt. Borrower will not, nor will Borrower permit any other
Credit Party to, incur, become or remain liable for any Debt other than:
(a)    the Obligations;
(b)    Debt of any Credit Party to any other Credit Party;
(c)    Debt constituting a Guarantee by any Credit Party of any Debt of one or
more other Credit Parties that is permitted under this Section 9.1;


87



--------------------------------------------------------------------------------




(d)    Debt under Capital Leases or that constitutes Purchase Money Debt;
provided that the aggregate principal amount of all Debt described in this
Section 9.1(d) at any one time outstanding shall not exceed $10,000,000 in the
aggregate;
(e)    other Debt of any Credit Party; provided that: (i) such Debt shall solely
be comprised of unsecured senior or unsecured senior subordinated Debt, (ii)
such Debt shall not provide for any amortization of principal or any scheduled
principal prepayments on any date prior to 180 days after the Maturity Date in
effect at the time of incurrence or issuance, (iii) such Debt shall not contain
a scheduled maturity date that is earlier than 180 days after the Maturity Date
in effect at the time of incurrence or issuance, (iv) such Debt (or the
documents governing such Debt) shall not contain (A) any financial maintenance
covenant that is more restrictive or onerous with respect to Borrower and its
Restricted Subsidiaries than any financial maintenance covenant in this
Agreement (as determined in good faith by senior management of Borrower), (B)
covenants (other than financial maintenance covenants) or events of default,
taken as a whole, that are more restrictive or onerous with respect to Borrower
and its Restricted Subsidiaries than the covenants (other than financial
maintenance covenants) and events of default in this Agreement (as determined in
good faith by senior management of Borrower), (C) restrictions on the ability of
Borrower or any of its Restricted Subsidiaries to guarantee the Obligations or
to pledge assets as collateral security for the Obligations, (D) any mandatory
prepayment or Redemption provisions which would require a mandatory prepayment
or Redemption of such Debt (other than provisions requiring Redemption or offers
to Redeem in connection with asset sales or a “change in control”) or (E) any
prohibition on the prior repayment of any Obligations, (v) after giving effect
to the incurrence or issuance of such Debt, the application of the proceeds
thereof, and any automatic reduction of the Borrowing Base pursuant to Section
4.7 on account thereof and on the date of such incurrence or issuance of such
Debt: (A) Borrower shall be in pro forma compliance with Section 10.1(a) and
Section 10.1(b), in each case, for the Rolling Period most recently ended for
which financial statements are available and (B) no Event of Default shall exist
and (vi) the Borrowing Base shall automatically be reduced on the date of the
incurrence or issuance of such Debt in accordance with Section 4.7; and
(f)    other Debt in an amount not to exceed at any time outstanding $10,000,000
in the aggregate.
Section 9.2    Restricted Payments and Redemptions of Permitted Additional Debt.
(a)    Restricted Payments. Borrower will not, nor will Borrower permit any
other Credit Party to, declare, pay or make, or incur any liability to declare,
pay or make, any Restricted Payment, except that, (i) Borrower may declare and
pay dividends with respect to its Equity Interests payable solely in additional
shares of such Equity Interests (other than Disqualified Capital Stock), (ii)
Restricted Subsidiaries may make Restricted Payments ratably with respect to
their Equity Interests, (iii) Borrower may make Permitted Tax Distributions;
provided that if the aggregate Permitted Tax Distributions for any tax year
exceed the actual annual tax amount for such year (based on the calculation in
the definition of Permitted Tax Distribution), such excess shall be deducted
from the next distribution(s) to occur after such U.S. federal income tax
filing, and (iv) Borrower may make Restricted Payments with respect to its
Equity Interests so long as no Default or Event of Default or Borrowing Base
Deficiency then exists or would result therefrom.


88



--------------------------------------------------------------------------------




(b)    Redemptions of Permitted Additional Debt. Borrower will not, nor will
permit any other Credit Party to, call, make or offer to make any optional or
voluntary Redemption of, or otherwise optionally or voluntarily Redeem (whether
in whole or in part), any Permitted Additional Debt, provided, that Borrower may
convert Permitted Additional Debt into Equity Interests in Borrower (other than
Disqualified Capital Stock) and Borrower or any other Credit Party may otherwise
voluntarily Redeem Permitted Additional Debt (i) with net proceeds from any
incurrence of Permitted Additional Debt so long as such Redemption occurs
substantially contemporaneously with the receipt of such net proceeds and in an
amount no greater than the amount of the net proceeds of such incurrence of
Permitted Additional Debt that remain after giving effect to any mandatory
prepayments hereunder with such proceeds and (ii) with net proceeds of an
offering of Equity Interests (other than Disqualified Capital Stock) or new cash
contributions from the holders of Borrower’s Equity Interests so long as (A) no
Default or Event of Default then exists or would result therefrom and (B) such
Redemption occurs within 45 days after the receipt of such equity net proceeds.
Section 9.3    Liens; Negative Pledge. Borrower will not, nor will Borrower
permit any other Credit Party to, create, assume or suffer to exist any Lien on
any Credit Party’s Properties (now owned or hereafter acquired) other than
Permitted Encumbrances. Borrower will not, nor will Borrower permit any other
Credit Party to, enter into or become subject to any agreement that prohibits or
otherwise restricts the right of any Credit Party to create, assume or suffer to
exist any Lien in favor of Administrative Agent on any Credit Party’s Property
other than agreements with respect to Permitted Encumbrances described in
clauses (e), (h), (i), (j), (k) and (m) of the definition of such term but only
to the extent such agreements apply to the Property subject to such Permitted
Encumbrances.
Section 9.4    Consolidations and Mergers. Borrower will not, nor will Borrower
permit any other Credit Party to, divide, consolidate or merge with or into any
other Person; provided that, so long as no Event of Default exists or will
result therefrom, (a) any Credit Party may merge or consolidate with, or be
liquidated or dissolved into, Borrower (provided that Borrower shall be the
surviving entity of such merger or consolidation), (b) any Credit Party (other
than Borrower) may merge or consolidate with, or be liquidated or dissolved
into, any other Credit Party, and (c) any Person may merge or consolidate with
or into any Credit Party; provided that, in the case of this clause (c), (i)
such Credit Party shall be the surviving entity of such merger or consolidation
and (ii) such merger or consolidation shall (A) be deemed to be an Investment by
such Credit Party in such Person in the form of an acquisition of Equity
Interests in such Person and (B) otherwise be permitted by Section 9.7.
Section 9.5    Asset Dispositions. Borrower will not, nor will Borrower permit
any other Credit Party to, make any Asset Disposition (including, in each case,
as a result of the designation of any Restricted Subsidiary as an Unrestricted
Subsidiary in accordance with Section 9.11) to any Person other than a Credit
Party or to sell, lease, transfer, abandon or otherwise dispose of (other than
by means of a transfer to a Credit Party) any equipment affixed to or located on
the lands subject to any Borrowing Base Property, unless:


89



--------------------------------------------------------------------------------




(a)    in the case of any such disposition of equipment and fixtures, such
equipment and fixtures are (i) disposed of in connection with a release,
surrender or abandonment of a well or Mineral Interest, (ii) sold, leased,
transferred, or otherwise disposed of as part of a sale, lease, transfer or
other disposition of associated Mineral Interests that is permitted hereunder,
(iii) obsolete or otherwise not useful for their intended purpose and disposed
of in the ordinary course of business, or (iv) replaced by articles of
comparable suitability owned by any Credit Party, free and clear of all Liens
except Permitted Encumbrances; and
(b)    in the case of any such Asset Disposition, (i) all mandatory prepayments
required by Section 2.6 in connection with such Asset Disposition (after giving
effect to any automatic reduction in the Borrowing Base pursuant to Section 4.6)
are made in accordance with Section 2.6, and (ii) Borrower or other applicable
Credit Party shall, no later than 30 days following the closing of such Asset
Disposition, novate, unwind or terminate Oil and Gas Hedge Transactions to the
extent, if any, needed to comply with Section 9.10.
In addition, Borrower will not make, or permit any other Credit Party to make,
any Asset Disposition consisting of (i) the sale, assignment, lease, transfer,
exchange or other disposition by any Credit Party of any Equity Interest in any
Restricted Subsidiary or (ii) the issuance by any Restricted Subsidiary that
owns any Borrowing Base Property of any of its Equity Interests, if in either
case the aggregate, consolidated Equity Interests of the Credit Parties in such
Restricted Subsidiary will be reduced as a result of such transaction.
Notwithstanding the foregoing to the contrary, if any Properties are transferred
(by merger or otherwise) from one Credit Party to another Credit Party in any
Asset Disposition or other transfer of Property permitted hereunder, such
transferred Properties shall be subject in each case to the requirements set
forth in Article V.
Section 9.6    Use of Proceeds. The proceeds of Borrowings will not be used for
any purpose other than to finance the acquisition of Mineral Interests, to
reimburse third parties for exploration and development costs incurred in
respect of Borrower and its Restricted Subsidiaries’ Mineral Interests, for
working capital and general company purposes, and to pay fees and expenses
incurred in connection with the transactions contemplated hereby. None of the
proceeds of the Loans or any Letter of Credit issued hereunder will be used,
directly or indirectly, (a) for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (b) in violation of
applicable Law (including the Margin Regulations or any Sanctions), and Borrower
shall not use, and Borrower shall not procure that any of its Subsidiaries and
its and their respective directors, officers, employees and agents shall use,
the proceeds of any Borrowing or Letter of Credit (i) for the purpose of making
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country. No Letters of Credit will be issued
hereunder for the purpose of or providing credit enhancement with respect to any
Debt or equity security of any Credit Party or to secure any Credit Party’s
obligations with respect to Hedge Transactions.
Section 9.7    Investments. Borrower will not, nor will Borrower permit any
other Credit Party to, directly or indirectly, make any Investment other than
Permitted Investments.


90



--------------------------------------------------------------------------------




Section 9.8    Transactions with Affiliates. Borrower will not, nor will
Borrower permit any other Credit Party to, engage in any material transaction
with any of their Affiliates (other than transactions among the Credit Parties)
or any portfolio company Controlled by a Sponsor unless such transaction is
generally as favorable to such Credit Party as could be obtained in an arm’s
length transaction with an Person not an Affiliate or otherwise Controlled by a
Sponsor in accordance with prevailing industry customs and practices.
Notwithstanding the foregoing, the restrictions set forth in this Section 9.8
shall not apply to (a) executing, delivering and performing obligations under
the Loan Papers, (b) compensation to, and the terms of employment contracts
with, individuals who are officers, managers or directors of any Credit Party,
provided such compensation or contract is approved by Parent’s board of
directors, (c) the issuance of Equity Interests (other than Disqualified Capital
Stock) by Borrower and (d)  payments made pursuant to Section 9.2 or otherwise
expressly permitted under this Agreement.
Section 9.9    ERISA. Except as could not reasonably be expected to have a
Material Adverse Effect, Borrower will not, and will not permit any Credit Party
to, at any time:
(a)    engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which Borrower, any other Credit Party or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code;
(b)    fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, Borrower, any other Credit Party or any
ERISA Affiliate is required to pay as contributions thereto; and
(c)    contribute to or assume an obligation to contribute to, or permit any
ERISA Affiliate to contribute to or assume an obligation to contribute to (i)
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including any such plan maintained to provide benefits to former employees of
such entities, that may not be terminated by such entities in their sole
discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.
Section 9.10    Hedge Transactions.
(a)    Borrower will not, nor will Borrower permit any other Credit Party to,
enter into any Oil and Gas Hedge Transactions (i) with a duration longer than
five years after the end of the month during which the applicable Oil and Gas
Hedge Transaction is entered into, (ii) with any Person other than a Person that
is an Approved Counterparty at the time such Oil and Gas Hedge Transaction is
entered into, or (iii) the notional volumes for which (when aggregated or
netted, as appropriate, with other Oil and Gas Hedge Transactions then in effect
other than basis differential swaps on volumes already hedged pursuant to other
Hedge Agreements) exceed, as of the date such Oil and Gas Hedge Transaction is
entered into, 85% of the reasonably anticipated projected production (as such
production is projected in the most recent Reserve Report delivered pursuant to
the terms of this Agreement and otherwise determined as described in Section
9.10(g)) attributable


91



--------------------------------------------------------------------------------




to Borrower’s and its Restricted Subsidiaries’ Proved Mineral Interests for each
month during the period of such Oil and Gas Hedge Transaction.
(b)    If, after the end of any calendar quarter, Borrower determines that the
aggregate weighted average of the notional volumes of all Oil and Gas Hedge
Transactions for such calendar quarter (other than basis differential swaps on
volumes already hedged pursuant to other Oil and Gas Hedge Transactions)
exceeded 100% of actual production of Hydrocarbons attributable to Borrower’s
and its Restricted Subsidiaries’ Proved Producing Mineral Interests in such
calendar quarter, then Borrower (i) shall promptly notify Administrative Agent
of such determination and (ii) shall, no later than 30 days after such notice,
terminate (only to the extent such terminations are permitted pursuant to
Section 9.5), create off-setting positions, or otherwise unwind or monetize
(only to the extent such unwinds or monetizations are permitted pursuant to
Section 9.5) existing Oil and Gas Hedge Transactions such that, at such time,
future hedging volumes will not exceed 100% of reasonably anticipated projected
production attributable to Borrower’s and its Restricted Subsidiaries’ Proved
Producing Mineral Interests for the then-current and any succeeding calendar
quarters.
(c)    Borrower will not, nor will Borrower permit any other Credit Party to,
enter into or permit to exist any Hedge Transactions with respect to interest
rates other than (i) Hedge Transactions effectively converting interest rates
from floating to fixed, the notional amounts of which (when aggregated with all
other Hedge Transactions of Borrower and its Restricted Subsidiaries then in
effect effectively converting interest rates from floating to fixed) do not
exceed 75% of the then outstanding principal amount of the Credit Parties’
consolidated Debt for borrowed money which bears interest at a floating rate,
and (ii) Hedge Transactions that have the effect of unwinding or reducing, in
whole or in part, Hedge Transactions permitted under the preceding clause (i).
(d)    Borrower will not, nor will Borrower permit any other Credit Party to,
enter into any commodity, interest rate, currency or other swap, option, collar
or other derivative transaction pursuant to which any Credit Party speculates on
the movement of commodity prices, securities prices, interest rates, financial
markets, currency markets or other items; provided that, nothing contained in
this Section 9.10(d) shall prohibit any Credit Party from (i) entering into
Hedge Transactions otherwise permitted by this Section 9.10, or (ii) making
Permitted Investments.
(e)    Borrower will not, and will not permit any Restricted Subsidiary to,
terminate or monetize any Oil and Gas Hedge Transaction except to the extent
such terminations are permitted pursuant to Section 9.5.
(f)    In no event shall any Hedge Agreement contain any requirement, agreement
or covenant for Borrower or any Restricted Subsidiary to post collateral or
margin to secure their obligations under such Hedge Agreement other than
pursuant to the Loan Papers.
(g)    For purposes of entering into, maintaining or adjusting Hedge Agreements
or Hedge Transactions under Section 9.10(a) and Section 9.10(b), respectively,
forecasts of reasonably anticipated production attributable to Borrower’s and
its Restricted Subsidiaries’ Proved Mineral Interests as set forth on the most
recent Reserve Report delivered pursuant to the terms of


92



--------------------------------------------------------------------------------




this Agreement shall be revised to account for any increase or decrease in
forecasted production that is anticipated because of information obtained by
Borrower or any of its Restricted Subsidiaries subsequent to the publication of
such Reserve Report including forecasts of production decline rates for existing
wells received by any Credit Party from the applicable operators of the oil and
gas properties comprising the Credit Party’s Mineral Interests and additions to
or deletions from anticipated future production from new wells and completed
acquisitions coming on stream or failing to come on stream.
(h)    Notwithstanding anything to the contrary contained in this Agreement,
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any Hedge Agreement unless Borrower is a Qualified ECP Guarantor at such time.
Section 9.11    Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Foreign Subsidiaries.
(a)    Unless designated as an Unrestricted Subsidiary on Schedule 3 as of the
Effective Date or designated hereafter in compliance with Section 9.11(b), any
Person that becomes a Subsidiary of Borrower or any of its Restricted
Subsidiaries shall be classified as a Restricted Subsidiary. Except for any
merger, consolidation, liquidation or dissolution of a Subsidiary in accordance
with Section 9.4 or the sale of a Subsidiary permitted by Section 9.5, all
Restricted Subsidiaries shall at all times be, directly or indirectly,
wholly-owned Subsidiaries of Borrower.
(b)    Borrower may designate by written notification thereof to Administrative
Agent, any Restricted Subsidiary, including a newly formed or newly acquired
Domestic Subsidiary, as an Unrestricted Subsidiary if (i) immediately before and
immediately after giving effect to such designation, neither an Event of Default
nor a Borrowing Base Deficiency would exist, (ii) such designation is deemed to
be an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of Borrower’s direct and
indirect ownership interest in such Domestic Subsidiary and such Investment
would be permitted to be made at the time of such designation under Section 9.7,
(iii) such designation is deemed to be an Asset Disposition to the extent such
Domestic Subsidiary owns Proved Mineral Interests and (iv) such Domestic
Subsidiary is not a “restricted subsidiary” or guarantor with respect to any
Permitted Additional Debt. Except as provided in this Section 9.11(b), no
Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.
(c)    Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) the representations
and warranties of Borrower and its Restricted Subsidiaries contained in each of
the Loan Papers are true and correct in all material respects on and as of such
date as if made on and as of the date of such redesignation (or, if stated to
have been made expressly as of an earlier date, were true and correct in all
material respects as of such date), (ii) no Event of Default would exist and
(iii) Borrower complies with the requirements of Section 5.4 and Section 8.13.
(d)    Neither Borrower nor any Restricted Subsidiary will have any Foreign
Subsidiaries.


93



--------------------------------------------------------------------------------




Section 9.12    Amendments to Permitted Additional Debt Documents. Without the
prior written consent of Administrative Agent, Borrower will not, and will not
permit any Credit Party to, prior to the date that is 180 days after the
Maturity Date, amend, modify, waive or otherwise change, or consent or agree to
any amendment, modification, waiver or other change to, any of the terms of the
Permitted Additional Debt Documents if the effect thereof would result in such
Debt being not permitted under Section 9.1(e) as if such Debt had been incurred
concurrently with such amendment, modification, waiver or other change.
Section 9.13    Holding Company. Borrower shall not directly own any interest in
any Proved Mineral Interests of the Credit Parties. Any Proved Mineral Interests
of the Credit Parties will at all times be owned by one or more Restricted
Subsidiaries.
ARTICLE X    
FINANCIAL COVENANTS
Section 10.1    Financial Covenants. Borrower agrees that, so long as any Bank
has any commitment to lend or participate in Letter of Credit Exposure hereunder
or any Loans or any other amount payable under any Note remains unpaid or any
Letter of Credit remains outstanding:
(a)    As of the last day of any Fiscal Quarter, commencing with the last day of
the Fiscal Quarter ending June 30, 2019, Borrower will not permit its Current
Ratio to be less than 1.00 to 1.00; and
(b)    As of the last day of any Fiscal Quarter, commencing with the last day of
the Fiscal Quarter ending June 30, 2019, Borrower will not permit the ratio of
(i) Total Net Funded Debt as of such date to (ii) Consolidated EBITDA (or, in
the case of the Rolling Periods ending on the last day of the Fiscal Quarters
ending June 30, 2019, September 30, 2019 and December 31, 2019, Annualized
EBITDA) for the Rolling Period then ending to be greater than 4.00 to 1.00.
ARTICLE XI    
DEFAULTS
Section 11.1    Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:
(a)    Borrower shall fail to pay when due any principal of any Loan or any
reimbursement obligation with respect to any Letters of Credit when due;
(b)    Borrower shall fail to pay any accrued interest due and owing on any Loan
or any fees or any other amount payable hereunder when due and such failure
shall continue for a period of five (5) Business Days following the due date;
(c)    any Credit Party shall fail to observe or perform any covenant or
agreement applicable thereto contained in Section 4.4, Section 8.1(e), Section
8.3(a), Section 8.5, Section 8.14, Section 8.15, Article IX, or Section 10.1;


94



--------------------------------------------------------------------------------




(d)    any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or the other Loan Papers (other than those
covered by Section 11.1(a), Section 11.1(b) and Section 11.1(c)) and such
failure continues for a period of 30 days after the earlier of (i) the date any
Authorized Officer of any Credit Party acquires knowledge of such failure, or
(ii) written notice thereof has been given to any such Credit Party by
Administrative Agent at the request of any Bank;
(e)    any representation, warranty, certification or statement made or deemed
to have been made by any Credit Party in this Agreement or by any Credit Party
or any other Person on behalf of any Credit Party in any other Loan Paper shall
prove to have been incorrect in any material respect when made, deemed made, or
confirmed;
(f)    (i) any Credit Party shall fail to make any payment when due on any
Material Debt, or any event or condition (A) shall occur which results in the
acceleration of the maturity of any Material Debt of any such Credit Party, or
(B) shall occur which entitles (or, with the giving of notice or lapse of time
or both, would unless cured or waived, entitle) the holder of such Material Debt
to accelerate the maturity thereof; or (ii) there occurs under any Hedge
Agreement an Early Termination Date (as defined in such Hedge Agreement if
applicable), or such Hedge Agreement is otherwise terminated prior to the
scheduled term of the applicable transaction, in each case, resulting from (1)
any event of default under such Hedge Agreement as to which any Credit Party is
the defaulting party or (2) any Termination Event (as defined in such Hedge
Agreement, if applicable) under such Hedge Agreement as to which any Credit
Party is an Affected Party (as so defined, if applicable) and, in either event,
the net hedging obligation owed by such Credit Party as a result thereof is
greater than the Threshold Amount;
(g)    any Credit Party shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due, or shall take any corporate or
partnership action to authorize any of the foregoing;
(h)    an involuntary case or other proceeding shall be commenced against any
Credit Party seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against any Credit Party under the federal bankruptcy Laws as now or
hereafter in effect;
(i)    one (1) or more judgments or orders for the payment of money aggregating
in excess of the Threshold Amount (to the extent not covered by independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer


95



--------------------------------------------------------------------------------




does not dispute coverage and is not subject to an insolvency proceeding) shall
be rendered against any Credit Party and such judgment or order (i) shall
continue unsatisfied and unstayed (unless bonded with a supersedeas bond at
least equal to such judgment or order) for a period of 60 days, or (ii) is not
fully paid and satisfied at least 10 days prior to the date on which any of its
assets may be lawfully sold to satisfy such judgment or order;
(j)    this Agreement or any other Loan Paper shall cease to be in full force
and effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by any Credit Party, or any Credit
Party shall deny that it has any further liability or obligation under any of
the Loan Papers, or any Lien created by the Loan Papers shall for any reason
(other than by reason of the operation of Law or pursuant to the terms of the
Loan Papers or the express release thereof by a written instrument executed by
Administrative Agent in accordance with the Loan Papers) cease to be a valid,
first priority, perfected Lien (other than Permitted Encumbrances) upon any of
the property purported to be covered thereby having a fair market value,
individually or in the aggregate, greater than $1,000,000; or
(k)    a Change of Control shall occur;
then, and in every such event, Administrative Agent shall without presentment,
notice or demand (unless expressly provided for herein) of any kind (including
notice of intention to accelerate and acceleration), all of which are hereby
waived, (i) if requested by Majority Banks, terminate the Commitments and they
shall thereupon terminate, and (ii) if requested by Majority Banks, take such
other actions as may be permitted by the Loan Papers including, declaring the
Loans, or any of them, (together with accrued interest thereon) to be, and the
Loans, or any of them, shall thereupon become, immediately due and payable;
provided that (iii) in the case of any of the Events of Default specified in
Section 11.1(g) or Section 11.1(h), without any notice to Borrower or any other
Credit Party or any other act by Administrative Agent or Banks, the Commitments
shall thereupon terminate and the Loans (together with accrued interest thereon)
shall become immediately due and payable.
ARTICLE XII    
AGENTS
Section 12.1    Appointment and Authorization of Administrative Agent; Secured
Hedge Transactions.
(a)    Each Bank hereby irrevocably (subject to Section 12.10) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Paper and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Paper, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Paper, Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Administrative Agent have or be deemed to have any fiduciary
relationship with any Bank or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Paper or otherwise exist against Administrative
Agent. Without limiting the generality of the foregoing sentence, the use of the
term “agent” herein and in the other Loan Papers with


96



--------------------------------------------------------------------------------




reference to Administrative Agent, any syndication agent or documentation agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
(b)    Each Letter of Credit Issuer shall act on behalf of Banks with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as Administrative Agent may agree at the
request of the Majority Banks to act for such Letter of Credit Issuer with
respect thereto; provided, however, that each Letter of Credit Issuer shall have
all of the benefits and immunities (i) provided to Administrative Agent in this
Article XII with respect to any acts taken or omissions suffered by a Letter of
Credit Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the application and agreements for letters of credit
pertaining to the Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article XII included each Letter of Credit Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein with
respect to each Letter of Credit Issuer.
Section 12.2    Delegation of Duties. Administrative Agent may execute any of
its duties under this Agreement or any other Loan Paper by or through agents,
sub-agents, employees or attorneys in fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects in the absence of
gross negligence or willful misconduct.
Section 12.3    Default; Collateral.
(a)    Upon the occurrence and continuance of a Default or Event of Default,
Banks agree to promptly confer in order that Majority Banks, Required Banks or
Banks, as the case may be, may agree upon a course of action for the enforcement
of the rights of Banks; and Administrative Agent shall be entitled to refrain
from taking any action (without incurring any liability to any Person for so
refraining) unless and until Administrative Agent shall have received
instructions from Majority Banks, Required Banks or Banks, as the case may be.
All rights of action under the Loan Papers and all right to the collateral under
the Loan Papers, if any, hereunder may be enforced by Administrative Agent and
any suit or proceeding instituted by Administrative Agent in furtherance of such
enforcement shall be brought in its name as Administrative Agent without the
necessity of joining as plaintiffs or defendants any other Secured Party, and
the recovery of any judgment shall be for the benefit of the Secured Parties
subject to the expenses of Administrative Agent. In actions with respect to any
property of Borrower or any other Credit Party, Administrative Agent is acting
for the ratable benefit of each Secured Party as provided in the Loan Papers.
Any and all agreements to subordinate (whether made heretofore or hereafter)
other indebtedness or obligations of Borrower to the Obligations shall be
construed as being for the ratable benefit of each Secured Party as provided in
the Loan Papers.
(b)    Each Secured Party authorizes and directs Administrative Agent to enter
into the other Loan Papers on behalf of and for the benefit of such Secured
Party (or if previously entered into, hereby ratifies Administrative Agent’s
previously entering into such agreements and other Loan Papers).


97



--------------------------------------------------------------------------------




(c)    Except to the extent unanimity (or other percentage set forth in Section
14.2) is required hereunder, each Bank agrees that any action taken by Majority
Banks or Required Banks, as the case may be, in accordance with the provisions
of the Loan Papers, and the exercise by Majority Banks or Required Banks, as the
case may be, of the power set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of Banks.
(d)    Administrative Agent is hereby authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from any
Secured Party, from time to time to take any action with respect to any
collateral under the Loan Papers or any Loan Papers which may be necessary to
perfect and maintain perfected the Liens upon such collateral granted pursuant
to the other Loan Papers.
(e)    Administrative Agent shall not have any obligation whatsoever to any
Secured Party or to any other Person to assure that such collateral exists or is
owned by the Person purporting to own it or is cared for, protected, or insured
or has been encumbered or that the Liens granted to Administrative Agent herein
or pursuant thereto have been properly or sufficiently or lawfully created,
perfected, protected, or enforced, or are entitled to any particular priority,
or to exercise at all or in any particular manner or under any duty of care,
disclosure, or fidelity, or to continue exercising, any of the rights granted or
available to Administrative Agent in this Section 12.3 or in any of the other
Loan Papers; IT BEING UNDERSTOOD AND AGREED THAT IN RESPECT OF THE COLLATERAL
UNDER THE LOAN PAPERS, OR ANY ACT, OMISSION, OR EVENT RELATED THERETO,
ADMINISTRATIVE AGENT MAY (AS BETWEEN ADMINISTRATIVE AGENT AND THE SECURED
PARTIES) ACT IN ANY MANNER IT MAY DEEM APPROPRIATE, IN ITS SOLE DISCRETION,
GIVEN ADMINISTRATIVE AGENT’S OWN INTEREST IN SUCH COLLATERAL AS ONE OF THE
SECURED PARTIES AND THAT ADMINISTRATIVE AGENT SHALL HAVE NO DUTY OR LIABILITY
WHATSOEVER TO ANY SECURED PARTY OTHER THAN TO ACT WITHOUT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
(f)    In furtherance of the authorizations set forth in this Section 12.3, each
Secured Party hereby irrevocably appoints Administrative Agent as its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Secured Party (i) to enter into the other Loan Papers
(including any appointments of substitute trustees under any such Loan Papers),
(ii) to take action with respect to the other Loan Papers and the collateral
thereunder to perfect, maintain, and preserve Administrative Agent’s Liens, and
(iii) to execute instruments of release or to take other action necessary to
release Liens upon any such collateral to the extent authorized in Section
12.14. This power of attorney shall be liberally, not restrictively, construed
so as to give the greatest latitude to Administrative Agent’s power, as
attorney, relative to the matters described in this Section 12.3 relating to
collateral. The powers and authorities herein conferred on Administrative Agent
may be exercised by Administrative Agent through any Person who, at the time of
the execution of a particular instrument, is an officer of Administrative Agent
(or any Person acting on behalf of Administrative Agent pursuant to a valid
power of attorney). The power of attorney conferred by this Section 12.3(f) to
Administrative Agent is granted for valuable consideration and is coupled with
an interest and is irrevocable so long as the Obligations, or any


98



--------------------------------------------------------------------------------




part thereof, shall remain unpaid or the Banks are obligated to make any Loan or
issue any Letter of Credit under the Loan Papers.
Section 12.4    Liability of Administrative Agent. NO INDEMNIFIED ENTITY OF
ADMINISTRATIVE AGENT SHALL (a) BE LIABLE TO ANY SECURED PARTY FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS CONTEMPLATED HEREBY
(EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH
ITS DUTIES EXPRESSLY SET FORTH HEREIN), or (b) be responsible in any manner to
any Secured Party or participant for any recital, statement, representation or
warranty made by Borrower or any other Credit Party or any officer thereof,
contained herein or in any other Loan Paper, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement or any other
Loan Paper, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Paper, or for the creation,
perfection or priority of any Liens purported to be created by any of the Loan
Papers, or the validity, genuineness, enforceability, existence, value or
sufficiency of any collateral security, or to make any inquiry respecting the
performance by Borrower of its obligations hereunder or under any other Loan
Paper, or for any failure of Borrower or other Credit Party or any other party
to any Credit Party to perform its obligations hereunder or thereunder. No
Indemnified Entity of Administrative Agent shall be under any obligation to any
Secured Party or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Paper, or to inspect the properties, books or
records of Borrower or any other Credit Party or any Affiliate thereof.
Section 12.5    Reliance by Administrative Agent.
(a)    Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, electronic mail, or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Borrower or any other Credit Party),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Paper unless it shall first receive such advice or
concurrence of the requisite Majority Banks, Required Banks, or all Banks, as
applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by Banks against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Paper in accordance with a request or consent of the requisite Majority Banks,
Required Banks, or all Banks, as applicable, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Banks and
participants. Where this Agreement expressly permits or prohibits an action
unless the requisite Majority Banks or Required Banks otherwise determine,
Administrative Agent shall, and in all other instances,


99



--------------------------------------------------------------------------------




Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the requisite Banks.
(b)    For purposes of determining compliance with the conditions specified in
Section 6.1, each Bank that has funded its Applicable Percentage of the initial
Loan on the Effective Date (or, if there is no Loan made on such date, each Bank
other than Banks who gave written objection to Administrative Agent prior to
such date) shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter either sent by Administrative
Agent to such Bank (or otherwise made available for such Bank on SyndTrak
Online, DXSyndicate™ or any similar website) for consent, approval, acceptance
or satisfaction, or required hereunder to be consented to or approved by or
acceptable or satisfactory to a Bank.
Section 12.6    Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Banks, unless
Administrative Agent shall have received written notice from a Bank or Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” Administrative Agent will
notify Banks of its receipt of any such notice. Administrative Agent shall take
such action with respect to such Default or Event of Default as may be directed
by the Majority Banks or Required Banks, as applicable, in accordance with this
Agreement; provided, however, that unless and until Administrative Agent has
received any such direction, Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of Banks.
Section 12.7    Credit Decision; Disclosure of Information by Administrative
Agent. Each Bank acknowledges that no Indemnified Entity of Administrative Agent
has made any representation or warranty to it, and that no act by Administrative
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of Borrower or any other Credit Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Indemnified Entity of Administrative Agent to any Bank as to any matter,
including whether Indemnified Entities of Administrative Agent have disclosed
material information in their possession. Each Bank represents to Administrative
Agent that it has, independently and without reliance upon any Indemnified
Entity of Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower and each other Credit Party, and all applicable
bank or other regulatory laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Bank also represents that it will, independently and
without reliance upon any Indemnified Entity of Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Papers, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower and the other Credit Parties. In this regard, each
Bank acknowledges that Vinson & Elkins L.L.P. is


100



--------------------------------------------------------------------------------




acting in this transaction as counsel to Administrative Agent. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Papers and the matters contemplated
therein. Except for notices, reports and other documents expressly required to
be furnished to Banks by Administrative Agent herein, Administrative Agent shall
not have any duty or responsibility to provide any Bank with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates which may come into the possession of any
Indemnified Entity of Administrative Agent.
Section 12.8    Indemnification of Agents. WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY ARE CONSUMMATED, BANKS SHALL INDEMNIFY UPON DEMAND EACH
INDEMNIFIED ENTITY OF ADMINISTRATIVE AGENT (TO THE EXTENT NOT REIMBURSED BY OR
ON BEHALF OF BORROWER AND WITHOUT LIMITING THE OBLIGATION OF BORROWER TO DO SO),
IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES, AND HOLD HARMLESS
EACH INDEMNIFIED ENTITY OF ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL
INDEMNIFIED LIABILITIES INCURRED BY IT (INCLUDING SUCH INDEMNIFIED ENTITY OF
ADMINISTRATIVE AGENT’S OWN NEGLIGENCE); PROVIDED, HOWEVER, THAT NO BANK SHALL BE
LIABLE FOR THE PAYMENT TO ANY INDEMNIFIED ENTITY OF ADMINISTRATIVE AGENT OF ANY
PORTION OF SUCH INDEMNIFIED LIABILITIES RESULTING FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; provided, however, that no action taken in
accordance with the directions of the Required Banks or Majority Banks, as
applicable, shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 12.8. Without limitation of the foregoing, each
Bank shall reimburse Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including counsel fees) incurred by
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Paper, or any
document contemplated by or referred to herein, to the extent that
Administrative Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 12.8 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of Administrative Agent.
Section 12.9    Administrative Agent in its Individual Capacity. Wells Fargo
Bank, N.A. and its Affiliates may make loans to, accept deposits from, acquire
Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Borrower and its
Affiliates as though Wells Fargo Bank, N.A. were not Administrative Agent or the
Letter of Credit Issuer hereunder and without notice to or consent of Banks.
Banks acknowledge that, pursuant to such activities, Wells Fargo Bank, N.A. or
its Affiliates may receive information regarding Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of Borrower or such Affiliate) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them. With respect
to its Loans, Wells Fargo Bank, N.A. shall have the same rights and powers under
this Agreement as any other Bank and may


101



--------------------------------------------------------------------------------




exercise such rights and powers as though it were not Administrative Agent or
the Letter of Credit Issuer, and the terms “Bank” and “Banks” include Wells
Fargo Bank, N.A. in its individual capacity.
Section 12.10    Successor Administrative Agent and Letter of Credit Issuer.
Administrative Agent or the Letter of Credit Issuer may, subject to the
acceptance of the appointment of a successor as provided herein, resign at any
time upon 30 days’ notice to Banks with a copy of such notice to Borrower. Upon
any such notice by Administrative Agent or the Letter of Credit Issuer, the
Majority Banks shall, with the consent of Borrower at all times other than
during the existence of an Event of Default (which consent of Borrower shall not
be unreasonably withheld, delayed or conditioned) appoint from among Banks a
successor administrative agent or letter of credit issuer. If no successor
administrative agent or letter of credit issuer has both been appointed by the
Majority Banks and accepted within 30 days after the retiring Administrative
Agent’s or Letter of Credit Issuer’s notice of resignation, Administrative Agent
may appoint a successor administrative agent and/or letter of credit issuer
which shall (a) be a commercial bank organized under the Laws of the United
States of America or of any State thereof and having a combined capital surplus
of at least $500,000,000 and (b) unless the successor administrative agent
and/or letter of credit issuer is a Bank, be reasonably acceptable to Borrower.
Upon the acceptance of its appointment as successor administrative agent and/or
letter of credit issuer hereunder, (x) such successor administrative agent
and/or letter of credit issuer shall succeed to all the rights, powers and
duties of the retiring Administrative Agent or Letter of Credit Issuer, (y) the
terms “Administrative Agent” and “Letter of Credit Issuer” shall respectively
mean such successor administrative agent and letter of credit issuer, and (z)
the retiring Administrative Agent’s or Letter of Credit Issuer’s appointment,
powers and duties as Administrative Agent or Letter of Credit Issuer shall be
terminated. The retiring Letter of Credit Issuer shall remain the Letter of
Credit Issuer with respect to any Letters of Credit outstanding on the effective
date of its resignation and the provisions affecting such Letter of Credit
Issuer with respect to Letters of Credit shall inure to the benefit of the
resigning Letter of Credit Issuer until the termination of all such Letters of
Credit. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XII and Sections 14.3 and
14.5 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.
Section 12.11    Syndication Agent; Other Agents; Arranger. None of the Banks or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” as a “documentation agent,” any other type of agent
(other than Administrative Agent), “arranger,” or “bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Banks as such. Without limiting the
foregoing, none of Banks so identified shall have or be deemed to have any
fiduciary relationship with any Bank. Each Bank acknowledges that it has not
relied, and will not rely, on any of Banks so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
Section 12.12    Administrative Agent May File Proof of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower or other Credit Party, Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit Exposure
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether


102



--------------------------------------------------------------------------------




Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise,
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Exposures
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of Banks,
the Letter of Credit Issuer and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of Banks, the
Letter of Credit Issuer and Administrative Agent and their respective agents and
counsel and all other amounts due Banks, Letter of Credit Issuers and
Administrative Agent under Section 14.3) allowed in such judicial proceeding;
and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and the Letter of Credit Issuer to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to Banks and the Letter of Credit
Issuer, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 14.3.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank or the Letter
of Credit Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Bank or to authorize
Administrative Agent to vote in respect of the claim of any Bank in any such
proceeding.
Section 12.13    Secured Hedge Transactions. To the extent any Approved
Counterparty is a party to a Hedge Transaction with Borrower or other Credit
Party and thereby becomes a Secured Hedge Provider and a beneficiary of the
Liens pursuant to any Loan Paper, such Secured Hedge Provider shall be deemed to
appoint Administrative Agent its nominee and agent to act for and on behalf of
such Affiliate in connection with such Loan Papers and to be bound by the terms
of this Article XII, and the other provisions of this Agreement.
Section 12.14    Collateral and Guaranty Matters.
(a)    Each Bank and the Letter of Credit Issuer hereby authorizes
Administrative Agent to take the following actions and Administrative Agent
hereby agrees to take such actions at the request of Borrower:
(i)    to release any Lien on any Property granted to or held by Administrative
Agent under any Loan Papers (x) upon (A) termination of all Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) owing under the Loan Papers to Administrative Agent, the Banks and
(unless the Letter of Credit Issuer has advised Administrative Agent that the
Obligations owing to it are otherwise adequately provided


103



--------------------------------------------------------------------------------




for) the Letter of Credit Issuer and owing to any Secured Hedge Provider under
any Obligation with respect to a Hedge Transaction (other than a Secured Hedge
Provider that has advised Administrative Agent that the Obligations owing to it
are otherwise adequately provided for or novated), and (B) termination of all
Hedge Transactions with Secured Hedge Providers (other than any Secured Hedge
Provider that has advised Administrative Agent that such Hedge Transactions are
otherwise adequately provided for or novated), (y) that is, or is to be, sold,
released or otherwise disposed of as permitted pursuant to the terms of the Loan
Papers, or (z) if approved, authorized or ratified in writing by Majority Banks
(or, if approval, authorization or ratification by all Banks is required with
respect to the release or substitution of all or substantially all of the
collateral for the Obligations pursuant to Section 14.2(c), then by all Banks);
(ii)    to release any Guarantor from its obligations under the Loan Papers if
such Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Papers; and
(iii)    to execute and deliver to Borrower, at Borrower’s sole cost and
expense, any and all releases of Liens, guaranty releases, termination
statements, assignments or other documents necessary or useful to accomplish or
evidence the foregoing.
(b)    Upon the request of Administrative Agent at any time, Majority Banks will
confirm in writing Administrative Agent’s authority to release particular types
or items of Collateral pursuant to this Section 12.14.
(c)    Notwithstanding anything contained in any of the Loan Papers to the
contrary, no Person other than Administrative Agent has any individual right to
realize upon any of the collateral subject to the Security Instruments or to
enforce any Liens or remedies under the Security Instruments, and all powers,
rights and remedies under the Security Instruments may be exercised solely by
Administrative Agent on behalf of the Persons secured or otherwise benefitted
thereby.
(d)    By accepting the benefit of the Liens granted pursuant to the Security
Instruments, each Person secured by such Liens that is not a party hereto agrees
to the terms of this Section 12.14 and each Secured Hedge Provider consents to
the grant by the Credit Parties to Administrative Agent of Liens on all Hedge
Agreements and Hedge Transactions between such Secured Hedge Provider and any
Credit Party.
ARTICLE XIII    
PROTECTION OF YIELD; CHANGE IN LAWS
Section 13.1    Basis for Determining Interest Rate Applicable to Eurodollar
Tranches Inadequate.
(a)    Unless and until a Replacement Rate is implemented in accordance with
Section 13.1(b), if the Majority Banks determine that for any reason in
connection with any request for a Loan or a conversion to or continuation
thereof that (i) dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Loan, (ii) adequate and reasonable means do not exist for determining the
Adjusted LIBO


104



--------------------------------------------------------------------------------




Rate or the LIBOR Rate, as applicable, for any requested Interest Period with
respect to a proposed Eurodollar Loan or in connection with an Adjusted Base
Rate Loan, or (iii) the Adjusted LIBO Rate or the LIBOR Rate, as applicable, for
any requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an Adjusted Base Rate Loan does not adequately and fairly
reflect the cost to such Banks of funding such Loan, Administrative Agent will
promptly so notify Borrower and each Bank. Thereafter, the obligation of Banks
to make or maintain Eurodollar Loans and Adjusted Base Rate Loans as to which
the interest rate is determined with reference to the LIBOR Rate or Adjusted
LIBO Rate, as applicable, shall be suspended until Administrative Agent (upon
the instruction of the Majority Banks) revokes such notice. Upon receipt of such
notice, Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Adjusted Base Rate
Loans in the amount specified therein.
(b)    Notwithstanding anything to the contrary in Section 13.1(a) above, if at
any time Administrative Agent has made the determination (such determination to
be conclusive absent manifest error) that (i) the circumstances described in
Section 13.1(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
United States syndicated loan market in the applicable currency or (iii) the
applicable supervisor or administrator (if any) of any applicable interest rate
specified herein or any Governmental Authority having, or purporting to have,
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which any applicable interest rate specified herein shall no
longer be used for determining interest rates for loans in the United States
syndicated loan market in the applicable currency, then Administrative Agent
may, to the extent practicable (in consultation with Borrower and as determined
by Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Papers unless and until (A) an event described in
Section 13.1(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) Administrative Agent (or the Majority Banks through
Administrative Agent) notifies Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Banks of funding the Loans bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Loan Papers
shall be amended solely with the consent of Administrative Agent and Borrower,
to give effect to such Replacement Rate, together with such administrative,
technical or operational changes as may be necessary or appropriate, in the
opinion of Administrative Agent, to effect the provisions of this
Section 13.1(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Papers (including, without limitation, Section 14.2), such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as Administrative Agent shall not have
received, within five (5) Business Days of the delivery of such amendment to the
Banks, written notices from such Banks that in the aggregate constitute Majority
Banks, with each such notice stating that such Bank objects to such amendment
(which such notice shall note with specificity the particular provisions of the
amendment to which such Bank objects). To the extent the Replacement Rate is
approved by Administrative Agent in connection with this clause (b), the
Replacement Rate shall be applied in


105



--------------------------------------------------------------------------------




a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for Administrative
Agent, such Replacement Rate shall be applied as otherwise reasonably determined
by Administrative Agent (it being understood that any such modification by
Administrative Agent shall not require the consent of, or consultation with, any
of the Banks).
Section 13.2    Illegality of Eurodollar Tranches.
(a)    If, after the date of this Agreement, any Change in Law shall make it
unlawful or impossible for any Bank (or its Eurodollar Lending Office) to make,
maintain or fund any portion of the Loans subject to a Eurodollar Tranche and
such Bank shall so notify Administrative Agent, Administrative Agent shall
forthwith give notice thereof to the other Banks and Borrower. Until such Bank
notifies Borrower and Administrative Agent that the circumstances giving rise to
such suspension no longer exist, the obligation of such Bank to maintain or fund
any portion of the Loans subject to a Eurodollar Tranche shall be suspended.
Before giving any notice to Administrative Agent pursuant to this Section 13.2,
such Bank shall designate a different Eurodollar Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such Bank
shall determine that it may not lawfully continue to maintain and fund any
portion of the Loans outstanding subject to a Eurodollar Tranche to maturity and
shall so specify in such notice, Borrower shall immediately convert the
principal amount of the Loans which is subject to a Eurodollar Tranche to an
Adjusted Base Rate Tranche of an equal principal amount from such Bank (on which
interest and principal shall be payable contemporaneously with the unaffected
Eurodollar Tranches of the other Banks).
(b)    No Bank shall be required to make any Loan (or any portion thereof)
hereunder if the making of such Loan (or any portion thereof) would be in
violation of any Law applicable to such Bank.
Section 13.3    Increased Cost of Eurodollar Tranche.
(a)    (a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Letter of Credit Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(iii)    impose on any Bank or the Letter of Credit Issuer or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Bank or any Letter of Credit or
participation therein;


106



--------------------------------------------------------------------------------




(b)    and the result of any of the foregoing shall be to increase the cost to
such Bank or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Bank, the Letter of Credit Issuer or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such Bank,
the Letter of Credit Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Bank, the Letter of
Credit Issuer or other Recipient, Borrower will pay to such Bank, the Letter of
Credit Issuer or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Bank, the Letter of Credit Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(c)    Capital Requirements. If any Bank or the Letter of Credit Issuer
determines that any Change in Law affecting such Bank or the Letter of Credit
Issuer or any lending office of such Bank or such Bank’s or the Letter of Credit
Issuer’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Bank’s or
the Letter of Credit Issuer’s capital or on the capital of such Bank’s or the
Letter of Credit Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Bank or the Loans made by, or participations
in Letters of Credit, such Bank, or the Letters of Credit issued by the Letter
of Credit Issuer, to a level below that which such Bank or the Letter of Credit
Issuer or such Bank’s or the Letter of Credit Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such Bank’s
or the Letter of Credit Issuer’s policies and the policies of such Bank’s or the
Letter of Credit Issuer’s holding company with respect to capital adequacy),
then from time to time Borrower will pay to such Bank or the Letter of Credit
Issuer, as the case may be, such additional amount or amounts as will compensate
such Bank or the Letter of Credit Issuer or such Bank’s or the Letter of Credit
Issuer’s holding company for any such reduction suffered.
(d)    Certificates for Reimbursement. A certificate of a Bank or the Letter of
Credit Issuer setting forth the amount or amounts necessary to compensate such
Bank or the Letter of Credit Issuer or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section and delivered to Borrower,
shall be conclusive absent manifest error. Borrower shall pay such Bank or the
Letter of Credit Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(e)    Delay in Requests. Failure or delay on the part of any Bank or the Letter
of Credit Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Bank’s or the Letter of Credit Issuer’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Bank or the Letter of Credit Issuer pursuant to this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Bank or the Letter of Credit Issuer, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions, and of such Bank’s or the Letter of Credit Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).


107



--------------------------------------------------------------------------------




Section 13.4    Adjusted Base Rate Tranche Substituted for Affected Eurodollar
Tranche. If (a) the obligation of any Bank to fund or maintain any portion of
any Loan subject to a Eurodollar Tranche has been suspended pursuant to Section
13.2, or (b) any Bank has demanded compensation under Section 13.3 and Borrower
shall, by at least five (5) Eurodollar Business Days prior notice to such Bank
through Administrative Agent, have elected that the provisions of this Section
13.4 shall apply to such Bank, then, unless and until such Bank notifies
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer apply:
(i)    any Tranche which would otherwise be characterized by such Bank as a
Eurodollar Tranche shall instead be deemed an Adjusted Base Rate Tranche (on
which interest and principal shall be payable contemporaneously with the
unaffected Eurodollar Tranches of the other Banks); and
(ii)    after all of its Eurodollar Tranches have been repaid, all payments of
principal which would otherwise be applied to repay Eurodollar Tranches shall be
applied to repay its Adjusted Base Rate Tranches instead.
Section 13.5    Taxes.
(a)    For purposes of this Section 13.5, the term “Bank” includes any Letter of
Credit Issuer and the term “applicable law” includes FATCA.
(b)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Paper shall be made without deduction or withholding for
any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    The Credit Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of Administrative
Agent timely reimburse it for the payment of, any Other Taxes.
(d)    The Credit Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Borrower by a


108



--------------------------------------------------------------------------------




Bank (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of a Bank, shall be conclusive absent manifest error.
(e)    Each Bank shall severally indemnify Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Bank’s failure to comply with the provisions of Section 14.8(b) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by Administrative Agent in
connection with any Loan Paper, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Bank by Administrative
Agent shall be conclusive absent manifest error. Each Bank hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Bank under any Loan Paper or otherwise payable by Administrative Agent
to such Bank from any other source against any amount due to Administrative
Agent under this Section 13.5(e).
(f)    As soon as practicable after any payment of Taxes by any Credit Party to
a Governmental Authority pursuant to this Section 13.5, such Credit Party shall
deliver to Administrative Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.
(g)    (i) Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to Borrower and Administrative Agent, at the time or times reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Bank is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.5(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in Bank’s reasonable judgment such completion,
execution or submission would subject such Bank to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Bank.
(ii) Without limiting the generality of the foregoing,


(A) any Bank that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent), executed


109



--------------------------------------------------------------------------------




originals of IRS Form W-9 certifying that such Bank is exempt from U.S. federal
backup withholding tax;


(B) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of Borrower or Administrative Agent), whichever of the
following is applicable:


(i) in the case of a Foreign Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Paper, executed originals of IRS Form W-8BEN-E, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Paper, IRS Form W-8BEN-E, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(ii) executed originals of IRS Form W-8ECI;


(iii) in the case of a Foreign Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Bank is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or


(iv) to the extent a Foreign Bank is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;


(C) any Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Bank becomes a Bank under this Agreement (and from time to time thereafter upon
the reasonable request of Borrower or Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such


110



--------------------------------------------------------------------------------




supplementary documentation as may be prescribed by applicable law to permit
Borrower or Administrative Agent to determine the withholding or deduction
required to be made; and


(D) if a payment made to a Bank under any Loan Paper would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Bank has complied with such Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(h)    Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.
(i)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 13.5 (including by
the payment of additional amounts pursuant to this Section 13.5), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (i), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (i) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection (i) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(j)    Survival. Each party’s obligations under this Section 13.5 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Paper.


111



--------------------------------------------------------------------------------




Section 13.6    Discretion of Banks as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Commitment in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Bank had
actually funded and maintained the Loans (or any portion thereof) subject to a
Eurodollar Tranche during the Interest Period for the Loans (or any portion
thereof) through the acceptance of deposits having a maturity corresponding to
the last day of such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.
Section 13.7    Mitigation Obligations; Replacement of Banks.
(a)    Designation of a Different Lending Office. If any Bank requests
compensation under Section 13.3, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 13.5, then such Bank shall (at the
request of Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Bank, such designation or assignment (x) would eliminate or
reduce amounts payable pursuant to Section 13.3 or Section 13.5, as the case may
be, in the future, and (y) would not subject such Bank to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Bank. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.
(b)    Replacement of Banks. If (i) any Bank requests compensation under Section
13.3, (ii) the obligation of any Bank to make Eurodollar Loans or continue Loans
as Eurodollar Loans has been suspended pursuant to Section 13.4, (iii) Borrower
is required to pay any Indemnified Taxes or additional amounts to any Bank or
any Governmental Authority for the account of any Bank pursuant to Section 13.5
and, in each case, such Bank has declined or is unable to designate a different
lending office in accordance with Section 13.7(a), or (iv) any Bank is a
Defaulting Bank or a Non-Consenting Bank, then Borrower may, at its sole expense
and effort, upon notice to such Bank and Administrative Agent, require such Bank
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.8), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 13.3 or Section 13.5) and obligations under this Agreement and the
related Loan Papers to an eligible assignee that shall assume such obligations
(which assignee may be another Bank, if a Bank accepts such assignment);
provided that:
(i)    Borrower shall have paid to Administrative Agent the assignment fee (if
any) specified in Section 14.8;
(ii)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Exposure, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Papers (including any amounts under
Section 3.3) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);


112



--------------------------------------------------------------------------------




(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 13.3 or payments required to be made pursuant to
Section 13.5, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    in the case of any such assignment resulting from the suspension of an
obligation to make Eurodollar Loans or continue Loans as Eurodollar Loans under
Section 13.4, such assignment will result in a resumption of such obligation in
whole or in part;
(v)    such assignment does not conflict with applicable Law; and
(vi)    in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.
Notwithstanding the foregoing, a Bank shall not be required to make any such
assignment and delegation if such Bank is a Secured Hedge Provider with any
outstanding Hedge Transaction with any Credit Party (to the extent obligations
under such Hedge Transactions constitute Obligations), unless on or prior
thereto, all such Hedge Transactions have been terminated or novated to another
Person and such Bank (or its Affiliate) shall have received payment of all
amounts, if any, payable to it in connection with such termination or novation.
If any Bank refuses, pursuant to the previous sentence, to make any such
assignment and delegation, such Bank shall give all reasonable cooperation to
Borrower to effect such termination or novation of such Hedge Transactions.


ARTICLE XIV    
MISCELLANEOUS
Section 14.1    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to Borrower or any other Credit Party, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
the signature pages hereof; and
(ii)    Administrative Agent, the Letter of Credit Issuer, or any Bank, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 1 or in such Bank’s Administrative
Questionnaire, as applicable.


113



--------------------------------------------------------------------------------




Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to Banks and
the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Bank or the Letter of Credit Issuer
pursuant to Article II if such Bank or the Letter of Credit Issuer, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent or
Borrower may, in their discretion, agree to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by them, provided that approval of such procedures may be
limited to particular notices or communications. Unless Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Affiliates (collectively, the “Agent
Parties”) have any liability to Borrower, any other Credit Party, any Bank, the
Letter of Credit Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrower’s or Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided that, in no
event shall any Agent Party have any liability to Borrower, any


114



--------------------------------------------------------------------------------




other Credit Party, any Bank, the Letter of Credit Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Borrower, each other Credit Party, Administrative
Agent, and the Letter of Credit Issuer may change its address, telecopier,
electronic mail address or telephone number for notices and other communications
hereunder by written notice to the other parties hereto. Each other Bank may
change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to Borrower, Administrative Agent,
and the Letter of Credit Issuer. In addition, each Bank agrees to notify
Administrative Agent from time to time to ensure that Administrative Agent has
on record (i) an effective address, contact name, telephone number, telecopier
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Bank. Furthermore, each
Public Bank agrees to cause at least one individual at or on behalf of such
Public Bank to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Bank or its delegate, in accordance with such Public
Bank’s compliance procedures and applicable Law, including United States Federal
and state securities Laws, to make reference to Borrower Materials that are not
made available through the “Public Side Information” portion of the Platform and
that may contain material non-public information with respect to Borrower or its
securities for purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, Letter of Credit Issuer and Banks.
Administrative Agent, the Letter of Credit Issuer and Banks shall be entitled to
rely and act upon any notices (including telephonic Requests for Borrowing)
purportedly given by or on behalf of Borrower even if (i) such notices were not
made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
Borrower shall indemnify Administrative Agent, the Letter of Credit Issuer, each
Bank and the Affiliates of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 14.2    Waivers and Amendments; Acknowledgments.
(a)    No failure or delay (whether by course of conduct or otherwise) by any
Bank or Administrative Agent in exercising any right, power or remedy which they
may have under any of the Loan Papers shall operate as a waiver thereof or of
any other right, power or remedy, nor shall any single or partial exercise by
any Bank or Administrative Agent of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Paper and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed by Majority
Banks and/or Administrative Agent in accordance with Section 14.2(c), and then
such waiver or consent shall be effective only in the specific instances and for
the purposes for which given and to the extent specified in such writing. No
notice to or demand on Borrower shall in any case of itself entitle Borrower to
any other or


115



--------------------------------------------------------------------------------




further notice or demand in similar or other circumstances. This Agreement and
the other Loan Papers set forth the entire understanding and agreement of the
parties hereto and thereto with respect to the transactions contemplated herein
and therein and supersede all prior discussions and understandings with respect
to the subject matter hereof and thereof, and no modification or amendment of or
supplement to this Agreement or the other Loan Papers shall be valid or
effective unless the same is in compliance with Section 14.2(c).
(b)    Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) it has been advised by counsel in the negotiation,
execution and delivery of the Loan Papers to which it is a party, (ii) it has
made an independent decision to enter into this Agreement and the other Loan
Papers to which it is a party, without reliance on any representation, warranty,
covenant or undertaking by Banks or Agents whether written, oral or implicit,
other than as expressly set out in this Agreement or in another Loan Paper
delivered on or after the Effective Date, (iii) there are no representations,
warranties, covenants, undertakings or agreements by any Bank or any Agent as to
the Loan Papers except as expressly set out in this Agreement or in another Loan
Paper delivered on or after the Effective Date, (iv) neither any Bank nor any
Agent owes any fiduciary duty to Borrower or any other Credit Party with respect
to any Loan Paper or the transactions contemplated thereby, (v) the relationship
pursuant to the Loan Papers between Borrower, on one hand, and Banks and Agents,
on the other hand, is and shall be solely that of debtor and creditor,
respectively, (vi) no partnership or joint venture exists with respect to the
Loan Papers between Borrower and any Bank or any Agent, (vii) should an Event of
Default or Default occur or exist each Bank and each Agent will determine in its
sole and absolute discretion and for its own reasons what remedies and actions
it will or will not exercise or take at that time, (viii) without limiting any
of the foregoing, Borrower is not relying upon any representation or covenant by
any Bank or any Agent or any representative thereof, and no such representation
or covenant has been made, that any Bank or any Agent will, at the time of an
Event of Default, or at any other time, waive, negotiate, discuss, or take or
refrain from taking any action permitted under the Loan Papers with respect to
any such Event of Default or Default or any other provision of the Loan Papers,
and (ix) each Bank has relied upon the truthfulness of the acknowledgments in
this Section 14.2(b) in deciding to execute and deliver this Agreement and to
make the Loans.
(c)    The Aggregate Elected Commitment Amount, a Bank’s Elected Commitment
Amount, a Bank’s Maximum Credit Amount, the Applicable Percentage of each Bank
and Schedule 1 to this Agreement may be amended as set forth in Section 2.15 and
Section 14.8(c). Administrative Agent and Borrower may, without the consent of
any Bank, enter into amendments or modifications to this Agreement in order to
effectuate the terms of Section 13.1(b) in accordance with, and to the extent
set forth in, the terms of Section 13.1(b). Any other provision of this
Agreement, the Notes or the other Loan Papers may be amended or waived if, but
only if such amendment or waiver is in writing and is signed by Borrower and
Majority Banks (and, if the rights or duties of Administrative Agent are
affected thereby, by Administrative Agent); provided that, (i) no such amendment
or waiver shall (A) increase the Commitment, Elected Commitment or Maximum
Credit Amount of any Bank without the written consent of such Bank, (B) subject
any Bank to any additional obligation to extend credit without the written
consent of such Bank, or (C) decrease (other than pursuant to Section 4.6,
Section 4.7 and Section 5.2) or maintain the Borrowing Base without the consent
of the Required Banks and (ii) no such amendment or waiver shall unless signed
by all Banks (or, in


116



--------------------------------------------------------------------------------




the case of the following clauses (C) and (D), each Bank affected thereby): (A)
increase the Borrowing Base, (B) amend or waive any of the provisions of Section
4.2, Section 4.3, Section 4.4 or Section 4.5 or the definitions contained in
Section 1.1 applicable thereto in any manner that results in any increase in the
Borrowing Base, (C) forgive any of the principal of or reduce the rate of
interest on the Loans (other than as a result of the adoption of a Replacement
Rate pursuant to Section 13.1(b)) or any fees hereunder, (D) postpone the
Termination Date or any date fixed for any payment of principal of or interest
on the Loan or any fees hereunder (provided that the amounts to be paid may be
determined or modified in accordance with the terms hereof), (E) change the
percentages of the Aggregate Maximum Credit Amount, the definitions of “Majority
Banks”, “Required Banks” and/or “Super Majority Banks”, or the number of Banks
which shall be required for the Banks or any of them to take any action under
this Section 14.2(c) or any other provision of this Agreement, (F) permit
Borrower to assign any of its rights hereunder, (G) provide for the release or
substitution of all or substantially all of the collateral for the Obligations
other than releases required in connection with sales of collateral that are
expressly permitted by Section 9.5 or releases permitted pursuant to Section
12.14, (H) provide for the release of any Credit Party from its Facility
Guaranty, except in connection with a transaction expressly permitted under this
Agreement or any other Loan Paper, or (I) amend any provisions governing the pro
rata sharing of payments among Banks in a manner to permit non-pro rata sharing
of payments among Banks. Notwithstanding the foregoing, (x) Borrower and
Administrative Agent may amend this Agreement or any other Loan Paper without
the consent of the Banks in order to correct, amend or cure any ambiguity,
inconsistency or defect or correct any typographical error or other manifest
error in any Loan Paper, and (y) Administrative Agent and Borrower (or other
applicable Credit Party) may enter into any amendment, modification or waiver of
this Agreement or any other Loan Paper or enter into any agreement or instrument
to effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Mortgaged Property or Property to become Mortgaged
Property to secure the Obligations for the benefit of the Secured Parties or as
required by any applicable Law to give effect to, protect or otherwise enhance
the rights or benefits of any Bank under the Loan Papers without the consent of
any Bank. Borrower, Administrative Agent and each Bank further acknowledge that
any decision by Administrative Agent or any Bank to enter into any amendment,
waiver or consent pursuant hereto shall be made by such Bank or Administrative
Agent in its sole discretion, and in making any such decision Administrative
Agent and each such Bank shall be permitted to give due consideration to any
credit or other relationship Administrative Agent or any such Bank may have with
Borrower, any other Credit Party or any Affiliate of any Credit Party.
Section 14.3    Expenses; Indemnification.
(a)    Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses of Administrative Agent, including reasonable and documented fees and
disbursements of special counsel for Administrative Agent, in connection with
the preparation of this Agreement and the other Loan Papers and, if appropriate,
the recordation of the Loan Papers, any waiver or consent hereunder or any
amendment hereof or any Default or alleged Default hereunder, and (ii) if an
Event of Default has occurred and is continuing, all documented out-of-pocket
expenses incurred by Administrative Agent and each Bank, including fees and
disbursements of counsel in connection with such Event of Default and collection
and other enforcement proceedings resulting therefrom,


117



--------------------------------------------------------------------------------




fees of auditors and consultants incurred in connection therewith and
investigation expenses incurred by Administrative Agent and each Bank in
connection therewith.
(b)    BORROWER AGREES TO INDEMNIFY EACH INDEMNIFIED ENTITY (AS DEFINED BELOW),
UPON DEMAND, FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, CLAIMS,
LOSSES, DAMAGES, PENALTIES, FINES, ACTIONS, JUDGMENTS, SUITS, SETTLEMENTS,
COSTS, EXPENSES OR DISBURSEMENTS (INCLUDING REASONABLE FEES OF ATTORNEYS,
ACCOUNTANTS, EXPERTS AND ADVISORS) OF ANY KIND OR NATURE WHATSOEVER (IN THIS
SECTION COLLECTIVELY CALLED “LIABILITIES AND COSTS”) WHICH TO ANY EXTENT (IN
WHOLE OR IN PART) MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH
INDEMNIFIED ENTITY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF ANY OF
THE COLLATERAL FOR THE LOANS, THE LOAN PAPERS, OR THE TRANSACTIONS AND EVENTS
(INCLUDING THE ENFORCEMENT OR DEFENSE THEREOF) AT ANY TIME PROVIDED FOR OR
CONTEMPLATED THEREIN (INCLUDING ANY VIOLATION OR NONCOMPLIANCE WITH ANY
APPLICABLE ENVIRONMENTAL LAWS BY ANY CREDIT PARTY OR ANY LIABILITIES OR DUTIES
OF ANY CREDIT PARTY OR OF ANY INDEMNIFIED ENTITY WITH RESPECT TO HAZARDOUS
SUBSTANCES FOUND IN OR RELEASED INTO THE ENVIRONMENT). THIS SECTION 14.3(b)
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT
LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR ARE IN ANY EXTENT CAUSED, IN WHOLE OR IN PART,
BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY INDEMNIFIED ENTITY; PROVIDED
THAT, NO INDEMNIFIED ENTITY SHALL BE ENTITLED UNDER THIS SECTION 14.3(b) TO
RECEIVE INDEMNIFICATION FOR THAT PORTION, IF ANY, OF ANY LIABILITIES AND COSTS
RESULTING FROM (A) SUCH INDEMNIFIED ENTITY’S OWN INDIVIDUAL GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, (B) A CLAIM BROUGHT BY ANY CREDIT PARTY AGAINST AN
INDEMNIFIED ENTITY FOR A BREACH IN BAD FAITH OF SUCH INDEMNIFIED ENTITY’S
OBLIGATIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER LOAN PAPERS, OR (C) A
DISPUTE SOLELY BETWEEN OR AMONG THE INDEMNIFIED ENTITIES THAT DOES NOT INVOLVE
ANY ACTION OR OMISSION BY BORROWER, ANY OTHER CREDIT PARTY OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES, OTHER THAN CLAIMS AGAINST ANY OF ADMINISTRATIVE
AGENT OR BANK OR ANY OF THEIR AFFILIATES IN THEIR CAPACITIES OR FULFILLING THEIR
ROLES AS “ADMINISTRATIVE AGENT”, “ARRANGER”, “LEAD ARRANGER”, OR ANY SIMILAR
ROLE UNDER THIS AGREEMENT, IN EACH CASE, AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL, NON-APPEALABLE JUDGMENT. AS USED HEREIN, THE TERM
“INDEMNIFIED ENTITY” REFERS TO EACH BANK, ADMINISTRATIVE AGENT, LETTER OF CREDIT
ISSUER, AND EACH DIRECTOR, OFFICER, AGENT, TRUSTEE, MANAGER, ATTORNEY, EMPLOYEE,
REPRESENTATIVE,


118



--------------------------------------------------------------------------------




PARTNER, ADVISORS, AGENTS AND AFFILIATE OF ANY SUCH PERSON AND THEIR RESPECTIVE
HEIRS, SUCCESSORS AND PERMITTED ASSIGNS.
(c)    The agreements in this Section 14.3 shall survive the resignation of
Administrative Agent, the Letter of Credit Issuer, the replacement of any Bank,
the termination of the Total Commitment, the repayment, satisfaction or
discharge of all the other Obligations, and the termination of the Loan Papers.
Section 14.4    Right and Sharing of Set-Offs.
(a)    If any Event of Default shall have occurred and be continuing, each Bank
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Bank to or for the credit or the account of any Credit
Party against any and all of the obligations now or hereafter existing under
this Agreement and any Note held by such Bank, irrespective of whether or not
such Bank shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Bank agrees promptly to notify
such Credit Party after any such setoff and application made by such Bank,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section 14.4(a)
are in addition to other rights and remedies (including other rights of setoff)
which such Bank may have.
(b)    Each Bank agrees that if it shall, by exercising any right of setoff or
counterclaim or otherwise, receive payment after the occurrence and during the
continuance of an Event of Default of a proportion of the aggregate amount of
principal and interest due with respect to the Loans which is greater than the
proportion received by any other Bank in respect of the Loans, the Bank
receiving such proportionately greater payment shall purchase such
participations in the interests in the Loans held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Loans held by Banks shall be shared
by Banks ratably in accordance with their respective Applicable Percentages;
provided that nothing in this Section 14.4(b) shall impair the right of any Bank
to exercise any right of setoff or counterclaim it may have and to apply the
amount subject to such exercise to the payment of indebtedness of any Credit
Party other than its indebtedness under the Loans. Borrower agrees, to the
fullest extent they may effectively do so under applicable Law, that
Participants may exercise rights of setoff or counterclaim and other rights with
respect to such participation as fully as if such holder of a participation were
a direct creditor of Borrower in the amount of such participation; provided that
such Participant agrees to be subject to this Section 14.4(b) as though it were
a Bank.
Section 14.5    Survival. All of the various representations, warranties,
covenants, indemnities and agreements in the Loan Papers shall survive the
execution and delivery of this Agreement and the other Loan Papers and the
performance hereof and thereof, including the making or granting of the Loans
and the delivery of the Notes and the other Loan Papers, and shall further
survive until all of the Obligations (other than contingent indemnification
obligations) owing under the Loan Papers to Administrative Agent, the Banks and
(unless the Letter of Credit Issuer has advised Administrative Agent that the
Obligations owing to it are otherwise adequately provided for) the Letter of
Credit Issuer are paid in full and all of Banks’ obligations to Borrower are


119



--------------------------------------------------------------------------------




terminated, and at such time Administrative Agent shall, upon request by
Borrower, confirm that this Agreement and the other Loan Papers have terminated;
provided that, (a) to the extent expressly provided in any indemnification
clause contained herein or in any other Loan Paper, such indemnification
obligation shall survive payment in full of the Obligations and termination of
the obligations of Banks to Borrower hereunder and (b) release of the Liens
under the Security Instruments shall be subject to Section 12.14. All statements
and agreements by Borrower to any Bank or Administrative Agent in any Loan Paper
shall be deemed representations and warranties by Borrower or agreements and
covenants of Borrower under this Agreement. The representations, warranties and
covenants made by any Credit Party (as applicable) in the Loan Papers, and the
rights, powers and privileges granted to Banks and Administrative Agent in the
Loan Papers, are cumulative, and, except for expressly specified waivers and
consents, no Loan Paper shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to Banks and Administrative
Agent of any such representation, warranty, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty or covenant herein contained shall apply to any
similar representation, warranty or covenant contained in any other Loan Paper,
and each such similar representation, warranty or covenant shall be subject only
to those exceptions which are expressly made applicable to it by the terms of
the various Loan Papers.
Section 14.6    Limitation on Interest. Each Bank, each Agent, Borrower, each
other Credit Party and any other parties to the Loan Papers intend to contract
in strict compliance with applicable usury Law from time to time in effect. In
furtherance thereof such Persons stipulate and agree that none of the terms and
provisions contained in the Loan Papers shall ever be construed to create a
contract to pay, for the use, forbearance or detention of money, interest in
excess of the Maximum Lawful Rate. None of Borrower, any other Credit Party, nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
Maximum Lawful Rate and the provisions of this Section 14.6 shall control over
all other provisions of the Loan Papers which may be in conflict or apparent
conflict herewith. Each Bank and Administrative Agent expressly disavow any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of any Obligation is accelerated. If (a) the maturity of
any Obligation is accelerated for any reason, (b) any Obligation is prepaid and
as a result any amounts held to constitute interest are determined to be in
excess of the Maximum Lawful Rate, or (c) any Bank or any other holder of any or
all of the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of the Maximum Lawful Rate, then all such
sums determined to constitute interest in excess of the Maximum Lawful Rate
shall, without penalty, be promptly applied to reduce the then outstanding
principal of the related Obligations or, at any Bank’s or such holder’s option,
promptly returned to Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the Maximum Lawful Rate, Administrative
Agent, Banks, Borrower and the other Credit Parties (and any other payors or
payees thereof) shall to the greatest extent permitted under applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term


120



--------------------------------------------------------------------------------




of the instrument evidencing the Obligations in accordance with the amounts
outstanding from time to time thereunder and the Maximum Lawful Rate in order to
lawfully charge the Maximum Lawful Rate. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the rate of interest
calculated with reference to the Adjusted Base Rate or the LIBOR Rate hereunder
(as used in this sub-section, the “contract rate”) is limited to the Maximum
Lawful Rate, any subsequent reductions in the contract rate shall not reduce the
rate of interest on the Loans below the Maximum Lawful Rate until the total
amount of interest accrued equals the amount of interest which would have
accrued if the contract rate had at all times been in effect. In the event that
at maturity (stated or by acceleration), or at final payment of any Loan, the
total amount of interest paid or accrued on such Loan is less than the amount of
interest which would have accrued if the contract rate had at all times been in
effect with respect thereto, then at such time, to the extent permitted by Law,
Borrower shall pay to the holder of such Loan an amount equal to the difference
between (i) the lesser of the amount of interest which would have accrued if the
contract rate had at all times been in effect and the amount of interest which
would have accrued if the Maximum Lawful Rate had at all times been in effect,
and (ii) the amount of interest actually paid on such Loan.
Section 14.7    Invalid Provisions. If any provision of the Loan Papers is held
to be illegal, invalid, or unenforceable under present or future Laws effective
during the term thereof, such provision shall be fully severable, the Loan
Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of the Loan Papers a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.
Section 14.8    Successors and Assigns.
(a)    Each Loan Paper binds and inures to the parties thereto and each of their
respective successors and permitted assigns permitted thereby (including any
Affiliate of Letter of Credit Issuer that issues any Letter of Credit and
Participants to the extent provided in Section 14.8(b)), and any Indemnified
Entity of each of Administrative Agent, the Letter of Credit Issuer and Banks.
No Credit Party may assign or transfer any rights or obligations under any Loan
Paper without first obtaining the consent of all Banks (other than any
Defaulting Bank), and any purported assignment or transfer without all Banks’
consent is void. No Bank may transfer, pledge, assign, sell any participation
in, or otherwise encumber its portion of the Obligations except as permitted by
clauses (b) or (c) below.
(b)    Any Bank may (subject to the provisions of this section, in accordance
with applicable Law, in the ordinary course of its business, and at any time)
sell to one or more Persons (each a “Participant”) participating interests in
its portion of the Obligations. The selling Bank remains a “Bank” under the Loan
Papers, the Participant does not become a “Bank” under the Loan Papers, and the
selling Bank’s obligations under the Loan Papers remain unchanged. The selling
Bank remains solely responsible for the performance of its obligations and
remains the holder of its share of the outstanding Loans for all purposes under
the Loan Papers. Borrower and


121



--------------------------------------------------------------------------------




Administrative Agent shall continue to deal solely and directly with the selling
Bank in connection with that Bank’s rights and obligations under the Loan
Papers, and each Bank must retain the sole right and responsibility to enforce
due obligations of Borrower and/or any other Credit Party. Participants have no
rights under the Loan Papers except certain voting rights as provided below.
Subject to the following, each Bank may obtain (on behalf of its Participants)
the benefits of Article XIII with respect to all participations in its part of
the Obligations outstanding from time to time (subject to the requirements and
limitations therein, including the requirements under Section 13.5(g) (it being
understood that the documentation required under Section 13.5(g) shall be
delivered to the participating Bank)) to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to Section 14.8(c);
provided that such Participant shall not be entitled to receive any greater
payment under Article XIII with respect to its participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. No Bank may
sell any participating interest under which the Participant has any rights to
approve any amendment, modification, or waiver of any Loan Paper except to the
extent such amendment, modification or waiver would (i) extend the Termination
Date, (ii) reduce the interest rate or fees applicable to the Commitments or any
portion of the Loans in which such Participant is participating, or postpone the
payment of any thereof, or (iii) release all or substantially all of the
collateral or guarantees securing any portion of the Aggregate Maximum Credit
Amount or the Loans in which such Participant is participating. In addition,
each agreement creating any participation must include an agreement by the
Participant to be bound by the provisions of Section 14.14.
(c)    Each Bank that sells a participation shall, acting solely for this
purpose as an agent of Borrower, maintain a register on which it enters the name
and address of each Participant and the principal amounts (and stated interest)
of each Participant’s interest in the Loans or other obligations under the Loan
Papers (the “Participant Register”); provided that no Bank shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Paper) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Each Bank may make assignments to the Federal Reserve Bank or any central
bank having jurisdiction over such Bank. Each Bank may also assign to one or
more assignees (each an “Assignee”) all or any part of its rights and
obligations under the Loan Papers so long as (i) Administrative Agent consents
in writing thereto (such consent not to be unreasonably withheld or delayed),
provided that no such consent shall be required for an assignment to a Bank or
an Affiliate of a Bank, (ii) Borrower consents in writing thereto (such consent
not to be unreasonably withheld or delayed), provided that no such consent shall
be required for an assignment to a Bank, an Affiliate of a Bank, or, if an Event
of Default exists, any other assignee, (iii) the assignor Bank


122



--------------------------------------------------------------------------------




and Assignee execute and deliver to Administrative Agent an assignment and
assumption agreement in substantially the form of Exhibit E (an “Assignment and
Assumption Agreement”) and pay to Administrative Agent a processing fee of
$3,500, (iv) the Assignee acquires an identical percentage interest in the
Maximum Credit Amount and Elected Commitment of the assignor Bank and an
identical percentage of the interests in the outstanding Loans held by such
assignor Bank, and (v) the conditions (including minimum amounts of the
Aggregate Maximum Credit Amount that may be assigned or that must be retained)
for that assignment set forth in the applicable Assignment and Assumption
Agreement are satisfied. The “Effective Date” in each Assignment and Assumption
Agreement must (unless a shorter period is agreeable to Borrower (solely to the
extent Borrower is required to consent to such assignment pursuant to clause
(ii) herein) and Administrative Agent) be at least three Business Days after it
is executed and delivered by the assignor Bank and Assignee to Administrative
Agent and Borrower (solely to the extent Borrower is required to consent to such
assignment pursuant to clause (ii) herein) for acceptance. Once that Assignment
and Assumption Agreement is accepted by Administrative Agent and Borrower
(solely to the extent Borrower is required to consent to such assignment
pursuant to clause (ii) herein), then, from and after the Effective Date stated
in it (A) the Assignee automatically becomes a party to this Agreement and, to
the extent provided in that Assignment and Assumption Agreement, has the rights
and obligations of a Bank under the Loan Papers, (B) the assignor Bank, to the
extent provided in that Assignment and Assumption Agreement, is released from
its obligations to fund Borrowings under this Agreement and its reimbursement
obligations under this Agreement and, in the case of an Assignment and
Assumption Agreement covering all of the remaining portion of the assignor
Bank’s rights and obligations under the Loan Papers, that Bank ceases to be a
party to the Loan Papers, (C) Borrower shall execute and deliver to the assignor
Bank and Assignee the appropriate Notes (if requested) in accordance with this
Agreement following the transfer, (D) upon delivery of the Notes under clause
(C) preceding, the assignor Bank shall return to Borrower all Notes previously
delivered to that Bank under this Agreement, and (E) Schedule 1 hereto is
automatically deemed to be amended to reflect the name, Maximum Credit Amount
and Elected Commitment of Assignee and the remaining Maximum Credit Amount or
Elected Commitment (if any) of the assignor Bank, and Administrative Agent shall
prepare and circulate to Borrower and Banks an amended Schedule 1, reflecting
those changes.
(e)    Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Assumption
Agreement delivered to it and a register for the recordation of the names and
addresses of Banks, and the Maximum Credit Amount and Elected Commitment of, and
principal amount (and stated interest) of the Loans and payments made in respect
of Letter of Credit disbursements owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent, the Letter
of Credit Issuer and Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Letter of Credit Issuer and any Bank,
at any reasonable time and from time to time upon reasonable prior notice.
Section 14.9    Applicable Law and Jurisdiction. THIS AGREEMENT (INCLUDING THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND


123



--------------------------------------------------------------------------------




CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action
or proceeding with respect to this Agreement or any Loan Paper may be brought in
the courts of the State of New York, the U.S. Federal Courts in such state,
sitting in the County of New York, and each of Borrower, Administrative Agent,
Letter of Credit Issuer and the Banks hereby irrevocably (a) accepts the
non-exclusive jurisdiction of such courts for the purpose of any such action or
proceeding, (b) to the extent permitted by applicable Law, consents to the
service of process out of said courts by the mailing thereof by U.S. registered
or certified mail postage prepaid to such Person at its address as designated or
provided in Section 14.1 and agrees that a final judgment in any action or
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by Law. Nothing in this
Section 14.9 shall affect the rights of any party hereto to serve legal process
on any other party hereto in any other manner permitted by Law or affect the
right of any party hereto to bring any action or proceeding against any other
party hereto in the courts of any other jurisdiction. To the extent that any
party hereto has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service of notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) with
respect to either itself or its Property, such party hereby irrevocably waives
such immunity in respect of its obligations under this Agreement and the other
Loan Papers. Each party hereto hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Loan Paper
brought in the Supreme Court of the State of New York, County of New York or the
U.S. District Court for the Southern District of New York, and hereby further
irrevocably waives any claims that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.
Section 14.10    Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Except as provided in Section 6.1, this Agreement shall become effective when it
shall have been executed by Administrative Agent and when Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
(e.g. .pdf) shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 14.11    No Third Party Beneficiaries. It is expressly intended that
there shall be no third party beneficiaries of the covenants, agreements,
representations or warranties herein contained other than Participants and
Assignees permitted pursuant to Section 14.8 and Indemnified Entities to the
extent provided in Section 14.3.
Section 14.12    COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN PAPERS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS, ADMINISTRATIVE
AGENT AND BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, ADMINISTRATIVE AGENT
AND BORROWER. THERE


124



--------------------------------------------------------------------------------




ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG BANKS, ADMINISTRATIVE AGENT
AND BORROWER.
Section 14.13    WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. BORROWER,
ADMINISTRATIVE AGENT, LETTER OF CREDIT ISSUER AND EACH BANK HEREBY (a)
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVE, TO THE MAXIMUM
EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR INDIRECTLY AT ANY TIME
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN PAPERS OR ANY TRANSACTION
CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH, BEFORE OR AFTER MATURITY; (b)
IRREVOCABLY WAIVE, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY “SPECIAL DAMAGES” (AS
DEFINED BELOW); PROVIDED THAT NOTHING CONTAINED IN THIS SECTION 14.13(b) SHALL
LIMIT BORROWER’S INDEMNIFICATION OBLIGATIONS TO THE EXTENT SET FORTH IN SECTION
14.3(b) TO THE EXTENT SUCH SPECIAL DAMAGES ARE INCLUDED IN ANY THIRD PARTY CLAIM
IN CONNECTION WITH WHICH SUCH INDEMNIFIED ENTITY IS OTHERWISE ENTITLED TO
INDEMNIFICATION HEREUNDER; (c) CERTIFY THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (d) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN PAPERS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION. AS USED IN THIS SECTION,
“SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE
DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENT OR FUNDS
WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY OTHER
PARTY HERETO.
Section 14.14    Confidential Information. Administrative Agent and each Bank
agree that all documentation and other information made available by any Credit
Party to any Agent or any Bank under the terms of this Agreement shall (except
to the extent such documentation or other information is publicly available or
hereafter becomes publicly available other than by action of Administrative
Agent or such Bank, or was therefore known or hereinafter becomes known to
Administrative Agent or such Bank independent of any disclosure thereto by any
Credit Party) be held in the strictest confidence by Administrative Agent or
such Bank and used solely in the administration and enforcement of the Loans
from time to time outstanding from such Bank to Borrower and in the prosecution
or defense of legal proceedings arising in connection herewith; provided that
(a) Administrative Agent or such Bank may disclose documentation and information
to Administrative Agent and/or any Bank which is a party to this Agreement or
any Affiliates thereof, and (b) Administrative Agent or such Bank may disclose
such documentation or other information to any other bank or other Person to
which such Bank sells or proposes to make an assignment or sell a participation
in the Loans hereunder or any of its rights or obligations under this Agreement
if such other bank or Person, prior to such disclosure, agrees in writing to be
bound by the terms


125



--------------------------------------------------------------------------------




of the confidentiality statement customarily employed by Administrative Agent in
connection with such potential transfers or such other confidentiality agreement
not less restrictive than this Section 14.14. Notwithstanding the foregoing,
nothing contained herein shall be construed to prevent Administrative Agent or a
Bank from (i) making disclosure of any information (A) if required to do so by
applicable Law or accepted banking regulatory practices, (B) to any Governmental
Authority having or claiming to have authority to regulate or oversee any aspect
of such Bank’s business or that of such Bank’s corporate parent or Affiliates in
connection with the exercise of such authority or claimed authority, (C)
pursuant to any subpoena or if otherwise compelled in connection with any
litigation or administrative proceeding, (D) to correct any false or misleading
information which may become public concerning such Person’s relationship to any
Credit Party, or (E) to the extent Administrative Agent or such Bank or its
counsel deems necessary or appropriate to effect or preserve its security for
the Obligations or any portion thereof or, while any Event of Default exists, to
enforce any remedy provided in this Agreement, or any other Loan Paper, or
otherwise available by law; or (ii) making, on a confidential basis, such
disclosures (1) as such Bank reasonably deems necessary or appropriate to its
legal counsel, agents, advisors or accountants (including outside auditors) and
(2) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facility
provided hereunder. If Administrative Agent or such Bank is compelled to
disclose such confidential information in a proceeding requesting such
disclosure, Administrative Agent or such Bank shall seek to obtain assurance
that such confidential treatment will be accorded such information; provided
that, neither Administrative Agent nor any Bank shall have any liability for the
failure to obtain such treatment.
Section 14.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees, and acknowledge its Affiliates’ understanding,
that: (a)(i) the arranging and other services regarding this Agreement provided
by Administrative Agent and the Arranger, are arm’s-length commercial
transactions between Borrower and its Affiliates, on the one hand, and
Administrative Agent and the Arranger, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Papers; (b)(i) each of Administrative
Agent, the Arranger and each Bank is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Borrower or any of its Affiliates, or any other Person and (ii) none of
Administrative Agent, the Arranger or any Bank has any obligation to Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Papers; and (c) Administrative Agent, the Arranger and Banks and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates, and
neither Administrative Agent nor the Arranger or any Bank has any obligation to
disclose any of such interests to Borrower or its Affiliates. To the fullest
extent permitted by law, Borrower hereby waives and releases any claims that it
has against Administrative Agent, the Arranger and the Banks with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


126



--------------------------------------------------------------------------------




Section 14.16    USA Patriot Act Notice. Each Bank that is subject to the Act
(as hereinafter defined) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Bank or Administrative Agent, as applicable, to identify each Credit Party in
accordance with the USA Patriot Act.
Section 14.17    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 14.18    Collateral Matters; Hedge Transactions. The benefit of the
Security Instruments shall extend to and be available to the Secured Hedge
Providers with respect to any Obligations described in clause (c) of the
definition of “Obligations”. No Bank or any Affiliate of a Bank shall have any
voting or consent rights under any Loan Paper as a result of the existence of
obligations owed to it under any such Hedge Transactions.
Section 14.19    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN PAPERS AND
AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN PAPERS; THAT IT HAS IN FACT READ THIS AGREEMENT AND
IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND
EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN PAPERS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN PAPERS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN PAPERS
RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE
TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN PAPERS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF
SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
Section 14.20    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Paper or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under any Loan Paper may be subject to the Write-Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


127



--------------------------------------------------------------------------------




(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Paper; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


128



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers effective as of the day and
year first above written.
BORROWER:


BRIGHAM RESOURCES, LLC,
a Delaware limited liability company




By:    /s/ Blake Williams_______________
Name: Blake Williams
Title: Chief Financial Officer








Address for Notice:


5914 W. Courtyard Dr.
Bridgepoint Plaza II, Suite 100
Austin, TX 78730
Attention: Blake Williams, Chief Financial Officer
Telephone: (512) 220-6350
Telecopy: (512) 356-9183
Email: bwilliams@brighamminerals.com






129



--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT, BANK AND     LETTER OF CREDIT ISSUER:


WELLS FARGO BANK, N.A.,
as Administrative Agent, a Bank and Letter of Credit Issuer




By:    /s/ Tim Green    
Name: Tim Green
Title: Director


    
  


130



--------------------------------------------------------------------------------






BANKS:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Bank




By:    /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory




By:    /s/ Brady Bingham    
Name: Brady Bingham
Title: Authorized Signatory




131



--------------------------------------------------------------------------------






BARCLAYS BANK PLC,
as a Bank




By:    /s/ Sydney G. Dennis    
Name: Sydney G. Dennis
Title: Director




132



--------------------------------------------------------------------------------






COMPASS BANK,
as a Bank




By:    /s/ Gabriella Azcarate    
Name: Gabriella Azcarate
Title: Senior Vice President


133



--------------------------------------------------------------------------------






GOLDMAN SACHS BANK USA,
as a Bank




By:    /s/ Ryan Durkin    
Name: Ryan Durkin
Title: Authorized Signatory




134



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Bank




By:    /s/ Emilee Scott    
Name: Emilee Scott
Title: Authorized Signatory


135



--------------------------------------------------------------------------------






UBS AG, STAMFORD BRANCH,
as a Bank




By:    /s/ Houssem Daly    
Name: Houssem Daly
Title: Associate Director
 


By:    /s/ Darlene Arias    
Name: Darlene Arias
Title: Director
 


136



--------------------------------------------------------------------------------




Schedule 1

BANKS; ELECTED COMMITMENTS AND MAXIMUM CREDIT AMOUNT


Bank
Maximum Credit Amount
Elected Commitment
Applicable Percentage
Wells Fargo Bank, N.A.


$125,000,000.00




$30,000,000.00


25.00000000
%
Credit Suisse AG, Cayman Islands Branch


$62,500,000.00




$15,000,000.00


12.50000000
%
Barclays Bank PLC


$62,500,000.00




$15,000,000.00


12.50000000
%
Compass Bank


$62,500,000.00




$15,000,000.00


12.50000000
%
Goldman Sachs Bank USA


$62,500,000.00




$15,000,000.00


12.50000000
%
Royal Bank of Canada


$62,500,000.00




$15,000,000.00


12.50000000
%
UBS AG, Stamford Branch


$62,500,000.00




$15,000,000.00


12.50000000
%
Totals:


$500,000,000.00




$120,000,000.00


100.00000000
%





Administrative Agent
Address for Notice
Wells Fargo Bank, N.A.
Credit Contact:
1700 Lincoln, Sixth Floor
MAC: C7300-061
Denver, Colorado 80203
Attn: Tim Green
Tel: (303) 863-6765
Fax: (303) 863-5196
Email: tim.green@wellsfargo.com


Primary Operations Contact:
1525 W WT Harris Blvd.
Charlotte, NC 28262
MAC D1109-019
Attn: Syndication Agency Services
Fax: 704-590-3481





137

